[exhibit102sharepurchasea001.jpg]
FOIA CONFIDENTIAL TREATMENT HAS BEEN REQUESTED PURSUANT TO RULE 406 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, FOR INFORMATION CONTAINED IN THIS DOCUMENT INDICATED
HEREIN EXECUTION VERSION SHARE PURCHASE AGREEMENT by and among: WAL-MART
INTERNATIONAL HOLDINGS, INC., a Delaware corporation; THE SHAREHOLDERS OF
FLIPKART PRIVATE LIMITED THAT ARE IDENTIFIED ON SCHEDULE I; FORTIS ADVISORS LLC,
as the Sellers’ Representative; and, for purposes of Section 10.18 only, WALMART
INC., a Delaware corporation Dated as of May 9, 2018



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea002.jpg]
TABLE OF CONTENTS Page 1. Description of Transaction
...............................................................................................................
2 1.1 Purchase and Sale of Purchased Shares
.............................................................................. 2
1.2 Closing
................................................................................................................................
3 1.3 Escrow Contribution
...........................................................................................................
3 1.4 Withholding
........................................................................................................................
3 1.5 Allocation of Consideration
................................................................................................
3 1.6 Further Action
.....................................................................................................................
4 1.7 Effect of Payments
..............................................................................................................
4 2. Representations and Warranties of Each Seller
...............................................................................
4 2.1 Capacity and Authority
.......................................................................................................
4 2.2 Non-Contravention and Consents
.......................................................................................
5 2.3 Title and Ownership
............................................................................................................
6 2.4 Tax Residency and Status
...................................................................................................
6 2.5 Compliance with Certain Legal Requirements
................................................................... 8 2.6
Insolvency
...........................................................................................................................
8 2.7 No Brokers’ Fees; Etc.
........................................................................................................
8 2.8 Assets
..................................................................................................................................
8 2.9 Confidential Information
....................................................................................................
9 2.10 Sellers’ Representative
.......................................................................................................
9 3. Representations and Warranties of Purchaser
..................................................................................
9 3.1 Valid Existence
...................................................................................................................
9 3.2 Authority and Due Execution
.............................................................................................
9 3.3 Non-Contravention
.............................................................................................................
9 3.4 Litigation
.............................................................................................................................
9 3.5 Financing
..........................................................................................................................
10 3.6 ************
...................................................................
................................................10 4. Certain Covenants of the
Sellers
....................................................................................................
10 4.1 Notification
.......................................................................................................................
10 4.2 No Negotiation
..................................................................................................................
11 4.3 Repayment of Insider Receivables
....................................................................................
11 4.4 Sellers’ Consideration Spreadsheet
...................................................................................
11 4.5 Confidential Information
..................................................................................................
11 4.6 Waivers
.............................................................................................................................
13 4.7 Shareholder Consents
.......................................................................................................
13 4.8 Restrictions on Transfer
....................................................................................................
13 4.9 Withholding Tax Documentation
.....................................................................................
13 4.10 Post-Closing Indian Withholding Tax-Related Filings
..................................................... 13 4.11 Seller Indian Tax
Matters..................................................................................................
14 4.12 Series I Warrants
...............................................................................................................
14 Confidential Information has been omitted from this page and replaced by the
asterisks appearing on this page. Such Confidential Information has been filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information under Rule 406 under
the Securities Act of 1933, as amended, and Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea003.jpg]
5. Certain Covenants of the Parties
....................................................................................................
14 5.1 Filings and Consents.
........................................................................................................
14 5.2 Public Announcements
.....................................................................................................
15 5.3 Reasonable Best Efforts
....................................................................................................
15 6. Conditions Precedent to Obligations of Purchaser
........................................................................ 15 6.1
Accuracy of Representations
............................................................................................
15 6.2 Performance of Covenants
................................................................................................
16 6.3 Governmental and Other Consents; Expiration of Notice Periods.
.................................. 16 6.4 No Material Adverse Effect
..............................................................................................
16 6.5 Agreements and Documents
.............................................................................................
17 6.6 No
Restraints.....................................................................................................................
18 6.7 No Legal Proceedings
.......................................................................................................
19 6.8 Conversion Event
..............................................................................................................
19 6.9 Waivers
.............................................................................................................................
19 6.10 Share Issuance
...................................................................................................................
19 7. Conditions Precedent to Obligation of the Sellers
......................................................................... 20 7.1
Accuracy of Representations
............................................................................................
20 7.2 Performance of Covenants
................................................................................................
20 7.3 Agreements and Documents
.............................................................................................
20 7.4 Governmental Approvals
..................................................................................................
20 7.5 No
Restraints.....................................................................................................................
20 8. Termination
....................................................................................................................................
21 8.1 Termination Events
...........................................................................................................
21 8.2 Termination Procedures
....................................................................................................
22 8.3 Effect of Termination
........................................................................................................
22 9. Indemnification
..............................................................................................................................
23 9.1 Survival of Representations, Warranties and Covenants
.................................................. 23 9.2 Indemnification
.................................................................................................................
25 9.3 Limitations
........................................................................................................................
28 9.4 No Contribution
................................................................................................................
30 9.5 Defense of Third Party Claims
.........................................................................................
30 9.6 Indemnification Claim Procedure
.....................................................................................
31 9.7 Exclusive Remedy
............................................................................................................
37 9.8 Exercise of Remedies Other Than by Purchaser
............................................................... 37 9.9
Recoveries
.........................................................................................................................
37 10. Miscellaneous
Provisions...............................................................................................................
38 10.1 Sellers’ Representative
.....................................................................................................
38 10.2 Further Assurances
...........................................................................................................
41



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea004.jpg]
10.3 No Waiver Relating to Claims for Fraud
.......................................................................... 42
10.4 Fees and Expenses.
...........................................................................................................
42 10.5 Attorneys’ Fees
.................................................................................................................
42 10.6 Notices
..............................................................................................................................
42 10.7 Headings
...........................................................................................................................
44 10.8 Counterparts and Exchanges by Electronic Transmission or Facsimile
........................... 44 10.9 Governing Law; Dispute Resolution.
...............................................................................
44 10.10 Successors and Assigns
....................................................................................................
45 10.11 Remedies Cumulative; Specific
Performance...................................................................
45 10.12 Waiver
...............................................................................................................................
45 10.13 Waiver of Jury Trial
..........................................................................................................
46 10.14 Amendments
.....................................................................................................................
46 10.15 Severability
.......................................................................................................................
46 10.16 Parties in Interest
..............................................................................................................
46 10.17 Entire Agreement
..............................................................................................................
46 10.18 Performance of Purchaser Obligations
............................................................................. 46
10.19 Construction
......................................................................................................................
48 10.20 Waiver of Conflict; Attorney-Client
Privilege.................................................................. 48
ii



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea005.jpg]
Exhibits and Schedules EXHIBIT A Certain Definitions EXHIBIT B Form of Release
Agreement* EXHIBIT C Form of New Shareholders’ Agreement** Schedule I Selling
Shareholders* Schedule 4.5(a)(i) Required Specified Seller Filing* Schedule 4.9
Withholding Related Documents and Certifications* Schedule 6.3(b) Required
Consents* Schedule 10 Indemnification Procedures for Withholding Tax Indemnity*
* Schedules and exhibits have been omitted pursuant to Item 601(b)(2) of
Regulation S-K. A copy of any omitted schedule or exhibit will be furnished
supplementally to the SEC upon request. **Exhibit C is filed in identical form
as part of Exhibit 10.1 to the Walmart Inc. Report on Form 10-Q for the period
ended July 31, 2018. iii



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea006.jpg]
SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is
being entered into as of May 9, 2018 (the “Agreement Date”), by and among:
WAL-MART INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“Purchaser”);
those shareholders of FLIPKART PRIVATE LIMITED, a company incorporated in
Singapore with Company Registration Number 201129903N (the “Company”), that are
identified on Schedule I (collectively, the “Sellers” and each, a “Seller”);
FORTIS ADVISORS LLC, a Delaware limited liability company (the “Sellers’
Representative”); and, for purposes of Section 10.18 only, WALMART INC., a
Delaware Corporation (“Parent”). Certain capitalized terms used in this
Agreement are defined in Exhibit A. RECITALS A. Each Seller is the record owner
of the Company Shares referred to opposite the name of such Seller under the
heading “Company Shares Owned as of Agreement Date” on Schedule I. B. Purchaser
desires to purchase from each Seller, and each Seller desires to sell to
Purchaser, the Company Shares referred to opposite the name of such Seller in
Column D of Schedule I (the sale and purchase of the Purchased Shares pursuant
to this Agreement being referred to as the “Secondary Share Purchase”). C. As an
inducement for Purchaser to enter into this Agreement and to consummate the
Secondary Share Purchase and the other Contemplated Transactions, concurrently
with the execution and delivery of this Agreement, the Company is entering into
a Share Issuance and Acquisition Agreement with Purchaser and Parent (the “Share
Issuance Agreement”), pursuant to which the Company will issue Company Ordinary
Shares to Purchaser contemporaneously with the Secondary Share Purchase (the
issuance of such shares to Purchaser and the acquisition of such shares by
Purchaser pursuant to the Share Issuance Agreement being referred to as the
“Share Issuance”). D. On April 18, 2018, the Company initiated a repurchase of
Company Shares from certain of its shareholders through selective off-market
purchases pursuant to Section 76D of the Companies Act of Singapore, which offer
to repurchase expires on May 16, 2018 (the “Repurchase Transactions”). E. As an
inducement for Purchaser to enter into this Agreement and to consummate the
Secondary Share Purchase and the other Contemplated Transactions: (i) the
requisite holders of each series of Company Preference Shares have delivered
written consents electing to waive the treatment of the Secondary Share Purchase
and the Share Issuance as a Liquidation Event (as such term is defined in the
Constitution of the Company) in compliance with the Constitution of the Company
(the waiver of such treatment, the “Liquidation Event Waiver”); (ii) the
requisite holders of each series of Company Preference Shares have delivered
written consents in favor of the conversion of such series of Company Preference
Shares into Company Ordinary Shares immediately after the Closing in compliance
with the Constitution of the Company (such conversion, the “Conversion Event”);
and (iii) Sachin Bansal, Binny Bansal and the Significant Investors (as such
term is defined in the Constitution of the Company) have executed and delivered
to the Company and Purchaser written waivers of any rights of first refusal or
other rights they may have under the Constitution of the Company or the Existing
Shareholders’ Agreement in connection with the Secondary Share Purchase (each
such waiver, a “ROFR Waiver”). F. As an inducement for Purchaser to enter into
this Agreement and to consummate the Secondary Share Purchase and the other
Contemplated Transactions, the Company and the requisite holders of Company
Shares have executed and delivered to Purchaser agreements terminating the Side



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea007.jpg]
Letter, the Existing Registration Rights Agreement, the Existing Shareholders’
Agreement and each of the Series Deeds effective as of the Closing. G. As an
inducement for Purchaser to enter into this Agreement and to consummate the
Secondary Share Purchase and the other Contemplated Transactions, each Seller
has delivered to Purchaser a duly completed Form E4A and Working Sheet E with
respect to the Company Shares referred to opposite the name of such Seller in
Column D of Schedule I and each other document prescribed by the Commissioner of
Stamp Duties of Singapore for the purpose of assessing the stamp duty payable in
connection with the Secondary Share Purchase. AGREEMENT The parties to this
Agreement, intending to be legally bound, agree as follows: 1. DESCRIPTION OF
TRANSACTION 1.1 Purchase and Sale of Purchased Shares. (a) Purchase of Purchased
Shares. At the Closing, upon the terms and subject to the conditions set forth
in this Agreement, each Seller shall sell, assign, transfer and convey to
Purchaser, and Purchaser shall purchase from such Seller, the Company Shares
referred to opposite the name of such Seller in Column D of Schedule I, free and
clear of all Encumbrances (except those imposed under applicable securities laws
and the New Shareholders’ Agreement). Notwithstanding anything to the contrary
contained in this Section 1.1 or elsewhere in this Agreement, if (i) any
representation or warranty of any Seller contained in this Agreement is
inaccurate such that any of the conditions set forth in Section 6.1 would not be
satisfied with respect to such Seller as of the time scheduled for the Closing
or (ii) any covenant of any Seller contained in this Agreement has been breached
such that the condition set forth in Section 6.2 would not be satisfied with
respect to such Seller as of the time scheduled for the Closing, then Purchaser
shall have the right (which may be exercised at any time prior to the Closing),
upon notice to the Sellers’ Representative and such Seller, to decline to
purchase the Company Shares referred to opposite the name of such Seller in
Column D of Schedule I (such right, the “Exclusion Option”). If Purchaser
exercises the Exclusion Option with respect to any Seller, then (without
limiting any of the Liabilities of such Seller under Section 8.3): (A) all
references in this Agreement to “Purchased Shares” shall be deemed to exclude
the Company Shares referred to opposite the name of such Seller in Column D of
Schedule I, (B) such Seller shall cease to have any rights under this Agreement
and (C) such Seller shall, to the extent specified by Purchaser, cease to be a
“Seller” for purposes of this Agreement and such Seller’s obligations under this
Agreement (other than obligations under Section 8.3) shall be deemed terminated.
(b) Consideration for Purchased Shares. Subject to Sections 1.3, 1.4 and 9, the
consideration payable by Purchaser for each Purchased Share shall be an amount
in cash equal to the product of: (i) the Price Per Secondary Share; multiplied
by (ii) the Conversion Factor with respect to such Purchased Share. A portion of
the consideration payable for the Purchased Shares shall be delivered to
Citibank, N.A. or another bank or trust company selected by Purchaser with the
consent of the Sellers’ Representative (which consent shall not be unreasonably
withheld, conditioned or delayed) (such bank or trust company, “Escrow Agent”)
pursuant to Section 1.3; a portion of the consideration payable for the
Purchased Shares shall be delivered to the Sellers’ Representative pursuant to
Section 10.1(e); and the remainder of such consideration shall be paid to the
Disbursing Agent for further distribution to the Sellers at the Closing. 2



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea008.jpg]
1.2 Closing. The consummation of the Secondary Share Purchase (the “Closing”)
shall take place at the offices of Hogan Lovells US LLP, 4085 Campbell Avenue,
Suite 100, Menlo Park, California 94025 (or, at Purchaser’s election, by means
of a virtual closing through electronic exchange of signatures), at 10:00 a.m.
(Central time) on a date to be designated by Purchaser, which shall be no later
than the third Business Day after the satisfaction or waiver of the last to be
satisfied or waived of the conditions set forth in Sections 6 and 7 (other than
the conditions set forth in Sections 6.5 and 7.3, which are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions), or
at such other place, time or date as Purchaser and the Sellers’ Representative
may jointly designate. The date on which the Closing actually takes place is
referred to in this Agreement as the “Closing Date.” 1.3 Escrow Contribution. At
or promptly after the Closing, Purchaser shall cause to be delivered to the
Escrow Agent in cash as a contribution to the Escrow Fund on behalf of each
Seller, an amount equal to such Seller’s Pro Rata Portion of the Escrow Amount.
The Escrow Fund: (a) shall be held by the Escrow Agent in accordance with the
terms of this Agreement and the terms of the Escrow Agreement; (b) except as
otherwise provided by any Legal Requirement, shall be held as a trust fund and
shall not be subject to any lien, attachment, trustee process or other judicial
process of any creditor of any Person; and (c) shall be held and disbursed
solely for the purposes and in accordance with the terms of this Agreement and
the Escrow Agreement. Neither the Escrow Fund (or any portion thereof) nor any
beneficial interest therein may be pledged, subjected to any Encumbrance, sold,
assigned or transferred by any Seller. The parties hereto agree that Purchaser
is the owner of any cash in the Escrow Fund for U.S. Tax purposes, and that all
interest on or other taxable income, if any, earned from the investment of such
cash pursuant to this Agreement shall be treated for U.S. Tax purposes as earned
by Purchaser and that the Escrow Fund shall be treated as an installment
obligation for purposes of Section 453 of the Code. 1.4 Withholding.
Notwithstanding anything to the contrary contained in this Agreement, Purchaser,
Purchaser’s Affiliates, the Escrow Agent and the Disbursing Agent shall be
entitled to deduct and withhold or cause to be deducted and withheld from any
amount payable pursuant to this Agreement the amount set forth with respect to
such payment on the Sellers’ Tax Withholding Spreadsheet; provided, however,
that if (a) any event, condition, fact or circumstance occurs, arises or exists
after the Agreement Date that would cause or constitute a breach of or an
inaccuracy in any representation or warranty made by any Seller contained in
Section 2.4 relating to Tax withholding if such representation or warranty were
made as of the time of the occurrence, existence or discovery of such event,
condition, fact or circumstance, (b) any representation or warranty of any
Seller contained in Section 2.4 relating to Tax withholding is inaccurate as of
the time scheduled for the Closing, (c) any Seller breaches any of its covenants
or obligations contained in Section 4.9 or (d) Purchaser discovers evidence that
any of the documents or certifications delivered by any Seller to Purchaser
pursuant to Section 4.9 is inaccurate, then Purchaser, Purchaser’s Affiliates,
the Escrow Agent and the Disbursing Agent shall be entitled to deduct and
withhold or cause to be deducted and withheld from any amount payable to such
Seller pursuant to this Agreement such amount with respect to taxable income of
such Seller as Purchaser or any of Purchaser’s Affiliates determines in good
faith is required to be deducted or withheld therefrom or in connection
therewith under the IT Act or any other applicable Legal Requirement. To the
extent any such amount that is so deducted or withheld and remitted to the
appropriate Taxing Authority, such remitted amount shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
amount would otherwise have been paid. Purchaser shall, or shall cause the
Escrow Agent and/or the Disbursing Agent to, deliver a notice, which, to the
extent applicable, shall be a Form 16A (TDS Certificate), to the affected Person
of the amount so deducted, withheld and remitted. 1.5 Allocation of
Consideration. Each Seller hereby acknowledges and agrees that: (a) the payment
by or on behalf of Purchaser to the Escrow Agent of such Seller’s Pro Rata
Portion of the Escrow Amount, the payment by or on behalf of Purchaser to the
Sellers’ Representative of such Seller’s Pro Rata Portion of the Expense Fund
Amount and the payment by the Disbursing Agent to such Seller of 3



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea009.jpg]
the amounts identified in the Sellers’ Consideration Spreadsheet as being owed
to such Seller pursuant to Section 1.1(b) shall constitute payment in full of
all amounts owed by Purchaser pursuant to, and shall fully satisfy and
extinguish all obligations and other Liabilities owed to such Seller under, this
Agreement; and (b) none of Purchaser, the Company or any of their respective
Affiliates shall be responsible or liable for any error made by the Escrow Agent
or the Sellers’ Representative or contained in the Sellers’ Consideration
Spreadsheet. Each Seller hereby waives any and all rights such Seller might
otherwise have to assert a claim or initiate any Legal Proceeding against
Purchaser, the Company or any of their respective Affiliates or Representatives
in the event of any dispute about how any of the amounts referred to in this
Section 1.5 should be, or should have been, allocated or distributed among the
various Sellers. 1.6 Further Action. If, at any time after the Closing, any
further action (of a type that is routine and customarily provided for or
contemplated in connection with transactions similar in nature to the
Contemplated Transactions) is necessary to carry out the intent and purposes of
this Agreement or any of the Contemplated Transactions or to vest Purchaser with
full right, title and possession of and to all Purchased Shares, each Seller
shall execute and deliver, or cause to be executed and delivered, such
additional transfers, assignments, endorsements, Consents and other instruments,
and shall take such further actions, as Purchaser may reasonably request
(provided that no such documents or actions shall be deemed to increase the
obligations or decrease the rights of the Sellers under this Agreement). 1.7
Effect of Payments. To the extent permitted by applicable Legal Requirements,
payments made to Purchaser or any other Indemnitee pursuant to this Agreement
(including pursuant to Section 9) shall be treated by all parties as adjustments
to the purchase price paid by Purchaser pursuant to this Agreement. 2.
REPRESENTATIONS AND WARRANTIES OF EACH SELLER Each Seller, on such Seller’s own
behalf and not on behalf of any other Seller, represents and warrants, to and
for the benefit of Purchaser and the other Indemnitees (with the understanding
and acknowledgement that Purchaser would not have entered into this Agreement
without being provided with the representations and warranties set forth in this
Section 2 and that Purchaser is relying on these representations and warranties
along with the representations and warranties provided in the Share Issuance
Agreement, and with the further understanding that Purchaser and the other
Indemnitees have indemnification and other rights with respect to breaches of or
inaccuracies in these representations and warranties as set forth in this
Agreement and in the Share Issuance Agreement), as follows: 2.1 Capacity and
Authority. (a) Authority, etc. Such Seller has all requisite power, authority
and capacity to enter into this Agreement and each Transaction Document to which
such Seller is or will become a party and to consummate the Contemplated
Transactions. If such Seller is a natural person, no spousal signature or other
Consent is required from any other Person with respect to such Seller in
connection with the execution, delivery or performance of this Agreement or any
of the other Transaction Documents to which he or she is or will become a party.
If such Seller is an Entity: (i) such Seller is duly organized and validly
existing and in good standing (to the extent that the Legal Requirements of the
jurisdiction of its formation recognize the concept of good standing) under the
Legal Requirements of the jurisdiction of its formation; and (ii) the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which such Seller is or will become a party, and the consummation of the
Contemplated Transactions by such Seller, have been duly authorized by all
necessary corporate, partnership or similar Entity governance action on the part
of such Seller and its board of directors (or, if such Seller does not have a
board of directors, by all necessary action on the part of its manager, general
partner or equivalent 4



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea010.jpg]
body), and no other corporate, partnership or similar Entity governance
proceedings on the part of such Seller are necessary to authorize the execution,
delivery or performance of this Agreement or any such other Transaction Document
or the consummation of any of the Contemplated Transactions. (b) Due Execution
and Enforceability. This Agreement has been, and each other Transaction Document
to which such Seller is or will become a party has been or will be, duly
executed and delivered by such Seller and, assuming due execution and delivery
by the other parties hereto and thereto, constitutes or will constitute the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms, subject only to the Enforceability
Exception. (c) Access to Information Concerning the Acquired Companies. Such
Seller is familiar with the business, financial condition, operations and
prospects of the Acquired Companies and has had full access to and been provided
with such information concerning the Acquired Companies as such Seller deems
necessary to enable it to make an informed decision concerning the sale of the
Purchased Shares being sold by such Seller to Purchaser pursuant to this
Agreement. Such Seller has carefully reviewed the terms of the Share Issuance
Agreement, including the representations and warranties of the Company contained
in the Share Issuance Agreement, and the information contained in the Company
Disclosure Schedule. Without limiting the generality of the foregoing, such
Seller has carefully reviewed the Information Statement (as such term is defined
in the Share Issuance Agreement) made available by the Company to the Sellers.
2.2 Non-Contravention and Consents. (a) Non-Contravention. The execution and
delivery of this Agreement and the other Transaction Documents does not, and the
consummation of the Secondary Share Purchase and the other Contemplated
Transactions and the performance of this Agreement and the other Transaction
Documents will not: (i) if such Seller is an Entity, conflict with or violate
any of its Charter Documents, or any resolution adopted by its shareholders (or
other holders of voting securities or equity interests), board of directors (or
other similar body) or any committee of the board of directors (or other similar
body) of such Seller; (ii) conflict with or violate any Legal Requirement to
which such Seller is subject in any material respect; or (iii) result in any
material breach of or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or
result in the creation of an Encumbrance on any issued and outstanding Company
Shares held by such Seller pursuant to, any Contract to which such Seller is a
party or by which it is bound. (b) Contractual Consents. No Consent under any
Contract to which such Seller is a party or by which it is bound is required to
be obtained from, and such Seller is not and will not be required to give any
notice to, any Person in connection with the execution, delivery or performance
of this Agreement or any other Transaction Document or the consummation of the
Secondary Share Purchase or any of the other Contemplated Transactions, other
than the approval of the Company’s board of directors under the Existing
Shareholders’ Agreement (which has been obtained prior to the execution and
delivery of this Agreement). For purposes of this Section 2.2(b) and Sections
2.2(c), 5.1(a), 5.1(c), 6.3 and 7.4, a Consent will be deemed “required” to be
obtained, a notice will be deemed “required” to be given, and a filing will be
deemed “required” to be made if the failure to obtain such Consent, give such
notice or make such filing could: (i) result in any Company Share held by such
Seller becoming subject to any Encumbrance; (ii) impair, hinder or delay such
Seller’s ability to perform any of such Seller’s obligations under this
Agreement or any other Transaction Document; or (iii) have an adverse effect on
Purchaser or any Acquired Company. (c) Governmental Consents. No Consent of any
Governmental Entity is required to be obtained, and no filing (other than the
filing by the Specified Seller described in Schedule 4.5(a)(i)) is 5



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea011.jpg]
required to be made with any Governmental Entity, by such Seller in connection
with the execution, delivery or performance of this Agreement or any other
Transaction Document or the consummation of the Secondary Share Purchase or any
of the other Contemplated Transactions, other than the approval of the Reserve
Bank of India (if required) in connection with the contribution by the
Identified Sellers of funds to the Escrow Fund pursuant to Section 1.3 and the
payment by the Identified Sellers of indemnification claims pursuant to Section
9. (d) Litigation. There is no Legal Proceeding pending, or, to the Knowledge of
such Seller, that has been threatened against such Seller: (i) that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the entry into, performance of, compliance with or enforcement
of any of the obligations of such Seller under this Agreement or any other
Transaction Document; (ii) that relates to the ownership or alleged ownership by
such Seller of any Company Shares or other securities of the Company; (iii) that
relates to any Taxes owed or alleged to be owed by such Seller in connection
with the ownership or alleged ownership by such Seller of any Company Shares or
other securities of the Company; or (iv) that relates to any right or alleged
right of such Seller to receive any consideration as a result of or in
connection with the execution, delivery or performance of this Agreement or any
other Transaction Document or the consummation of the Secondary Share Purchase
or any of the other Contemplated Transactions. 2.3 Title and Ownership. Such
Seller: (a) is the record and beneficial owner of all Company Shares referred to
opposite the name of such Seller in Column B of Schedule I; (b) has good, valid
and marketable title to such Company Shares, free and clear of all Encumbrances
(except those imposed under applicable securities laws and the Existing
Shareholders’ Agreement); (c) will have, and will convey to Purchaser at the
Closing, good, valid and marketable title to the Company Shares referred to
opposite the name of such Seller in Column D of Schedule I, free and clear of
all Encumbrances (except those imposed under applicable securities laws and the
New Shareholders’ Agreement); (d) is not a party to or bound by any option,
warrant, purchase right or other Contract (other than this Agreement and the
Existing Shareholders’ Agreement) that could require such Seller to sell,
transfer or otherwise dispose of any Company Shares; (e) is not a party to any
voting trust, proxy or other agreement or understanding with respect to the
voting of any Company Shares (other than the Existing Shareholders’ Agreement);
and (f) except for Company Shares referred to opposite the name of such Seller
in Column B of Schedule I and the Series I Warrants referred to opposite the
name of such Seller in Column C of Schedule I, does not own any equity
securities of any Acquired Company or any right to acquire any equity securities
of any Acquired Company. 2.4 Tax Residency and Status. (a) If such Seller is not
a tax resident of India, then: (i) such Seller is not, and will not be, a tax
resident of India under Section 6 of the IT Act during the Indian Tax Year in
which the Closing occurs; (ii) such Seller has not received any written notice
or other communication from any Taxing Authority alleging that such Seller
should be classified as having a business connection or a permanent
establishment in India; (iii) such Seller’s Company Shares are and have always
been held as a “capital asset” and not as “stock in trade;” (iv) if such
Seller’s place of effective management, within the meaning of Section 6 of the
IT Act (such Seller’s “POEM”), is determinative of such Seller’s tax residency,
then such Seller’s POEM is outside of India for the entire Indian Tax Year in
which the Closing occurs; and (v) the information, documents and certifications
that have been or will be delivered by such Seller to Purchaser pursuant to
Section 4.9 will be accurate and complete. (b) If such Seller is not a tax
resident of India and claims (or will claim) the benefit of any DTAA with
respect to any Tax liability in India on the sale of any Purchased Shares to
Purchaser pursuant to this Agreement: (i) such Seller is a tax resident of the
country party to such DTAA; (ii) such 6



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea012.jpg]
Seller holds a tax residence certificate issued to it by the relevant Government
Entity of such country that covers the period beginning April 1 of the Indian
Tax Year in which the Closing occurs and includes the Closing Date and will
continue to hold such tax residence certificate covering the TRC Residual Period
(or if such tax residence certificate does not cover the entire TRC Residual
Period, such Seller will have obtained a new tax residence certificate that
covers the entire TRC Residual Period pursuant to, and within the time specified
under, Section 4.10); (iii) such Seller qualifies for the exemption from Tax in
India under the provisions of such DTAA and under the provisions of the IT Act
(including Chapter X-A of the IT Act, to the extent applicable) with respect to
the sale of such Purchased Shares to Purchaser; (iv) such Seller is not required
to pay any Tax on or in respect of the amounts identified in the Sellers’
Consideration Spreadsheet as owed to such Seller for the Purchased Shares held
by such Seller and Purchaser is not required to withhold any Tax with respect to
such amounts; (v) all documents, representations and information furnished by
such Seller for the purpose of obtaining an opinion from a Big Four Accounting
Firm in accordance with Section 4.9 and all documents, representations and
information delivered by such Seller to Purchaser pursuant to Section 4.9 will
be accurate and complete; (vi) such Seller is and has always been the legal and
beneficial owner of the Company Shares held by such Seller and is entitled to
and has always exercised all ownership rights in respect of such Company Shares;
(vii) the payment of the consideration for the acquisition by such Seller of the
Company Shares held by such Seller was made from such Seller’s bank account in
the country where such Seller is a tax resident; and (viii) the payment of the
amounts identified in the Sellers’ Consideration Spreadsheet as owed to such
Seller for the Purchased Shares held by such Seller will be ultimately received
by such Seller in the bank account of such Seller in the country where such
Seller is a tax resident. (c) If such Seller is not a tax resident of India and
is a Small Shareholder, then: (i) during any time during the 12 months prior to
the Closing Date, such Seller (individually or together with any of its
Associated Enterprises (as such term is defined in Section 92A of the IT Act))
has not held, directly or indirectly: (A) the right of management or control in
terms of Explanation 7 to Section 9(1)(i) of the IT Act with respect to any
Acquired Company or (B) voting power, share capital or interests exceeding 5% of
the total voting power, total share capital or total interests of any Acquired
Company, determined in accordance with Explanation 7 to Section 9(1)(i) of the
IT Act; (ii) such Seller is not required to pay any Tax under the IT Act on or
in respect of any of the amounts identified in the Sellers’ Consideration
Spreadsheet as owed to such Seller for the Purchased Shares held by such Seller
and Purchaser is not required to withhold any Tax with respect to any of such
amounts; (iii) such Seller is not required to pay any Tax under the IT Act on
the sale of the Purchased Shares held by such Seller under Explanation 7 to
Section 9(1)(i) of the IT Act; and (iv) the documents and certifications that
have been or will be delivered by such Seller to Purchaser pursuant to Section
4.9 will be accurate and complete. (d) If such Seller is a tax resident of
India, then: (i) such Seller is and will be a tax resident of India under
Section 6 of the IT Act for the entire Indian Tax Year in which the Closing
occurs and the information, documents and certifications that have been or will
be delivered by such Seller to Purchaser pursuant to Section 4.9 will be
accurate and complete; (ii) Purchaser is not required to withhold any Tax on or
in respect of the amounts identified in the Sellers’ Consideration Spreadsheet
as owed to such Seller for the Purchased Shares held by such Seller; and (iii)
such Seller is not a foreign company as defined under Section 2(23A) of the IT
Act. (e) No Legal Proceeding is pending against, and no Taxing Authority or
other Governmental Entity has asserted that any Tax is owed by, such Seller
under, or in connection with any failure to comply with, any of the provisions
of the IT Act. No event has occurred (including any assertion by any Taxing
Authority that any Tax is owed by such Seller), and no condition or circumstance
exists, that will or would reasonably be expected to result in the sale to
Purchaser of the Purchased Shares sold by such Seller to be declared void or
otherwise impeded pursuant to Section 281 of the IT Act. 7



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea013.jpg]
2.5 Compliance with Certain Legal Requirements. Neither such Seller, nor any
other Person acting on its behalf, has taken any action that would cause any
Acquired Company to be in violation of: (a) any Anti-Corruption Law, including
any action in furtherance of a payment, offer, promise to pay, or authorization
or ratification of a payment of any gift, money or anything of value to (i) a
Government Official or (ii) any Person while knowing or having reasonable
grounds to believe that all or a portion of that payment will be passed on to a
Government Official or other Person, to obtain or retain business or to secure
an improper advantage in violation of any Anti-Corruption Law; (b) any
applicable anti-money laundering Legal Requirement or anti-money
laundering-related government guidance (such Legal Requirements and government
guidance being collectively referred to as “AML Laws”), including any AML Law of
the Republic of India or any other jurisdiction where the nature of such
Acquired Company’s business or operations or the ownership of its assets
requires such compliance; (c) any applicable Legal Requirement regulating
exports, imports or re-exports to or from any country, including the export or
re-export of goods, services or technical data from such country, or imposing
trade embargoes or economic sanctions against other countries or Persons (such
Legal Requirements being collectively referred to as “Export Controls”). Such
Seller is not aware of any investigation (or threatened investigation) of, or
request for information from, any Acquired Company by any Governmental Entity
regarding a violation or potential violation of any Anti-Corruption Law, AML Law
or Export Control. Such Seller has not received notice of and is not otherwise
aware of any allegation related to a violation or potential violation of any
Anti-Corruption Law, AML Law or Export Control committed by any Acquired
Company, and such Seller does not have any information regarding any payment
made by any Person in violation of any Anti-Corruption Law, AML Law or Export
Control on behalf of or for the benefit of any Acquired Company. No Government
Official or Governmental Entity owns or will receive an interest, whether direct
or indirect, legal or beneficial, in any Acquired Company or any of its
Affiliates or has or will receive any legal or beneficial interest not mandated
by applicable Legal Requirements in any payment made to such Seller pursuant to
this Agreement (other than distributions of the consideration paid by Purchaser
for Purchased Shares pursuant to Section 1.1(b) to Government Officials or
Governmental Entities who are limited partners of, or investors in, any Seller
that is a venture capital investor, private equity investor or similar
professional investor). 2.6 Insolvency. No insolvency proceeding, whether in or
out of court, including any proceeding or action leading to any form of
bankruptcy, liquidation, administration, receivership, arrangement or scheme
with creditors, moratorium, stay or limitation of creditors’ rights, interim or
provisional supervision by a court or court appointee, winding-up or
striking-off, or any distress, execution or other process levied, has been
commenced or, to the Knowledge of such Seller, threatened in writing with
respect to such Seller. 2.7 No Brokers’ Fees; Etc.. No broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with any of the Contemplated Transactions for which any
Acquired Company is or will be liable based upon arrangements made by or on
behalf of such Seller. None of the Acquired Companies has borne or will be
required to pay for any Expense of such Seller for the services of outside legal
counsel or any financial advisor, investment banker, consultant, accountant or
other Person who performed services for or on behalf of, or provided advice to,
such Seller or any Representative of such Seller, or who is otherwise entitled
to any compensation or payment from such Seller, in connection with or relating
to this Agreement or any of the Contemplated Transactions or the process
resulting in such transactions. 2.8 Assets. Such Seller does not hold or own,
and none of such Seller’s Affiliates holds or owns, any right or other asset
that is being used in, or is necessary to, the business of any Acquired Company.
For clarity, the foregoing representation is not intended to address the
ownership by any Seller or its Affiliates of equity or debt securities of any
Entity that provides products or services to the Acquired Companies. 8



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea014.jpg]
2.9 Confidential Information. Such Seller has never disclosed to a Person that
is not either an Affiliate of such Seller or an Affiliate of an Acquired
Company, or used for personal purposes or any other purpose unrelated to the
business of an Acquired Company, any Confidential Information (other than (i)
the disclosure of Transaction-Related Confidential Information to its legal,
tax, accounting or other professional advisors in connection with its
consideration of the Contemplated Transactions (to the extent reasonably
necessary for such advisors to perform their paid legal, accounting, tax or
financial services for such Seller) who have agreed in writing, for the benefit
of the Company and Purchaser, to maintain the confidentiality of such
information and not to use such information for any improper purpose, or who are
and have always been subject to a professional or ethical duty of
confidentiality with respect to such Transaction-Related Confidential
Information, (ii) the use of Permitted Residual Information in compliance with
Section 4.5 or (iii) after the Agreement Date, any disclosure or use of
Confidential Information that is permitted under Section 4.5). 2.10 Sellers’
Representative. The Sellers’ Representative has the absolute and unrestricted
right, power and authority to enter into and to perform its obligations under
this Agreement and to act for and bind such Seller with respect to all matters
relating to this Agreement, all matters relating to each other Transaction
Document and all matters relating to the Contemplated Transactions. 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER Purchaser represents and warrants to
the Sellers as follows: 3.1 Valid Existence. Purchaser is a corporation validly
existing under the laws of Delaware. 3.2 Authority and Due Execution. (a)
Authority. Purchaser has all requisite power and authority to enter into this
Agreement and any other Transaction Document to which it is a party and to
consummate the Contemplated Transactions to which it is a party. The execution,
delivery and performance by Purchaser of this Agreement and the other
Transaction Documents to which Purchaser is a party and the consummation by
Purchaser of the Contemplated Transactions to which it is a party have been duly
authorized by all necessary action on the part of Purchaser and no other
proceedings on the part of Purchaser are necessary to authorize the execution,
delivery or performance of this Agreement and such other Transaction Documents
by Purchaser or for Purchaser to consummate any of the Contemplated Transactions
to which it is a party. (b) Due Execution. This Agreement has been, and, upon
execution and delivery by all other parties thereto, each other Transaction
Document to which Purchaser is a party will be, duly executed and delivered by
Purchaser and constitutes, or upon execution and delivery will constitute, the
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its terms, subject only to the Enforceability Exception. 3.3
Non-Contravention. The execution and delivery by Purchaser of this Agreement and
each other Transaction Document to which Purchaser is a party does not, and the
consummation by Purchaser of the Secondary Share Purchase or the other
Contemplated Transactions to which it is a party will not: (a) conflict with or
violate Purchaser’s Charter Documents; (b) conflict with or violate any Legal
Requirement to which Purchaser is subject; or (c) conflict with or violate any
Contract to which Purchaser is a party or by which it is bound. 3.4 Litigation.
As of the Agreement Date, there is no Legal Proceeding pending or, to the
Knowledge of Purchaser, threatened against Purchaser that challenges, or that
will have the effect of 9



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea015.jpg]
preventing, delaying, making illegal or otherwise interfering with, Purchaser’s
acquisition of the Purchased Shares. 3.5 Financing. At the Closing, Purchaser
will have, or will have access to, sufficient funds to permit Purchaser to
consummate the acquisition of the Purchased Shares, including the payment in
full of the amounts payable by Purchaser pursuant to Section 1.1(b) at the
Closing. 3.6 **********************. In entering into this Agreement, Purchaser
*************************************************************************************
*************************************************************************************
************************************************************************************.
4. CERTAIN COVENANTS OF THE SELLERS 4.1 Notification. (a) Notification by the
Sellers. During the Pre-Closing Period, each Seller shall promptly notify
Purchaser in writing of: (i) the discovery by such Seller of any event,
condition, fact or circumstance that occurred or existed on or before the
Agreement Date and that caused or constitutes a breach of or an inaccuracy in
any representation or warranty made by such Seller in this Agreement such that
the condition in Section 6.1 would not be satisfied; (ii) any event, condition,
fact or circumstance that occurs, arises or exists after the Agreement Date and
that would cause or constitute a material breach of or an inaccuracy in any
representation or warranty made by such Seller in this Agreement if (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or before the Agreement Date, such that the condition in Section 6.1 would not
be satisfied; (iii) the commencement of or, to the Knowledge of such Seller, any
threat to commence, any Legal Proceeding that challenges or that, if adversely
determined, would reasonably be expected to have the effect of preventing,
materially delaying, making illegal or otherwise interfering with the Secondary
Share Purchase or any of the other Contemplated Transactions involving such
Seller; (iv) any material breach of any covenant or obligation of such Seller
such that the condition in Section 6.2 would not be satisfied; and (v) any
event, condition, fact or circumstance that would make the timely satisfaction
of any of the conditions set forth in Section 6 impossible or unlikely. No such
notification shall be deemed to limit or otherwise affect any of the
representations, warranties, covenants or obligations of any Seller contained in
this Agreement, including for the purpose of: (1) determining the accuracy of
any of the representations and warranties made by the Sellers in this Agreement;
or (2) determining whether any of the conditions set forth in Section 6 has been
satisfied. Any innocent and unintentional failure by a Seller to give notice
under clause “(i)” or “(ii)” of this Section 4.1(a) shall not be deemed to be a
breach of the covenant contained in clause “(i)” or “(ii)” of this Section
4.1(a), but instead shall constitute only a breach of the underlying
representation or warranty made by such Seller in this Agreement. (b)
Notification by Purchaser. During the Pre-Closing Period, Purchaser shall
promptly notify the Sellers’ Representative in writing of: (i) the discovery by
Purchaser of any event, condition, fact or circumstance that occurred or existed
on or before the Agreement Date and that caused or constitutes a breach of or an
inaccuracy in any representation or warranty made by Purchaser in this Agreement
such that the condition in Section 7.1 would not be satisfied; (ii) any event,
condition, fact or circumstance that occurs, arises or exists after the
Agreement Date and that would cause or constitute a material breach of or an
inaccuracy in any representation or warranty made by Purchaser in this Agreement
if (A) such representation or warranty had been made as of the time of the
occurrence, Confidential Information has been omitted from this page and
replaced by the asterisks appearing on this page. Such Confidential Information
has been filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information under Rule 406 under the Securities Act of 1933, as amended, and
Rule 24b-2 under the Securities Exchange Act of 1934, as amended. 10



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea016.jpg]
existence or discovery of such event, condition, fact or circumstance or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or before the Agreement Date, such that the condition in Section 7.1 would not
be satisfied; (iii) the commencement of or, to the Knowledge of Purchaser, any
threat to commence, any Legal Proceeding that challenges or that, if adversely
determined, would reasonably be expected to have the effect of preventing,
materially delaying, making illegal or otherwise interfering with the Secondary
Share Purchase or any of the other Contemplated Transactions involving
Purchaser; (iv) any material breach of any covenant or obligation of Purchaser
such that the condition in Section 7.2 would not be satisfied; and (v) any
event, condition, fact or circumstance that would make the timely satisfaction
of any of the conditions set forth in Section 7 impossible or unlikely. No such
notification shall be deemed to limit or otherwise affect any of the
representations, warranties, covenants or obligations of Purchaser contained in
this Agreement, including for the purpose of: (1) determining the accuracy of
any of the representations and warranties made by Purchaser in this Agreement;
or (2) determining whether any of the conditions set forth in Section 7 has been
satisfied. Any innocent and unintentional failure by Purchaser to give notice
under clause “(i)” or “(ii)” of this Section 4.1(b) shall not be deemed to be a
breach of the covenant contained in clause “(i)” or “(ii)” of this Section
4.1(b), but instead shall constitute only a breach of the underlying
representation or warranty made by Purchaser in this Agreement. 4.2 No
Negotiation. During the Pre-Closing Period, no Seller shall, and each Seller
shall ensure that no Representative of such Seller shall: (a) solicit, knowingly
encourage or facilitate the initiation or submission of any expression of
interest, inquiry, proposal or offer from any Person (other than Purchaser)
relating to a possible Acquisition Transaction; (b) participate in any
discussions or negotiations or enter into any agreement, understanding or
arrangement with, or provide any non-public information to, any Person (other
than Purchaser or its Representatives) relating to or in connection with a
possible Acquisition Transaction; or (c) entertain or accept any proposal or
offer from any Person (other than Purchaser) relating to a possible Acquisition
Transaction. Each Seller shall promptly (and in any event within 24 hours after
receipt thereof) give Purchaser notice orally and in writing of any inquiry,
indication of interest, proposal, offer or request for non-public information
relating to a possible Acquisition Transaction that is received by such Seller
or any Representative of such Seller during the Pre-Closing Period. Such notice
shall include (i) the identity of the Person making or submitting such inquiry,
indication of interest, proposal, offer or request, and the terms and conditions
thereof, and (ii) an accurate and complete copy of (A) all written materials
provided in connection with such inquiry, indication of interest, proposal,
offer or request and (B) a summary of all oral communications provided in
connection with such inquiry, indication of interest, proposal, offer or request
(except, in the case of clause (ii), to the extent any of such information is
prohibited from being disclosed to Purchaser under the terms of a
confidentiality or non-disclosure agreement with such Person that is then in
effect and binding on such Seller and was already in place as of the Agreement
Date, in which case such notice will disclose the existence of such expression
of interest, inquiry, proposal or offer and any of such information with respect
thereto that is not expressly prohibited from being disclosed by the terms of
such agreement). 4.3 Repayment of Insider Receivables. Before the Closing, each
Seller shall cause to be paid in full to the applicable Acquired Company any
Insider Receivable constituting any amount owed by such Seller or any of its
Affiliates. 4.4 Sellers’ Consideration Spreadsheet. At least three Business Days
before the Closing Date, the Sellers shall cause the Sellers’ Representative to
deliver or cause to be delivered to Purchaser an estimated Sellers’
Consideration Spreadsheet setting forth the information required by Section
6.5(c). Nothing in this Section 4.4 shall limit any rights of any Indemnitee set
forth in Section 9. 4.5 Confidential Information. 11



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea017.jpg]
(a) Confidentiality. Each Seller will keep confidential, and will ensure that
each of such Seller’s Affiliates and Representatives will keep confidential at
all times after the Agreement Date (including after the Closing) all
Confidential Information, except that: (i) such Seller may disclose Confidential
Information to the extent such information is required to be disclosed by Legal
Requirements or judicial process, after prior consultation with Purchaser so
that Purchaser or any of its Affiliates may seek an appropriate protective order
and/or waive compliance with this Agreement (and, if Purchaser or any of its
Affiliates seeks a protective order, such Seller shall cooperate with Purchaser
and Purchaser’s Affiliates as Purchaser or any of its Affiliates shall
reasonably request); provided, however, that the Specified Seller will not be
required to consult with Purchaser before making the filing described in
Schedule 4.5(a)(i); (ii) such Seller may disclose Confidential Information to
the extent such information is or has been made generally available to the
public, other than through improper disclosure by any Person; (iii) such Seller
may disclose Confidential Information on a need to know basis to (A) the
arbitrator or court in any arbitration or litigation proceeding in which such
Seller is seeking to enforce its rights, or defending any claim, under this
Agreement to the extent disclosure of such Confidential Information is
reasonably required for the enforcement of such rights or such defense and (B)
any legal or other advisor to, or expert witness retained by, such Seller in any
such arbitration or litigation proceeding who agrees in writing, for the benefit
of the Company and Purchaser, to maintain the confidentiality of such
information and not to use such information for any improper purpose or who is
and has always been subject to a professional or ethical duty of confidentiality
with respect to such Confidential Information; provided, however, that, in the
case of clause “(A)” above, such Seller shall use commercially reasonable
efforts to seek from such arbitrator or court a protective order or other
confidential treatment of such Confidential Information; (iv) such Seller may
disclose Transaction-Related Confidential Information on a need to know basis to
such Seller’s (or any of its Affiliates’) legal, accounting, tax or financial
advisors to the extent reasonably necessary for any such advisor to perform its
paid legal, accounting, tax or financial services for such Seller (or such
Affiliate) who agree in writing, for the benefit of the Company and Purchaser,
to maintain the confidentiality of such information and not to use such
information for any improper purpose or who are and have always been subject to
a professional or ethical duty of confidentiality with respect to such
Transaction- Related Confidential Information; (v) such Seller may disclose
Transaction-Related Confidential Information as required by IFRS or other
generally accepted accounting standards or applicable Legal Requirements as part
of such Seller’s or any of its Affiliates’ financial statements or Tax Returns;
(vi) if such Seller is a venture capital or private equity investor or the
Specified Seller, such Seller may disclose Transaction-Related Confidential
Information on a controlled basis to its current and prospective shareholders,
members or partners in accordance with its partnership (or similar governance or
investment) agreements or customary fund management or investment management
practices that are commercially reasonable and designed to ensure the
confidentiality of such information; and 12



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea018.jpg]
(vii) the Specified Seller may disclose Transaction-Related Confidential
Information on “earnings calls” that are accessible to the public.
Notwithstanding the foregoing, none of the following shall be deemed to be
“Confidential Information” with respect to any Seller: (A) any information that
becomes available to such Seller on a non- confidential basis from a source
other than an Acquired Company, Purchaser or any of its Affiliates, provided
that such source was not then known to such Seller to be bound by any
contractual or other obligation of confidentiality to any Acquired Company with
respect to such information; and (B) any information that was already in the
possession of such Seller prior to the time it was first made available to such
Seller by any Acquired Company, Purchaser or any of its Affiliates, provided
that the source of such information was not known to such Seller (at the time of
disclosure of such information to such Seller) to be bound by any contractual or
other obligation of confidentiality to any Acquired Company with respect to such
information. (b) Non-use. Each Seller undertakes to Purchaser that at all times
after the Agreement Date (including after the Closing) such Seller will not use,
and will ensure that each of such Seller’s Affiliates and their respective
Representatives does not use, any Confidential Information for any improper
purpose (for clarity, this Section 4.5(b) will not prohibit such Seller from
using Permitted Residual Information for any purpose related to its business).
4.6 Waivers. Each Seller hereby waives: (a) any rights to claim that any of the
Contemplated Transactions does not conform to the requirements or other
provisions of any shareholders’ agreement (including the Existing Shareholders’
Agreement) or the Charter Documents of the Company; (b) any rights of
pre-emption, rights of first refusal, rights of approval or other similar rights
or restrictions that relate to the Secondary Share Purchase or the Share
Issuance, whether arising under any Contract, Legal Requirement, the Charter
Documents of any Acquired Company or otherwise; (c) any conflicts of interest
that any director or officer of any Acquired Company or any other Seller may
have as a result of his, her or its relationship with an Acquired Company or
his, her or its interest in any of the Contemplated Transactions; and (d)
effective as of the Closing, any and all rights over any of the Purchased Shares
conferred upon such Seller by the Charter Documents of the Company, the Existing
Shareholders’ Agreement or otherwise. 4.7 Shareholder Consents. Each Seller
hereby agrees that all Consents of such Seller (if any) that are required to
approve a new Shareholders’ Agreement in substantially the form of Exhibit C
(the “New Shareholders’ Agreement”) and authorize each of the other Contemplated
Transactions are hereby deemed provided. 4.8 Restrictions on Transfer. During
the Pre-Closing Period, no Seller shall sell, transfer, encumber or otherwise
permit to become subject to any Encumbrance any Company Share, other than as
contemplated in Section 1.1. 4.9 Withholding Tax Documentation. No later than 30
Business Days prior to the Closing Date, each Seller shall deliver to Purchaser
all documentation and certifications required under any Legal Requirement with
respect to the withholding or deduction of Taxes from any amount paid or payable
to such Seller in connection with the Secondary Share Purchase or any of the
other Contemplated Transactions in form and substance reasonably satisfactory to
Purchaser, including the documents and certifications identified in Schedule
4.9. 4.10 Post-Closing Indian Withholding Tax-Related Filings. If Purchaser
reasonably believes that any Acquired Company is required to report, file or
maintain any information or document in India after the Closing in connection
with the Secondary Share Purchase (including under Section 13



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea019.jpg]
285A of the IT Act and the Rule 114DB of the (Indian) Income Tax Rules, 1962),
each Seller shall provide Purchaser, the Company and their respective Affiliates
with such cooperation and assistance, including providing information and
documents, as may be reasonably requested by Purchaser. To the extent that the
tax residence certificate furnished by such Seller pursuant to Section 4.9 does
not cover the period between the Closing Date and the end of the Indian Tax Year
in which the Closing occurs (the “TRC Residual Period”), such Seller shall
obtain a tax residence certificate from the relevant Governmental Entity of the
jurisdiction under whose DTAA with India such Seller claims Tax benefits for the
TRC Residual Period and shall furnish such tax residence certificate to
Purchaser no later than 45 days after the end of the Indian Tax Year in which
the Closing occurs. 4.11 Seller Indian Tax Matters. Each Seller shall ensure
that the representations and warranties of such Seller in Section 2.4 continue
to be accurate for the entire Indian Tax Year in which the Closing occurs. 4.12
Series I Warrants. Each Seller shall be deemed to have exercised, immediately
before the Closing, all Series I Warrants (if any) held by such Seller. 5.
CERTAIN COVENANTS OF THE PARTIES 5.1 Filings and Consents. (a) Filings. Each
party shall use its reasonable best efforts to file, as soon as practicable
after the Agreement Date, all notices, reports and other documents required to
be filed by such party with any Governmental Entity with respect to the
Secondary Share Purchase and the other Contemplated Transactions, and to submit
promptly any additional information requested by any such Governmental Entity.
(b) Notification. Each Seller shall promptly notify Purchaser upon the receipt
by such Seller or any Representative of such Seller of: (i) any communication
from any official of any Governmental Entity relating to any filing made in
connection with any of the Contemplated Transactions; (ii) knowledge of the
commencement or threat of commencement of any Legal Proceeding by or before any
Governmental Entity with respect to any of the Contemplated Transactions (and
shall keep Purchaser informed as to the status of any such Legal Proceeding or
threat); and (iii) any request by any Governmental Entity for any amendment or
supplement to any filing made in connection with any of the Contemplated
Transactions or any information required to comply with any Legal Requirement
applicable to any of the Contemplated Transactions. Whenever any event occurs
that is required to be set forth in an amendment or supplement to any filing
made pursuant to Section 5.1(a), the applicable Seller shall (promptly upon such
Seller or any Representative of such Seller becoming aware of the occurrence of
such event) inform Purchaser of the occurrence of such event and cooperate with
Purchaser in filing with the applicable Governmental Entity such amendment or
supplement. Purchaser shall promptly notify the Sellers’ Representative upon
becoming aware of the commencement of any Legal Proceeding against Purchaser
relating to the approval by any Governmental Entity of the Secondary Share
Purchase (and shall keep the Sellers’ Representative reasonably informed as to
the status of any such Legal Proceeding). (c) Efforts. Subject to Section
5.1(d), Purchaser and each Seller shall use their respective reasonable best
efforts to take, or cause to be taken, all actions necessary to consummate the
Secondary Share Purchase and make effective the other Contemplated Transactions
on a timely basis. Without limiting the generality of the foregoing, but subject
to Section 5.1(d), each party to this Agreement shall: (i) make all filings (if
any) and give all notices (if any) required to be made and given by such party
in connection with the Secondary Share Purchase and the other Contemplated
Transactions; (ii) use its reasonable best efforts to obtain each Consent (if
any) required to be obtained (pursuant to any 14



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea020.jpg]
applicable Legal Requirement or Contract, or otherwise) by such party in
connection with the Secondary Share Purchase or any of the other Contemplated
Transactions; and (iii) use its reasonable best efforts to lift any restraint,
injunction or other legal bar to the Secondary Share Purchase or any of the
other Contemplated Transactions. (d) Limitations. Notwithstanding anything to
the contrary contained in Section 5.1(c) or elsewhere in this Agreement, neither
Purchaser nor any Affiliate of Purchaser shall have any obligation under this
Agreement: (i) to hold separate, divest, sell, license, discontinue or otherwise
dispose of or agree to hold separate, divest, sell, license, discontinue or
otherwise dispose of (or cause any of its Subsidiaries or any Acquired Company
to hold separate, divest, sell, license, discontinue or otherwise dispose of or
agree to hold separate, divest, sell, license, discontinue or otherwise dispose
of) any of its businesses, product lines or assets, or to take or agree to take
(or cause any of its Subsidiaries or any Acquired Company to take or agree to
take) any other action or to agree (or cause any of its Subsidiaries or any
Acquired Company to agree) to any behavioral remedy with respect to, or any
limitation or restriction on, any of its businesses, product lines or assets,
other than actions referred to in this clause “(i)” that: (A) are necessary to
satisfy the conditions set forth in Sections 6.3(a) and 7.4; and (B)
individually or in the aggregate, would reasonably be expected to have only an
immaterial impact on the anticipated benefits of the Contemplated Transactions
to Purchaser; (ii) to amend or modify any of Purchaser’s or any of its
Affiliates’ rights under any Transaction Document or to prohibit or limit the
exercise by Purchaser of any right with respect to any of the Purchased Shares
or any other Company Shares; or (iii) to commence or contest any Legal
Proceeding relating to the approval by any Governmental Entity of the Share
Issuance, the Secondary Share Purchase or any of the other Contemplated
Transactions. 5.2 Public Announcements. From and after the Agreement Date, no
Seller shall (and each Seller shall ensure that none of such Seller’s Affiliates
or Representatives shall) issue or make any press release or public statement
regarding this Agreement, the Secondary Share Purchase, the Share Issuance or
any of the other Contemplated Transactions, without Purchaser’s prior written
consent (except that the Specified Seller may make public statements regarding
this Agreement in compliance with Section 4.5(a)(v) and Section 4.5(a)(vii)).
Except as required by applicable Legal Requirements, from and after the
Agreement Date, each of the Sellers and Purchaser agree to refrain from issuing
or making any press release or public statement (other than any statement in any
public action, public suit or other public legal proceeding arising out of this
Agreement) with respect to any dispute under or relating to this Agreement, the
Secondary Share Purchase, the Share Issuance or any of the other Contemplated
Transactions. 5.3 Reasonable Best Efforts. Before the Closing: (a) each Seller
shall use such Seller’s reasonable best efforts to cause the conditions set
forth in Section 6 to be satisfied on a timely basis; and (b) subject to Section
5.1(d), Purchaser shall use its reasonable best efforts to cause the conditions
set forth in Section 7 to be satisfied on a timely basis. 6. CONDITIONS
PRECEDENT TO OBLIGATIONS OF PURCHASER The obligations of Purchaser to acquire
the Purchased Shares and otherwise cause the Contemplated Transactions to be
consummated are subject to the satisfaction (or waiver by Purchaser), at or
before the Closing, of each of the following conditions: 6.1 Accuracy of
Representations. (a) The Designated Personal Representations of each Seller
shall be accurate in all respects as of the Closing Date as if made on and as of
the Closing Date. 15



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea021.jpg]
(b) The Personal Representations (other than the Designated Personal
Representations) of each Seller shall be accurate in all material respects as of
the Closing Date as if made on and as of the Closing Date (other than
representations and warranties which by their terms are made as of a specific
earlier date, which shall have been accurate in all material respects as of such
earlier date); provided, however, that, for purposes of determining the accuracy
of such representations and warranties as of the Closing Date or as of a
specific earlier date, all materiality and similar qualifications limiting the
scope of such Personal Representations shall be disregarded. 6.2 Performance of
Covenants. The covenants and obligations that each Seller is required to comply
with or to perform at or before the Closing under this Agreement and the other
Transaction Documents shall have been complied with and performed in all
material respects. 6.3 Governmental and Other Consents; Expiration of Notice
Periods. (a) Governmental Consents. All filings with the CCI required to be made
in connection with the Secondary Share Purchase, the Share Issuance and the
other Contemplated Transactions shall have been made and CCI Approval shall have
been obtained and shall be in full force and effect without the imposition of
any Burdensome Condition; and any other Legal Requirement preventing,
prohibiting or otherwise restraining, in whole or in part, the Secondary Share
Purchase, the Share Issuance or any of the other Contemplated Transactions shall
have expired or been terminated without the imposition of any Burdensome
Condition and any waiting period under any applicable antitrust or competition
law, regulation or other Legal Requirement in India shall have expired or been
terminated without the imposition of any Burdensome Condition. For purposes of
this Section 6.3(a) and Section 7.4, “CCI Approval” means the receipt of an
approval letter under sub-regulation (5) of Regulation 28 of the CCI Regulations
with respect to the Secondary Share Purchase and the Share Issuance. (b) Other
Consents. All Consents identified in Schedule 6.3(b) shall have been obtained
and shall be in full force and effect. (c) No Restraint on Business. No action
shall have been taken by any Governmental Entity of competent jurisdiction, and
no Legal Requirement or Order (whether temporary, preliminary or permanent)
shall have been enacted, adopted or issued by any Governmental Entity of
competent jurisdiction, in connection with any of the Contemplated Transactions
that has the effect of limiting or restricting the conduct or operation of the
business of the Company, any other Acquired Company or any their respective
Affiliates following the Closing or that has the effect of limiting or
restricting the conduct or operation of the business of Purchaser as owner of
the Purchased Shares or any other Company Shares following the Closing, other
than limitations or restrictions that (i) individually or in the aggregate,
would reasonably be expected to have only an immaterial impact on the
anticipated benefits of the Contemplated Transactions to Purchaser or (ii)
resulted from the failure of Purchaser to comply with or perform the covenants
and obligations of Purchaser set forth in Section 5.1(c) (as qualified by
Section 5.1(d)). 6.4 No Material Adverse Effect. (a) There shall not have
occurred any Material Adverse Effect since the Agreement Date that is
continuing. (b) There shall not have occurred any Seller Material Adverse Effect
since the Agreement Date that is continuing. 16



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea022.jpg]
6.5 Agreements and Documents. Purchaser shall have received the following
agreements and documents, each of which shall be in full force and effect: (a)
original share certificates representing all Purchased Shares (or evidence of
cancellation thereof or an affidavit regarding missing stock certificates) and
instruments of transfer for all Purchased Shares properly executed in favor of
Purchaser (or any other Person that Purchaser nominates); (b) the shareholder
register (i) reflecting the conversion of all Company Preference Shares into
Company Ordinary Shares upon the Closing pursuant to the Conversion Event and
reflecting the Secondary Share Purchase by Purchaser and (ii) showing that
Purchaser owns all of the Purchased Shares and there are no Encumbrances on such
shares; (c) a spreadsheet containing the following information (such
spreadsheet, the “Sellers’ Consideration Spreadsheet”): (i) (A) the aggregate
amount of all Company Transaction Expenses, together with a detailed breakdown
thereof specifying for each such Company Transaction Expense the dollar amount
thereof (determined using the Specified Exchange Rate, as applicable) and
whether it has already been paid or remains to be paid, (B) the Deductible
Company Transaction Expense Amount, (C) the Closing Debt Amount, (D) the
Transaction Bonus Amount, (E) the Deductible Transaction Bonus Amount, (F) the
Specified Warrant Cancelation Payment Amount, (G) the Fully Diluted Share
Number, (H) the Price Per Secondary Share, (I) the Purchaser Secondary Ownership
Percentage, (J) the Apportioned Litigation Reserve Amount, (K) the Aggregate
Repurchase Price, (L) the Secondary Specified Fraction and (M) the Secondary
Allocation Gross-Up Factor; (ii) with respect to each Seller: (A) the name and
address of record of such Seller, including email address, if available; (B) the
number of Purchased Shares held by such Seller (on a certificate by certificate
basis); (C) the aggregate consideration payable to such Seller pursuant to
Section 1.1(b) with respect to such Purchased Shares before the deduction of any
amount pursuant to Section 1.3; (D) (1) the amount to be delivered to the Escrow
Agent for deposit into the Escrow Fund by Purchaser with respect to the
Purchased Shares held by such Seller pursuant to Section 1.3; and (2) the amount
to be delivered to the Sellers’ Representative for deposit into the Expense Fund
by or on behalf of Purchaser with respect to such Seller’s Purchased Shares
pursuant to Section 10.1(e); (E) whether (and the amount of) any Taxes are to be
withheld in accordance with Section 1.4 from the consideration that such Seller
is entitled to receive pursuant to Section 1.1(b) (including from the amount to
be contributed to the Escrow Fund or to be deposited into the Expense Fund with
respect to the Purchased Shares held by such Seller) (this clause “(E)” of the
Sellers’ Consideration Spreadsheet being referred to as the “Sellers’ Tax
Withholding Spreadsheet”); 17



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea023.jpg]
(F) the amount of such Seller’s portion of the Singapore Stamp Duty that is
required to be reimbursed pursuant to Section 10.4(a); (G) the net cash amount
to be paid to such Seller (after deduction of the amounts referred to in clauses
“(D),” “(E)” and “(F)” above); (H) such Seller’s Pro Rata Portion; and (iii) a
funds flow spreadsheet, in form and substance reasonably satisfactory to
Purchaser, showing: (A) the aggregate amount to be delivered by Purchaser to the
Disbursing Agent; (B) the amounts to be distributed by the Disbursing Agent to
the Sellers in accordance with Section 1.1(b); (C) the amount to be distributed
by the Disbursing Agent to the Escrow Agent in accordance with Section 1.3; (D)
the amount to be distributed by the Disbursing Agent to the Sellers’
Representative in accordance with Section 10.1(e); and (E) wire transfer
instructions for each payment to be made by the Disbursing Agent reflected
therein; (d) reasonable documentation in support of the calculation of the
amounts set forth in the Sellers’ Consideration Spreadsheet; (e) a certified
copy of resolutions of the board of directors (or equivalent) of each Seller
that is an Entity authorizing each of the Contemplated Transactions to which
such Seller is a party or for which such Seller’s Consent is required; (f)
release agreements, in the form of Exhibit B, duly executed by each Seller; (g)
certified copies of: (i) the resolutions adopted by the Company’s board of
directors (A) approving for registration the transfers of the Purchased Shares
(subject only to the transfers being duly stamped by Purchaser) and (B)
approving the issue of a new share certificate to Purchaser recording Purchaser
as the holder of the Company Ordinary Shares held by Purchaser immediately after
the Closing and the entry of the name of Purchaser into the electronic register
of members of the Company maintained by Accounting and Corporate Regulatory
Authority of Singapore; and (ii) the resolutions adopted by the shareholders of
the Company approving the Conversion Event, the Liquidation Event Waiver, the
Share Issuance and the other Contemplated Transactions; (h) evidence reasonably
satisfactory to Purchaser that all outstanding Insider Receivables owed by the
Sellers and their Affiliates have been paid in full; (i) the New Shareholders’
Agreement, duly executed by each holder of Company Shares that will be a
shareholder of the Company immediately after the Closing; (j) the information
and documents identified in Schedule 4.9, in form and substance reasonably
satisfactory to Purchaser, from each Seller; and (k) all documentation required
by the Disbursing Agent with respect to any payments to be made by the
Disbursing Agent. 6.6 No Restraints. No temporary restraining order, preliminary
or permanent injunction or other Order preventing or otherwise impeding, in
whole or in part, the consummation of the Secondary Share Purchase or the Share
Issuance shall have been issued by any court of competent jurisdiction or other
Governmental Entity of competent jurisdiction and remain in effect, and there
shall not be any Legal Requirement enacted or deemed applicable to the Secondary
Share Purchase or the Share Issuance 18



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea024.jpg]
by any Governmental Entity of competent jurisdiction that makes consummation of
the Secondary Share Purchase or the Share Issuance illegal, in whole or in part.
6.7 No Legal Proceedings. No Governmental Entity shall have commenced any Legal
Proceeding that remains pending, or shall have threatened to commence any Legal
Proceeding, and no current, former or alleged shareholder of any Acquired
Company or Affiliate (other than any portfolio company of such shareholder where
such shareholder does not own a majority of equity voting power and does not
have the right to appoint a majority of the board of directors or other
governing body in or of such portfolio company) of any current, former or
alleged shareholder of any Acquired Company shall have commenced any Legal
Proceeding that remains pending: (a) challenging, in whole or in part, the
Secondary Share Purchase, the Share Issuance or any of the other Contemplated
Transactions; (b) seeking recovery of a material amount of damages in connection
with the Secondary Share Purchase, the Share Issuance or any of the other
Contemplated Transactions; (c) seeking to prohibit or limit the exercise by
Purchaser of any right with respect to any Purchased Shares or any other Company
Shares; (d) that may have the effect of preventing, delaying, making illegal or
otherwise interfering with, in whole or in part, the Secondary Share Purchase,
the Share Issuance or any of the other Contemplated Transactions; (e) seeking to
compel any Acquired Company, Purchaser or any Affiliate of Purchaser to dispose
of or hold separate any material assets as a result of the Secondary Share
Purchase, the Share Issuance or any of the other Contemplated Transactions; or
(f) that may result in the imposition of criminal liability on Purchaser, any
Affiliate of Purchaser or any Acquired Company or any officer or director of
Purchaser, any Affiliate of Purchaser or any Acquired Company in connection with
the Secondary Share Purchase, the Share Issuance or any of the other
Contemplated Transactions. 6.8 Conversion Event. The Conversion Event shall
(subject only to the consummation of the Closing) become effective, and all
issued and outstanding Company Preference Shares shall be converted into Company
Ordinary Shares in compliance with the Constitution of the Company, immediately
after the Closing. 6.9 Waivers. The Liquidation Event Waiver and the ROFR
Waivers shall be in full force and effect and no shareholder of the Company
shall have commenced a Legal Proceeding challenging or attempting to revoke the
Liquidation Event Waiver or any ROFR Waiver. 6.10 Share Issuance. Each of the
conditions set forth in Section 6 and Section 7 of the Share Issuance Agreement
shall have been satisfied or waived in writing and the Share Issuance shall be
consummated contemporaneously with the Secondary Share Purchase at the Closing.
Notwithstanding the foregoing, if any of the conditions set forth in Section
6.1, Section 6.2, Section 6.4(b), Section 6.5(a), Section 6.5(e), Section
6.5(f), Section 6.5(h), Section 6.5(j) or Section 6.5(k) is not satisfied with
respect to any Seller as of the time scheduled for the Closing (and Purchaser is
unwilling to waive such condition), then Purchaser shall be required to exercise
the Exclusion Option with respect to such Seller and exclude from the Purchased
Shares the Company Shares referred to opposite the name of such Seller in Column
D of Schedule I; provided, however, that in no event shall Purchaser be required
to exercise the Exclusion Option with respect to any Seller if, after giving
effect to all exercises of the Exclusion Option by Purchaser, the aggregate
number of Purchased Shares (determined on an as-converted-to-Company Ordinary
Shares basis), together with the Issued Shares, would represent less than 51% of
the total number of Company Shares outstanding immediately after the Closing
(after giving effect to the Conversion Event and the Share Issuance). 19



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea025.jpg]
7. CONDITIONS PRECEDENT TO OBLIGATION OF THE SELLERS The obligation of the
Sellers to sell the Purchased Shares and otherwise consummate the Contemplated
Transactions is subject to the satisfaction (or waiver), at or before the
Closing, of the following conditions: 7.1 Accuracy of Representations. The
representations and warranties made by Purchaser in this Agreement shall be
accurate as of the Closing Date as if made on and as of the Closing Date, except
where the failure of the representations and warranties of Purchaser to be
accurate would not reasonably be expected to have a material adverse effect on
the ability of Purchaser to consummate the acquisition of the Purchased Shares.
7.2 Performance of Covenants. The covenants and obligations that Purchaser is
required to comply with or to perform at or before the Closing under this
Agreement shall have been complied with and performed in all material respects,
except where the failure to comply with or to perform such covenants or
obligations would not reasonably be expected to have a material adverse effect
on the ability of Purchaser to consummate the acquisition of the Purchased
Shares. 7.3 Agreements and Documents. The Company shall have received a
certificate duly executed on behalf of Purchaser by an officer of Purchaser and
containing the representation and warranty of Purchaser that the conditions set
forth in Sections 7.1 and 7.2 have been satisfied. 7.4 Governmental Approvals.
All filings with the CCI required to be made by Purchaser in connection with the
Secondary Share Purchase shall have been made and CCI Approval shall have been
obtained and shall be in full force and effect, and any waiting period (and
extensions thereof) applicable to the Secondary Share Purchase under any
applicable antitrust or competition law, regulation or other Legal Requirement
in India shall have expired or been terminated. 7.5 No Restraints. No temporary
restraining order, preliminary or permanent injunction or other Order preventing
the consummation of the Secondary Share Purchase by a Seller shall have been
issued by any court of competent jurisdiction or other Governmental Entity of
competent jurisdiction and remain in effect, and there shall not be any Legal
Requirement enacted or deemed applicable to the Secondary Share Purchase by any
Governmental Entity of competent jurisdiction, that makes consummation of the
Secondary Share Purchase by such Seller illegal and remains in effect, except
for any Order or Legal Requirement (a) that would not reasonably be expected to
give rise to the imposition of criminal sanctions or criminal liability on such
Seller if the Secondary Share Purchase were consummated or (b) that resulted
from (i) any action or failure to act on the part of such Seller, or any other
circumstance, that constitutes or gave rise to an inaccuracy in or breach of any
Personal Representation of such Seller or (ii) any failure on the part of such
Seller to comply with or perform any covenant or obligation of such Seller set
forth in this Agreement or any other Transaction Document. For clarity: (A) only
the Seller subject to an Order or Legal Requirement described in the immediately
preceding sentence may invoke the condition set forth in this Section 7.5; and
(B) if such Seller validly invokes the condition set forth in this Section 7.5,
then Purchaser shall be required to exercise the Exclusion Option with respect
to such Seller and exclude from the Purchased Shares the Company Shares referred
to opposite the name of such Seller in Column D of Schedule I; provided,
however, that in no event shall Purchaser be required to exercise the Exclusion
Option with respect to such Seller if, after giving effect to all exercises of
the Exclusion Option by Purchaser, the aggregate number of Purchased Shares
(determined on an as-converted-to-Company Ordinary Shares basis), together with
the Issued Shares, would represent less than 51% of the total number of Company
Shares outstanding immediately after the Closing (after giving effect to the
Conversion Event and the Share Issuance). 20



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea026.jpg]
8. TERMINATION 8.1 Termination Events. This Agreement may be terminated before
the Closing: (a) by the mutual written consent of Purchaser and the Sellers’
Representative; (b) by Purchaser if the Closing has not taken place on or before
5:00 p.m. (Central time) on the date that is 10 months after the Agreement Date
(the “End Date”) and any condition set forth in Section 6 has not been satisfied
or waived as of the time of termination (other than as a result of any failure
on the part of Purchaser to comply with or perform any covenant or obligation of
Purchaser set forth in this Agreement or in the Share Issuance Agreement); (c)
by the Sellers’ Representative if the Closing has not taken place on or before
5:00 p.m. (Central time) on the End Date and any condition set forth in Section
7 has not been satisfied or waived as of the time of termination (other than as
a result of any failure on the part of any Seller to comply with or perform any
covenant or obligation set forth in this Agreement or any other Transaction
Document); (d) by Purchaser if: (i) (A) a court of competent jurisdiction or
other Governmental Entity in India, Singapore or the United States shall have
issued a final and nonappealable Order or shall have taken any other action
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Secondary Share Purchase or the Share Issuance, in whole or in part, or (B)
there shall be any applicable Legal Requirement enacted, promulgated, issued or
deemed applicable to the Secondary Share Purchase or the Share Issuance by any
Governmental Entity in India, Singapore or the United States that would make
consummation of the Secondary Share Purchase or the Share Issuance illegal, in
whole or in part; and (ii) the failure to comply with such Order or Legal
Requirement, or the effect of such other action, would reasonably be expected to
give rise to the imposition of criminal sanctions or criminal liability on
Purchaser or any of Purchaser’s officers, directors or Affiliates; (e) by the
Sellers’ Representative if: (i) (A) a court of competent jurisdiction or other
Governmental Entity in India, Singapore or the United States shall have issued a
final and nonappealable Order binding on all Sellers or shall have taken any
other action binding on all Sellers having the effect of permanently
restraining, enjoining or otherwise prohibiting the Secondary Share Purchase, or
(B) there shall be any applicable Legal Requirement enacted, promulgated, issued
or deemed applicable to the Secondary Share Purchase by any Governmental Entity
in India, Singapore or the United States that would make consummation of the
Secondary Share Purchase illegal; and (ii) the failure to comply with such Order
or Legal Requirement, or the effect of such other action, would reasonably be
expected to give rise to the imposition of criminal sanctions or criminal
liability on the Sellers or any of the Sellers’ officers or directors; (f) by
Purchaser if: (i) any Personal Representations of any Sellers that constitute
Required Sellers shall be inaccurate as of the Agreement Date, or shall have
become inaccurate as of a date subsequent to the Agreement Date, such that any
of the conditions set forth in Section 6.1 would not be satisfied with respect
to such Sellers (and there are not remaining Sellers who satisfy such conditions
and can themselves constitute the Required Sellers); or (ii) any covenants of
any Sellers that constitute Required Sellers contained in this Agreement shall
have been breached such that the condition set forth in Section 6.2 would not be
satisfied with respect to such Sellers (and there are not remaining Sellers who
satisfy such condition and can themselves constitute the Required Sellers);
provided, however, that if an inaccuracy in any of the representations and
warranties of any such Seller as of the Agreement Date or a date subsequent to
the Agreement Date or a breach of a covenant by any such Seller is curable by
such Seller through the use of reasonable efforts within 30 days after Purchaser
notifies such Seller in writing 21



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea027.jpg]
of the existence of such inaccuracy or breach (the “Seller Cure Period”), then
Purchaser may not terminate this Agreement under this Section 8.1(f) as a result
of such inaccuracy or breach before the expiration of the Seller Cure Period,
provided such Seller continues to exercise reasonable efforts to cure such
inaccuracy or breach during the Seller Cure Period (it being understood that
Purchaser may not terminate this Agreement pursuant to this Section 8.1(f) with
respect to any such inaccuracy or breach if such inaccuracy or breach is cured
before the expiration of the Seller Cure Period); (g) by the Sellers’
Representative if: (i) any of Purchaser’s representations and warranties
contained in this Agreement shall be inaccurate as of the Agreement Date, or
shall have become inaccurate as of a date subsequent to the Agreement Date, such
that any of the conditions set forth in Section 7.1 would not be satisfied; or
(ii) if any of Purchaser’s covenants contained in this Agreement shall have been
breached such that the condition set forth in Section 7.2 would not be
satisfied; provided, however, that if an inaccuracy in any of Purchaser’s
representations and warranties as of the Agreement Date or a date subsequent to
the Agreement Date or a breach of a covenant by Purchaser is curable by
Purchaser through the use of reasonable efforts within 30 days after the
Sellers’ Representative notifies Purchaser in writing of the existence of such
inaccuracy or breach (the “Purchaser Cure Period”), then the Sellers’
Representative may not terminate this Agreement under this Section 8.1(g) as a
result of such inaccuracy or breach before the expiration of the Purchaser Cure
Period, provided Purchaser continues to exercise reasonable efforts to cure such
inaccuracy or breach during the Purchaser Cure Period (it being understood that
the Sellers’ Representative may not terminate this Agreement pursuant to this
Section 8.1(g) with respect to such inaccuracy or breach if such inaccuracy or
breach is cured before the expiration of the Purchaser Cure Period); and (h) by
Purchaser if the Share Issuance Agreement has been terminated. Notwithstanding
the foregoing, prior to invoking the condition in Section 6.6 or terminating
this Agreement pursuant to Section 8.1(d) on the grounds that the Secondary
Share Purchase has been made illegal, permanently restrained, enjoined or
otherwise prohibited “in part” as described therein, if such adverse effect
would be avoided by the exercise of the Exclusion Option with respect to a
particular Seller, then Purchaser shall be required to exercise the Exclusion
Option with respect to such Seller and exclude from the Purchased Shares the
Company Shares referred to opposite the name of such Seller in Column D of
Schedule I; provided, however, that in no event shall Purchaser be required to
exercise the Exclusion Option with respect to such Seller if, after giving
effect to all exercises of the Exclusion Option by Purchaser, the aggregate
number of Purchased Shares (determined on an as-converted-to-Company Ordinary
Shares basis), together with the Issued Shares, would represent less than 51% of
the total number of Company Shares outstanding immediately after the Closing
(after giving effect to the Conversion Event and the Share Issuance). 8.2
Termination Procedures. If Purchaser wishes to terminate this Agreement pursuant
to Section 8.1, Purchaser shall deliver to the Sellers’ Representative a written
notice stating that Purchaser is terminating this Agreement and setting forth a
brief description of the basis or bases on which Purchaser is terminating this
Agreement. If the Sellers’ Representative wishes to terminate this Agreement
pursuant to Section 8.1, the Sellers’ Representative shall deliver to Purchaser
a written notice stating that the Sellers’ Representative is terminating this
Agreement and setting forth a brief description of the basis or bases on which
the Sellers’ Representative is terminating this Agreement. 8.3 Effect of
Termination. If this Agreement is terminated pursuant to Section 8.1, all
further obligations of the parties under this Agreement shall terminate;
provided, however, that: (a) neither the Sellers nor Purchaser shall be relieved
of any obligation or liability arising from any prior knowing (with scienter
under Delaware law) or willful inaccuracy in or breach of any representation and
warranty of such party, or any prior willful breach by such party of any
covenant or obligation, contained 22



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea028.jpg]
in this Agreement; (b) the Sellers shall, in all events, remain bound by and
continue to be subject to the provisions set forth in Section 4.5 and Section
5.2; and (c) the parties shall, in all events, remain bound by and continue to
be subject to the terms set forth in Section 10. 9. INDEMNIFICATION 9.1 Survival
of Representations, Warranties and Covenants. (a) General Company
Representations. Subject to Section 9.1(k), the General Company Representations
shall survive the Closing until 11:59 p.m. Central time on the date that is 1�
������ after the Closing Date (the “General Representation Expiration Time”);
provided, however, that if, at any time on or before the General Representation
Expiration Time, any Indemnitee delivers to the Sellers’ Representative a Notice
of Claim asserting a breach of or an inaccuracy in any of the General Company
Representations, then the claim asserted in such notice shall survive the
General Representation Expiration Time until such time as such claim is fully
and finally resolved. (b) Company Compliance Representations. Subject to Section
9.1(k), the Company Compliance Representations shall survive the Closing until
11:59 p.m. Central time on the third anniversary of the Closing Date; provided,
however, that if, at any time on or before such third anniversary, any
Indemnitee delivers to the Sellers’ Representative a Notice of Claim asserting a
breach of or an inaccuracy in any of the Company Compliance Representations,
then the claim asserted in such notice shall survive such third anniversary
until such time as such claim is fully and finally resolved. (c) Company Tax
Representations. Subject to Section 9.1(k), the Company Tax Representations
shall survive the Closing until 11:59 p.m. Central time on the date that is 60
days after the expiration of the applicable Tax-related statute of limitations
(as it may be extended, it being understood that any extension that is
voluntarily granted by Purchaser and was not requested by a Governmental Entity
shall be disregarded) applicable to the subject matter of the Company Tax
Representation in question; provided, however, that if, at any time on or before
the applicable expiration date referred to in this sentence, any Indemnitee
delivers to the Sellers’ Representative a Notice of Claim asserting a breach of
or an inaccuracy in any of the Company Tax Representations, then the claim
asserted in such notice shall survive such expiration date until such time as
such claim is fully and finally resolved. (d) Personal Representations. (i)
Subject to Section 9.1(k), the Personal Representations (other than the Personal
Tax Representations) shall survive the Closing until 11:59 p.m. Central time on
the sixth anniversary of the Closing Date; provided, however, that if, at any
time on or before such sixth anniversary, any Indemnitee delivers to the
applicable Seller a Notice of Claim asserting a breach of or an inaccuracy in
any of the Personal Representations (other than the Personal Tax
Representations), then the claim asserted in such notice shall survive such
sixth anniversary until such time as such claim is fully and finally resolved.
(ii) Subject to Section 9.1(k), the Personal Tax Representations shall survive
the Closing until 11:59 p.m. Central time on the date that is 60 days after the
expiration of the applicable Tax-related statute of limitations (as it may be
extended, it being understood that any extension that is voluntarily granted by
Purchaser and was not requested by a Governmental Entity shall be disregarded)
applicable to the subject matter of the Personal Tax Representation in question;
provided, however, that if, at any time on or before the applicable expiration
date referred to in this sentence, any Indemnitee delivers to the applicable
Seller a Notice of Claim 23



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea029.jpg]
asserting a breach of or an inaccuracy in any of the Personal Tax
Representations, then the claim asserted in such notice shall survive such
expiration date until such time as such claim is fully and finally resolved. (e)
Fundamental Company Representations. Subject to Section 9.1(k), the Fundamental
Company Representations shall survive the Closing until 11:59 p.m. Central time
on the sixth anniversary of the Closing Date; provided, however, that if, at any
time on or before such sixth anniversary, any Indemnitee delivers to the
Sellers’ Representative a Notice of Claim asserting a breach of or an inaccuracy
in any of the Fundamental Company Representations, then the claim asserted in
such notice shall survive such sixth anniversary until such time as such claim
is fully and finally resolved. (f) Covenants and Agreements. (i) Subject to
Section 9.1(f)(ii), the rights of the Indemnitees to be indemnified, compensated
and reimbursed with respect to any breach of any covenant or agreement of any
Seller contained in this Agreement that by its terms is to be performed at or
prior to the Closing shall survive the Closing until 11:59 p.m. Central time on
the date that is 18 months after the Closing Date; provided, however, that if,
at any time on or before the date that is 18 months after the Closing Date, any
Indemnitee delivers to such Seller a Notice of Claim asserting a breach of any
such covenant or agreement by such Seller, then the claim asserted in such
notice shall survive until such time as such claim is fully and finally
resolved. (ii) The rights of the Indemnitees to be indemnified, compensated and
reimbursed with respect to any breach of any covenant or agreement of any Seller
contained in Section 4.5, Section 4.9, Section 4.10 or Section 4.11, and (except
as otherwise provided in Sections 9.1(g), 9.1(i) and 9.1(j)) all other covenants
and agreements of any Seller contained in this Agreement that by their terms are
to be performed in whole or in part after the Closing, shall survive the Closing
until 11:59 p.m. Central time on the date that is the later of (A) 60 days after
the expiration of the applicable statute of limitations (as it may be extended,
it being understood that any extension that is voluntarily granted by Purchaser
and was not requested by a Governmental Entity shall be disregarded) applicable
to the subject matter of the particular covenant or agreement in question and
(B) the date on which such covenant or agreement is fully performed (such latest
date, the “Seller Covenant Expiration Date”); provided, however, that if, at any
time on or before the Seller Covenant Expiration Date, any Indemnitee delivers
to such Seller a Notice of Claim asserting a breach of any such covenant or
agreement by such Seller, then the claim asserted in such notice shall survive
the Seller Covenant Expiration Date until such time as such claim is fully and
finally resolved. (iii) The rights of the Indemnitees to be indemnified,
compensated and reimbursed with respect to any breach of any covenant or
agreement of the Company contained in the Share Issuance Agreement that by its
terms is to be performed at or prior to the Closing shall survive the Closing
until 11:59 p.m. Central time on the date that is 18 months after the Closing
Date; provided, however, that if, at any time on or before the date that is 18
months after the Closing Date, any Indemnitee delivers to the Sellers’
Representative a Notice of Claim asserting a breach of any such covenant or
agreement by the Company, then the claim asserted in such notice shall survive
until such time as such claim is fully and finally resolved. (g) Disclosed
Pending Legal Proceedings. The rights of the Indemnitees to be indemnified,
compensated and reimbursed with respect to any of the matters described in
Section 9.2(a)(vii) shall survive the Closing until 11:59 p.m. Central time on
the third anniversary of the Closing Date; provided, however, that if, at any
time on or before such third anniversary, any Indemnitee delivers to the
Sellers’ Representative a Notice of Claim seeking indemnification, compensation
or reimbursement 24



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea030.jpg]
with respect to any of such matters, then the claim asserted in such notice
shall survive such third anniversary until such time as such claim is fully and
finally resolved. (h) Purchaser Representations. All representations and
warranties made by Purchaser in this Agreement (other than the representation
and warranty in Section �.�, which shall expire on the later of the sixth
anniversary of the Closing Date and the expiration of the applicable statute of
limitations) and all covenants of Purchaser in this Agreement shall terminate
and expire as of the Closing, and any liability of Purchaser with respect to
such representations, warranties and covenants shall thereupon cease; provided,
however, that all covenants of Purchaser to be performed after the Closing shall
remain in full force and effect until performed in accordance with their terms.
(i) Securityholder Claims. The rights of the Indemnitees to be indemnified,
compensated and reimbursed with respect to any of the matters described in
Section 9.2(a)(v) shall survive the Closing until 11:59 p.m. Central time on the
sixth anniversary of the Closing Date; provided, however, that if, at any time
on or before such sixth anniversary, any Indemnitee delivers to the Sellers’
Representative a Notice of Claim seeking indemnification, compensation or
reimbursement with respect to any of such matters, then the claim asserted in
such notice shall survive such sixth anniversary until such time as such claim
is fully and finally resolved. (j) Non-Meritorious Claims. The rights of the
Indemnitees to be indemnified, compensated and reimbursed with respect to any
non-meritorious claim pursuant to Section 9.2(a)(vi) shall survive the Closing
until the expiration date of the claim period under this Section 9.1 that would
apply if such claim were meritorious; provided, however, that if, at any time on
or before such expiration date, any Indemnitee delivers to the Sellers’
Representative a Notice of Claim seeking indemnification, compensation or
reimbursement with respect to any such matter, then the claim asserted in such
notice shall survive such expiration date until such time as such claim is fully
and finally resolved. (k) Fraud. Notwithstanding anything to the contrary
contained in this Section 9.1, the limitations set forth in Sections 9.1(a),
9.1(b), 9.1(c), 9.1(d) and 9.1(e) shall not apply in the event of fraud
committed by or on behalf of the Company relating to any of the Company
Representations or in the event of fraud committed by or on behalf of any Seller
relating to any of the Personal Representations (it being understood that any
claim for fraud may be asserted until the expiration of the applicable statute
of limitations). (l) Representations Not Limited. The Sellers hereby agree that:
(i) the Indemnitees’ rights to indemnification, compensation and reimbursement
contained in this Section 9 relating to the representations, warranties and
covenants of the Sellers in this Agreement and of the Company in the Share
Issuance Agreement are part of the basis of the bargain contemplated by this
Agreement; and (ii) such representations, warranties and covenants, and the
rights and remedies that may be exercised by the Indemnitees with respect
thereto, shall not be waived, limited or otherwise affected by or as a result of
(and the Indemnitees shall be deemed to have relied upon such representations,
warranties and covenants notwithstanding) any knowledge on the part of any of
the Indemnitees or any of their respective Representatives, regardless of
whether such knowledge was obtained through any investigation by any Indemnitee
or any Representative of any Indemnitee or through disclosure by a Seller, any
Acquired Company or any other Person, and regardless of whether such knowledge
was obtained before or after the execution and delivery of this Agreement or the
Share Issuance Agreement. 9.2 Indemnification. 25



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea031.jpg]
(a) Indemnification for Company Matters. From and after the Closing, subject to
the limitations set forth in this Section 9 (but without limiting the rights of
the Indemnitees under the indemnification provisions of the Share Issuance
Agreement), each Seller shall hold harmless and indemnify each of the
Indemnitees from and against, and shall compensate and reimburse each of the
Indemnitees for, such Seller’s Pro Rata Portion of any Damages that are suffered
or incurred at any time by any of the Indemnitees or to which any of the
Indemnitees may otherwise directly or indirectly become subject at any time
(regardless of whether such Damages relate to any third party claim) and which
arise directly or indirectly from or are a direct or indirect result of, or
directly or indirectly relate to: (i) any breach of or inaccuracy in any Company
Representation as of the Agreement Date (without giving effect to (A) any
materiality or similar qualification limiting the scope of such representation
or warranty (for clarity, “Knowledge” qualifiers, dollar thresholds, the word
“Material” in the terms “Material Contract” and “Material Adverse Effect” and
any materiality qualification used to define what constitutes a Material
Contract will not be disregarded) or (B) any update of or modification to the
Company Disclosure Schedule made or purported to have been made on or after the
Agreement Date); (ii) any breach of or inaccuracy in (A) any Company
Representation as if such representation or warranty were made at and as of the
Closing (other than representations and warranties which by their terms are made
only as of the Agreement Date or another specific earlier date) or (B) the
Company Closing Certificate (in each case, without giving effect to (1) any
materiality or similar qualification limiting the scope of such representation
or warranty (for clarity, “Knowledge” qualifiers, dollar thresholds, the word
“Material” in the terms “Material Contract” and “Material Adverse Effect” and
any materiality qualification used to define what constitutes a Material
Contract will not be disregarded) or (2) any update of or modification to the
Company Disclosure Schedule made or purported to have been made on or after the
Agreement Date); (iii) regardless of the disclosure of any matter set forth in
the Company Disclosure Schedule, any inaccuracy in any information set forth in
the Company Consideration Spreadsheet, in the Sellers’ Consideration Spreadsheet
or in Schedule I, including any inaccuracy or failure to calculate properly any
amount set forth in the Company Consideration Spreadsheet, in the Sellers’
Consideration Spreadsheet or in Schedule I; (iv) any breach of any covenant or
agreement of the Company in the Share Issuance Agreement that by its terms is to
be performed at or prior to the Closing; (v) regardless of the disclosure of any
matter set forth in the Company Disclosure Schedule, any claim asserted or held
by any current, former or alleged securityholder of any Acquired Company (A)
relating to this Agreement, any other Transaction Document or any of the
Contemplated Transactions or any failure or alleged failure to comply with any
provision of the Charter Documents of any Acquired Company or the Existing
Shareholders’ Agreement, (B) alleging any ownership of, interest in or right to
acquire any shares or other securities of any Acquired Company or (C) that is in
any way inconsistent with, or that involves an allegation of facts inconsistent
with, any of the information set forth in Section 2.3 of the Share Issuance
Agreement, in Part 2.3 of the Company Disclosure Schedule, in Schedule I or in
the Sellers’ Consideration Spreadsheet; (vi) subject to Section 9.3(c)(ii), 50%
of all fees (including attorneys’ fees), charges, costs (including costs of
investigation) and expenses relating to the defense of any non- meritorious
claim asserted or held by any Person that, if meritorious, would otherwise
entitle an 26



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea032.jpg]
Indemnitee to indemnification, compensation or reimbursement under this Section
9.2(a) (except that 100% of all fees (including attorneys’ fees), charges, costs
(including costs of investigation) and expenses relating to the defense of any
claim (whether meritorious or non-meritorious) of the type referred to in
Section 9.2(a)(v) will be indemnified, compensated and reimbursed); (vii) any
Legal Proceeding referred to in Part 2.14(c) or Part 2.19(a)-1 of the Company
Disclosure Schedule; or (viii) regardless of the disclosure of any matter set
forth in the Company Disclosure Schedule, any fraud committed by or on behalf of
the Company relating to any Company Representation. (b) Indemnification for
Individual Seller Matters. From and after the Closing (and without limiting the
rights of the Indemnitees under the indemnification provisions of the Share
Issuance Agreement, but subject to the limitations set forth in this Section 9),
each Seller shall hold harmless and indemnify each of the Indemnitees from and
against, and shall compensate and reimburse each of the Indemnitees for, any
Damages that are directly or indirectly suffered or incurred at any time by any
of the Indemnitees or to which any of the Indemnitees may otherwise directly or
indirectly become subject at any time (regardless of whether such Damages relate
to any third party claim) and which arise directly or indirectly from or as a
direct or indirect result of, or directly or indirectly relate to: (i) any
breach of or inaccuracy in any Personal Representation as of the Agreement Date
(without giving effect to any materiality or similar qualification limiting the
scope of such representation or warranty, solely for purposes of calculating
Damages but not for purposes of determining any breach of or inaccuracy in such
representation or warranty) (for clarity, “Knowledge” qualifiers will not be
disregarded); (ii) any breach of or inaccuracy in any Personal Representation as
if such representation or warranty were made at and as of the Closing, other
than representations and warranties which by their terms are made only as of the
Agreement Date (without giving effect to any materiality or similar
qualification limiting the scope of such representation or warranty, solely for
purposes of calculating Damages but not for purposes of determining any breach
of or inaccuracy in such representation or warranty) (for clarity, “Knowledge”
qualifiers will not be disregarded); (iii) any breach of any covenant or
agreement of such Seller set forth in this Agreement; (iv) regardless of the
disclosure of any matter set forth in the Company Disclosure Schedule, any
Transaction Tax levied by any Taxing Authority with respect to the sale of such
Seller’s Purchased Shares; or (v) regardless of the disclosure of any matter set
forth in the Company Disclosure Schedule, any action taken by any Taxing
Authority pursuant to Section 281 of the IT Act to declare void or otherwise
impede the sale to Purchaser of the Purchased Shares sold by such Seller
pursuant to this Agreement. For the avoidance of doubt, no Seller will be liable
for (A) any breach of or inaccuracy in any other Seller’s Personal
Representations, (B) any breach of any covenant or agreement of any other Seller
set forth in this Agreement, or (C) any fraud committed solely by any other
Seller. 27



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea033.jpg]
(c) Damage to Purchaser. (i) The parties acknowledge and agree that if an
Acquired Company suffers, incurs or otherwise becomes subject to any Damages as
a result of, or in connection with, any breach of or inaccuracy in any
representation, warranty, covenant or obligation set forth in this Agreement or
in connection with any matter referred to in this Section 9.2, then, without
limiting the amount of any other Damages that Purchaser or any other Indemnitee
may suffer, incur or otherwise become subject to (other than Purchaser
Derivative Damages), Purchaser and Parent shall be deemed, by virtue of
Purchaser’s purchase of the Purchased Shares, to have incurred Damages in an
amount equal to the aggregate dollar amount of the Damages suffered or incurred
by such Acquired Company or to which such Acquired Company has otherwise become
subject multiplied by the Purchaser Secondary Ownership Percentage. (ii) The
parties acknowledge and agree that if an Indemnitee suffers, incurs or otherwise
becomes subject to any Damages (other than Purchaser Derivative Damages) as a
result of any matter referred to in Section 9.2(a), then (A) each Seller shall
hold harmless and indemnify such Indemnitee from and against, and shall
compensate and reimburse such Indemnitee for, such Seller’s Pro Rata Portion of
the dollar amount of such Damages multiplied by the Secondary Specified Fraction
(it being understood and agreed that the Company shall hold harmless and
indemnify such Indemnitee from and against, and shall compensate and reimburse
such Indemnitee for, the remaining portion of such Damages); and (B) for
purposes of determining whether the Threshold Amount specified in Section 9.3(a)
is satisfied only, such Indemnitee will be deemed to have incurred Damages in an
amount equal to the dollar amount of such Damages multiplied by the Secondary
Allocation Gross-Up Factor. 9.3 Limitations. (a) Threshold. Subject to Section
9.3(b), the Sellers shall not be required to make any indemnification payment
(including, for the avoidance of doubt, any payment by the Escrow Agent to an
Indemnitee from the Escrow Fund in accordance with Section 9.6 and the Escrow
Agreement) pursuant to Section 9.2(a)(i) or Section 9.2(a)(ii) for any breach of
or inaccuracy in any General Company Representation or any Company Compliance
Representation or pursuant to Section 9.2(a)(vi) (with respect to breaches of or
inaccuracies in representations and warranties to which the Threshold Amount is
applicable) or Section 9.2(a)(vii) (with respect to Legal Proceedings identified
on Part 2.14(c) or Part 2.19(a)-1 of the Company Disclosure Schedule that are
not Specified Tax Proceedings) until such time as the total amount of all
Damages that have been directly or indirectly suffered or incurred by any one or
more of the Indemnitees, or to which any one or more of the Indemnitees has or
have otherwise directly or indirectly become subject, in connection with any
breach of or inaccuracy in any of the General Company Representations or the
Company Compliance Representations or in connection with the matters referred to
in Section 9.2(a)(vi) (with respect to breaches of or inaccuracies in
representations and warranties to which the Threshold Amount is applicable) or
Section 9.2(a)(vii) (with respect to Legal Proceedings identified on Part
2.14(c) or Part 2.19(a)-1 of the Company Disclosure Schedule that are not
Specified Tax Proceedings) exceeds $60,000,000 in the aggregate for all such
Damages (the “Threshold Amount”). If the total amount of such Damages exceeds
the Threshold Amount, then: (i) with respect to the first $60,000,000 of such
aggregate Damages, the Indemnitees shall be entitled to be indemnified against
and compensated and reimbursed for $30,000,000 of such Damages; and (ii) with
respect to the portion of such aggregate Damages exceeding the Threshold Amount,
the Indemnitees shall be entitled to be indemnified against and compensated and
reimbursed for the entire amount of such Damages. (b) Applicability of
Threshold. For the avoidance of doubt, the limitation set forth in Section
9.3(a) shall not apply to (and shall not limit the indemnification or other
obligations of any Seller 28



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea034.jpg]
for or with respect to): (i) breaches of or inaccuracies in any of the Company
Tax Representations or any of the Fundamental Company Representations; (ii) the
matters referred to in Sections 9.2(a)(iii), 9.2(a)(iv), 9.2(a)(v), 9.2(a)(vi)
(with respect to breaches of or inaccuracies in representations and warranties
to which the Threshold Amount is not applicable), Section 9.2(a)(vii) (with
respect to Specified Tax Proceedings) and 9.2(a)(viii); or (iii) the matters
referred to in Section 9.2(b). (c) Certain Other Limitations. (i) The Sellers
shall not be required to make any indemnification payment (including, for the
avoidance of doubt, any payment by the Escrow Agent to an Indemnitee from the
Escrow Fund in accordance with Section 9.6 and the Escrow Agreement) pursuant to
Section 9.2(a)(vii) with respect to any Specified Tax Proceeding until such time
as the total amount of all Damages (calculated after giving effect to Section
9.2(c)(i)) that have been directly or indirectly suffered or incurred by any one
or more of the Indemnitees, or to which any one or more of the Indemnitees has
or have otherwise directly or indirectly become subject, in connection with
Specified Tax Proceedings exceeds an amount equal to $53,000,000 multiplied by
the Purchaser Secondary Ownership Percentage (the “Apportioned Litigation
Reserve Amount”). If the total amount of such Damages with respect to Specified
Tax Proceedings exceeds the Apportioned Litigation Reserve Amount, then (subject
to the limitations set forth in Section 9.3(a)), the Indemnitees shall be
entitled to be indemnified against and compensated and reimbursed for the
portion of such aggregate Damages that exceeds the Apportioned Litigation
Reserve Amount. (ii) Notwithstanding anything to the contrary contained in this
Agreement: (A) any indemnification, compensation or reimbursement sought under
Section 9.2(a)(vi) for a non-meritorious claim will be subject to the same
limits under this Section 9.3 that would apply if such claim were meritorious;
(B) in the event of the assertion or commencement by any Person of any claim or
Legal Proceeding against an Acquired Company with respect to which the Sellers
are obligated to hold harmless, indemnify, compensate or reimburse any
Indemnitee pursuant to Section 9.2(a)(vi), the aggregate amount of Damages that
Purchaser and Parent will be deemed to have suffered, incurred or otherwise
become subject to for purposes of Section 9.2(a)(vi) will be calculated after
giving effect to Section 9.2(c)(i); and (C) in the event of the assertion or
commencement by any Person of any claim or Legal Proceeding against Purchaser
with respect to which the Sellers are obligated to hold harmless, indemnify,
compensate or reimburse any Indemnitee pursuant to Section 9.2(a)(vi), the
aggregate amount of Damages that Purchaser will be deemed to have suffered,
incurred or otherwise become subject to for purposes of Section 9.2(a)(vi) will
be calculated after giving effect to clause “(A)” of Section 9.2(c)(ii). (d)
Liability Caps. (i) The total dollar amount of indemnification payments
(including, for the avoidance of doubt, any payment by the Escrow Agent to an
Indemnitee from the Escrow Fund in accordance with Section 9.6 and the Escrow
Agreement) that the Sellers can be required to make to the Indemnitees pursuant
to Sections 9.2(a)(i) and 9.2(a)(ii) for breaches of Company Representations
(other than Fundamental Company Representations) and pursuant to Section
9.2(a)(vii) shall be limited to an amount equal to ****% of the Price Per
Secondary Share multiplied by the aggregate number of Purchased Shares
(determined on an as-converted-to- Company Ordinary Shares basis) sold by the
Sellers to Purchaser pursuant to this Agreement (such total dollar amount, the
“General Cap Amount”). For the avoidance of doubt, the limitation set forth in
the immediately preceding sentence shall not apply to (and shall not limit the
indemnification or other obligations of any Seller for or with respect to): (A)
breaches of or inaccuracies in any of the Fundamental Company Representations;
(B) the matters referred to in Sections 9.2(a)(iii) Confidential Information has
been omitted from this page and replaced by the asterisks appearing on this
page. Such Confidential Information has been filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information under Rule 406 under the Securities Act
of 1933, as amended, and Rule 24b-2 under the Securities Exchange Act of 1934,
as amended. 29



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea035.jpg]
through 9.2(a)(vi) or Section 9.2(a)(viii) (the matters referred to in clauses
“(A)” and “(B),” collectively, the “Uncapped Matters”); or (C) the matters
referred to in Section 9.2(b). (ii) The total dollar amount of indemnification
payments (including, for the avoidance of doubt, any payment by the Escrow Agent
to an Indemnitee from the Escrow Fund in accordance with Section 9.6 and the
Escrow Agreement) that any Seller shall be required to make to the Indemnitees
pursuant to Section 9.2(a) and Section 9.2(b) shall not exceed an amount equal
to the Price Per Secondary Share multiplied by the aggregate number of Purchased
Shares (determined on an as-converted-to-Company Ordinary Shares basis) sold by
such Seller to Purchaser pursuant to this Agreement (it being understood that,
notwithstanding the foregoing, there shall be no limitation on the liability of
any Seller who committed or otherwise participated in any fraud for such fraud,
and such Seller’s liability for such fraud and all Damages related to such fraud
shall be disregarded in determining whether the dollar limitation described in
this Section 9.3(d)(ii) has been exceeded). 9.4 No Contribution. Each Seller
waives, and acknowledges and agrees that such Seller shall not have and shall
not exercise or assert (or attempt to exercise or assert) any right of
contribution, right of indemnity or advancement of expenses or other right or
remedy against any Acquired Company or any Affiliate or Representative of any
Acquired Company in connection with any indemnification obligation or any other
liability to which such Seller may become subject under or in connection with
this Agreement or any other Transaction Document. Effective as of the Closing,
each of the Sellers and the Sellers’ Representative expressly waive and release
any and all rights of subrogation, contribution, advancement and
indemnification, and all similar claims, against Purchaser, each Acquired
Company or any of Purchaser’s or the Acquired Companies’ respective Affiliates
or Representatives. 9.5 Defense of Third Party Claims. (a) In the event of the
assertion or commencement by any Person of any claim or Legal Proceeding
(whether against an Acquired Company, Purchaser or any other Person) with
respect to which any Seller may become obligated to hold harmless, indemnify,
compensate or reimburse any Indemnitee pursuant to this Section 9 (other than a
claim or Legal Proceeding relating to any matter described in Section
9.2(b)(iv)), Purchaser shall be obligated to proceed with the defense of such
claim or Legal Proceeding on its own; provided, however, that if such claim or
Legal Proceeding is asserted or commenced against any Acquired Company, then (x)
the Company shall defend such claim or Legal Proceeding with counsel selected by
Purchaser, in which case, to the extent appropriate, all references to Purchaser
in clauses “(i)” and “(ii)” of this Section 9.5(a) shall be deemed to refer to
the Company, (y) Purchaser shall have the sole and absolute right and authority
to determine and conduct the defense of such claim or Legal Proceeding,
including with respect to any decision to settle, adjust or compromise such
claim or Legal Proceeding and (z) all fees (including attorneys’ fees), charges,
costs (including costs of investigation) and expenses relating to the defense of
such claim or Legal Proceeding shall be borne and paid exclusively by the
Company. In connection with the defense of any such claim or Legal Proceeding:
(i) each Seller shall make available to Purchaser any documents and materials in
such Seller’s possession or control or in the control of any of such Seller’s
Representatives that may be necessary to the defense of such claim or Legal
Proceeding; 30



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea036.jpg]
(ii) the Sellers’ Representative shall be entitled on behalf of the Sellers (or,
in the case of a §9.2(b) Claim, the applicable Seller shall be entitled), at the
Sellers’ expense (A) to consult with Purchaser with respect to, but not to
determine or conduct, the defense of such claim and (B) to receive copies of
complaints, pleadings, notices and material written communications with respect
to such claim; provided, however, that Purchaser shall not be required to
disclose any information to the Sellers’ Representative (or, in the case of a
§9.2(b) Claim, the applicable Seller) if such disclosure would reasonably be
expected to jeopardize the protection of the attorney-client privilege, work
product or similar protection or other applicable legal privilege; and (iii)
Purchaser shall have the right to settle, adjust or compromise such claim or
Legal Proceeding; provided, however, that if Purchaser settles, adjusts or
compromises any such claim or Legal Proceeding without the consent of the
Sellers’ Representative (or, in the case of a §9.2(b) Claim, the applicable
Seller), such settlement, adjustment or compromise shall not be determinative of
the amount of Damages incurred by the Indemnitee in connection with such claim
or Legal Proceeding. Purchaser shall give the Sellers’ Representative (or, in
the case of a §9.2(b) Claim, the applicable Seller) prompt notice of the
commencement of any Legal Proceeding against Purchaser with respect to which
Purchaser intends to demand indemnification from the Sellers; provided, however,
that any failure on the part of Purchaser to promptly notify the Sellers’
Representative (or, in the case of a §9.2(b) Claim, the applicable Seller) of
such Legal Proceeding shall not limit any of the obligations of any Seller under
this Section 9.5 (except to the extent such failure materially prejudices the
defense of such Legal Proceeding). (b) Notwithstanding anything to the contrary
contained in this Section 9.5 or elsewhere in this Agreement, in the event of
the assertion or commencement by any Taxing Authority of any claim or Legal
Proceeding with respect to which any Seller may become obligated to hold
harmless, indemnify, compensate or reimburse any Indemnitee pursuant to Section
9.2(b)(iv), the defense of such claim shall be conducted in accordance with
Schedule 10. 9.6 Indemnification Claim Procedure. Any claim for indemnification,
compensation or reimbursement pursuant to Section 9 (other than a claim for
indemnification, compensation or reimbursement pursuant to Section 9.2(b)(iv))
shall be brought and resolved exclusively as follows (and, at the option of any
Indemnitee, any claim based upon fraud may be brought and resolved as follows):
(a) Notice of Claim. If any Indemnitee has or claims to have incurred, paid,
accrued, reserved or suffered, or believes in good faith that it may incur, pay,
accrue, reserve or suffer, Damages for which it is or may be entitled to be held
harmless, indemnified, compensated or reimbursed under Section 9.2 (or for which
it is or may be entitled to a monetary remedy in the case of fraud), such
Indemnitee may deliver a notice of claim (a “Notice of Claim”) to the Sellers’
Representative (or, if the notice sets forth a §9.2(b) Claim, to the applicable
Seller). Each Notice of Claim shall: (i) contain a brief description of the
facts and circumstances supporting such Indemnitee’s claim; (ii) if practicable,
contain a good faith, non-binding, preliminary estimate of the amount to which
the Indemnitee might be entitled (the aggregate amount of such estimate, as it
may be modified by such Indemnitee in good faith from time to time, being
referred to as the “Claimed Amount”); and (iii) state whether the claim
described in such notice is being made pursuant to Section 9.2(a) (a “§9.2(a)
Claim”) or pursuant to Section 9.2(b) (a “§9.2(b) Claim”). Each §9.2(a) Claim
shall be asserted against all of the Sellers (in accordance with their
respective Pro Rata Portions). The Sellers’ Representative and the Sellers
hereby waive, and agree not to assert, any right or defense they might otherwise
have in connection with any delay by Purchaser or any other Indemnitee in
delivering a Notice of Claim, including the defense of laches and any similar
defense, 31



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea037.jpg]
notwithstanding any prejudice such delay may cause to the interests of the
Sellers’ Representative or any of the Sellers. (b) Dispute Procedure. During the
30-day period commencing upon delivery by an Indemnitee to the Sellers’
Representative (or, in the case of a §9.2(b) Claim, to the applicable Seller) of
a Notice of Claim (the “Dispute Period”), the Sellers’ Representative (or, in
the case of a §9.2(b) Claim, the applicable Seller) may deliver to the
Indemnitee who delivered the Notice of Claim a written response (the “Response
Notice”) in which the Sellers’ Representative (or, in the case of a §9.2(b)
Claim, the applicable Seller): (i) agrees that the full Claimed Amount is owed
to the Indemnitee; (ii) agrees that part, but not all, of the Claimed Amount is
owed to the Indemnitee; or (iii) indicates that no part of the Claimed Amount is
owed to the Indemnitee. If the Response Notice is delivered in accordance with
clause “(ii)” or clause “(iii)” of the preceding sentence, the Response Notice
shall also contain a brief description of the facts and circumstances supporting
the Sellers’ Representative’s (or, in the case of a §9.2(b) Claim, the
applicable Seller’s) claim that only a portion or no part of the Claimed Amount
is owed to the Indemnitee, as the case may be. Any part of the Claimed Amount
that is not agreed to be owed to the Indemnitee pursuant to the Response Notice
(or the entire Claimed Amount, if the Sellers’ Representative (or, in the case
of a §9.2(b) Claim, the applicable Seller) asserts in the Response Notice that
no part of the Claimed Amount is owed to the Indemnitee) is referred to as the
“Contested Amount” (it being understood that the Contested Amount shall be
modified from time to time to reflect any good faith modifications by the
Indemnitee to the Claimed Amount). If a Response Notice is not received by the
Indemnitee before the expiration of the Dispute Period, then the Sellers’
Representative (on behalf of the Sellers) (or, in the case of a §9.2(b) Claim,
the applicable Seller) shall be conclusively deemed to have agreed that the full
Claimed Amount is owed to the Indemnitee. (c) Payment of Claimed Amount. If: (i)
the Sellers’ Representative (or, in the case of a §9.2(b) Claim, the applicable
Seller) delivers a Response Notice to the Indemnitee agreeing that the full
Claimed Amount is owed to the Indemnitee; or (ii) the Sellers’ Representative
(or, in the case of §9.2(b) Claim, the applicable Seller) does not deliver a
Response Notice during the Dispute Period, then: (i) in the case of a §9.2(a)
Claim: (A) Purchaser and the Sellers’ Representative shall instruct the Escrow
Agent to pay the Claimed Amount to the Indemnitee from the Escrow Fund in
accordance with this Section 9.6 and the Escrow Agreement and (B) if the
Remaining Available Escrow Amount is insufficient to cover the full Claimed
Amount, then, subject to the limitations set forth in Section 9.3(d), each
Seller shall, within 10 Business Days following the earlier of the delivery of
such Response Notice and the expiration of the Dispute Period, pay such Seller’s
Pro Rata Portion of the amount of such shortfall to the Indemnitee; and (ii) in
the case of a §9.2(b) Claim, the applicable Seller shall, within 10 Business
Days following the earlier of the delivery of such Response Notice and the
expiration of the Dispute Period, pay the Claimed Amount to the Indemnitee. (d)
Payment of Agreed Amount. If the Sellers’ Representative (or, in the case of a
§9.2(b) Claim, the applicable Seller) delivers a Response Notice to the
Indemnitee during the Dispute Period agreeing that less than the full Claimed
Amount is owed to the Indemnitee (the “Agreed Amount”), then: (i) in the case of
a §9.2(a) Claim: (A) Purchaser and the Sellers’ Representative shall instruct
the Escrow Agent to pay the Agreed Amount to the Indemnitee from the Escrow Fund
in accordance with this Section 9.6 and the Escrow Agreement; and (B) if the
Remaining Available Escrow Amount is insufficient to cover the full Agreed
Amount, then, subject to the limitations provided for in Section 9.3(d), each
Seller shall, within 10 Business 32



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea038.jpg]
Days following the delivery of such Response Notice, pay such Seller’s Pro Rata
Portion of the amount of such shortfall to the Indemnitee; and (ii) in the case
of a §9.2(b) Claim, the applicable Seller shall, within 10 Business Days
following the delivery of such Response Notice, pay the Agreed Amount to the
Indemnitee. (e) Resolution Between the Parties. If the Sellers’ Representative
(or, in the case of a §9.2(b) Claim, the applicable Seller) delivers a Response
Notice to the Indemnitee during the Dispute Period indicating that there is a
Contested Amount, the Sellers’ Representative (or, in the case of a §9.2(b)
Claim, the applicable Seller) and the Indemnitee shall attempt in good faith to
resolve the dispute related to the Contested Amount. Each offer by an Indemnitee
to settle a dispute related to a Contested Amount with respect to a §9.2(a)
Claim shall be made to the Sellers’ Representative in its capacity as
representative of all Sellers (in accordance with their respective Pro Rata
Portions). If the Indemnitee and the Sellers’ Representative (or, in the case of
a §9.2(b) Claim, the applicable Seller) resolve such dispute, then their
resolution of such dispute shall be binding on the Sellers (or, in the case of a
§9.2(b) Claim, the applicable Seller) and such Indemnitee, and a settlement
agreement stipulating the amount owed to the Indemnitee (the “Stipulated
Amount”) shall be signed by the Indemnitee and the Sellers’ Representative (on
behalf of the Sellers) (or, in the case of a §9.2(b) Claim, the applicable
Seller). In the case of a §9.2(a) Claim, Purchaser and the Sellers’
Representative shall, following the execution of such settlement agreement,
instruct the Escrow Agent to pay the Stipulated Amount to the Indemnitee from
the Escrow Fund in accordance with this Section 9.6 and the Escrow Agreement. If
the Remaining Available Escrow Amount is insufficient to cover the full
Stipulated Amount, then, subject to the limitations provided for in Section
9.3(d), each Seller shall, within 10 Business Days following the execution of
such settlement agreement (or such shorter period of time as may be set forth in
the settlement agreement), pay such Seller’s Pro Rata Portion of the amount of
such shortfall to the Indemnitee. In the case of a §9.2(b) Claim, the applicable
Seller shall, within 10 Business Days following the execution of such settlement
agreement, or such shorter period of time as may be set forth in the settlement
agreement, pay the Stipulated Amount to the Indemnitee. (f) Arbitration. If the
Sellers’ Representative (or, in the case of a §9.2(b) Claim, the applicable
Seller) and the Indemnitee are unable to resolve the dispute relating to any
Contested Amount during the 30-day period commencing upon the delivery of the
Response Notice to the Indemnitee, then the Sellers’ Representative or the
Indemnitee may refer such dispute (an “Arbitrable Indemnification Dispute”) to
final and binding arbitration for resolution; provided, however, that (i) in no
event shall there be more than one arbitration proceeding relating to any fact,
event, circumstance or occurrence (or series of related facts, events,
circumstances or occurrences) that is the subject of both a §9.2(a) Claim and a
claim for indemnification, compensation or reimbursement under Section 9.2(a) of
the Share Issuance Agreement and (ii) the existence of any settlement of, or
payment with respect to, any indemnification claim under Section 9.2(a) of the
Share Issuance Agreement shall not be used as evidence of the validity of any
indemnification claim against the Sellers under this Agreement or of the amount
of Damages associated with such claim against the Sellers under this Agreement.
Notwithstanding the immediately preceding sentence, nothing in this Section
9.6(f) shall prevent the Indemnitee from seeking preliminary injunctive relief
or other equitable relief from a court of competent jurisdiction pending
settlement of any Arbitrable Indemnification Dispute. (i) Except as otherwise
provided in this Agreement, any Arbitrable Indemnification Dispute shall be
resolved by arbitration in San Francisco County, California, USA in accordance
with JAMS Rules. However, in all events, the provisions contained in this
Agreement shall govern over any conflicting rules which may now or hereafter be
contained in the JAMS Rules. Any judgment upon the award rendered by the
arbitrator may be entered in any 33



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea039.jpg]
court having jurisdiction over the subject matter thereof. The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available if any judicial proceeding were instituted to resolve an Arbitrable
Indemnification Dispute. The existence of such arbitration and all submissions,
correspondence and evidence relating to the arbitration proceedings shall be
kept confidential by the Sellers’ Representative and the Sellers; provided,
however, that such parties may discuss the arbitration with those of their
respective advisors who agree in writing to keep the existence of such
arbitration and the terms of such Arbitrable Indemnification Dispute
confidential. (ii) Any such arbitration will be conducted before a single
arbitrator who satisfies the criteria set forth in Section 9.6(f)(iv). The
arbitrator will be compensated for his or her services at a rate to be
determined by the Indemnitee and the Sellers’ Representative (or, in the case of
a §9.2(b) Claim, the applicable Seller) or by JAMS, but based upon reasonable
hourly or daily consulting rates for the arbitrator in the event the parties are
not able to agree upon his or her rate of compensation. (iii) The arbitrator
shall be mutually agreed upon by the Indemnitee and the Sellers’ Representative
(or, in the case of a §9.2(b) Claim, the applicable Seller). In the event the
Indemnitee and the Sellers’ Representative (or, in the case of a §9.2(b) Claim,
the applicable Seller) are unable to agree on the selection of an arbitrator
within 20 days following submission of the dispute to JAMS by one of the
parties, JAMS will have the authority to select an arbitrator from a list of
arbitrators who satisfy the criteria set forth in Section 9.6(f)(iv). (iv) The
arbitrator shall not have any past or current family, business or other
relationship with the Indemnitee, any Acquired Company, the Sellers’
Representative, any of the Sellers or any Affiliate, director or officer
thereof, unless, following full disclosure of all such relationships, the
Indemnitee and the Sellers’ Representative (or, in the case of a §9.2(b) Claim,
the applicable Seller) agree in writing to waive such requirement. In addition,
unless otherwise agreed to between the Indemnitee and the Sellers’
Representative (or, in the case of a §9.2(b) Claim, the applicable Seller) in
writing, the arbitrator shall have at least 15 years’ experience in the
negotiation of definitive merger and acquisition agreements governed by Delaware
law involving privately held acquisition targets; provided, however, that if
JAMS is not able to provide an arbitrator for such arbitration with the
requisite experience set forth in this clause “(iv),” such arbitrator shall be a
retired Article III U.S. Federal District Court judge. (v) The arbitrator shall
be instructed to hold up to three days of eight-hour hearings regarding the
disputed matter within 60 days of his or her appointment and to render an award
no later than 30 days after the conclusion of such hearings, in each case unless
otherwise mutually agreed in writing by the Indemnitee and the Sellers’
Representative (or, in the case of a §9.2(b) Claim, the applicable Seller). The
final decision of the arbitrator: (A) shall include the amount of the award to
the Indemnitee (the “Award Amount”), if any; (B) shall be furnished to the
Sellers’ Representative (or, in the case of a §9.2(b) Claim, the applicable
Seller) and the Indemnitee in writing; and (C) shall constitute a final,
non-appealable and conclusive determination of the issue(s) in question, shall
be binding upon the Sellers’ Representative (or, in the case of a §9.2(b) Claim,
the applicable Seller), the Sellers (if applicable) and the Indemnitee and shall
not be contested by any of them. (vi) No discovery other than an exchange of
relevant documents may occur in any arbitration commenced under the provisions
of this Section 9.6(f). The Indemnitee and the Sellers’ Representative (or, in
the case of a §9.2(b) Claim, the applicable Seller) agree to act in good faith
to promptly exchange relevant documents. 34



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea040.jpg]
(vii) The Indemnitee and the Sellers’ Representative (on behalf of the Sellers)
(or, in the case of a §9.2(b) Claim, the applicable Seller) will each pay 50% of
the arbitration fees and initial compensation to be paid to the arbitrator in
any such arbitration and 50% of the costs of transcripts and other normal and
regular expenses of the arbitration proceedings; provided, however, that: (A)
the prevailing party in any arbitration will be entitled to an award of
attorneys’ fees and costs; and (B) all costs of arbitration, other than those
provided for above, will be paid by the losing party, and the arbitrator will be
authorized to determine the identity of the prevailing party and the losing
party. If an Indemnitee is found to be the prevailing party in any arbitration,
the amount of the fees and expenses of such Indemnitee payable by the Sellers
(or the applicable Seller) pursuant to this clause “(vii)” shall be added to the
Award Amount. (viii) The arbitrator will be authorized to determine whether, and
at what rate, interest should accrue on the Award Amount. The amount of such
accrued interest, if any, shall be added to the Award Amount. (ix) The
arbitrator chosen in accordance with these provisions will not have the power to
alter, amend or otherwise affect the terms of these arbitration provisions or
any other provisions contained in this Section 9.6 or elsewhere in this
Agreement. (g) Payment of Award Amount. Upon resolution of an Arbitrable
Indemnification Dispute: (i) in the case of a §9.2(a) Claim: (A) Purchaser and
the Sellers’ Representative shall instruct the Escrow Agent to pay the
Indemnitee the Award Amount from the Escrow Fund in accordance with this Section
9.6 and the Escrow Agreement and (B) if the Remaining Available Escrow Amount is
insufficient to cover the full Award Amount, then, subject to the limitations
provided for in Section 9.3(d), each Seller shall, within 10 Business Days
following the delivery of the final decision of the arbitrator (or such shorter
period as may be set forth in such final decision), pay such Seller’s Pro Rata
Portion of the amount of such shortfall to the Indemnitee; and (ii) in the case
of a §9.2(b) Claim, the applicable Seller shall, within 10 Business Days
following the delivery of the final decision of the arbitrator, or such shorter
period of time as may be set forth in the final decision, pay the Award Amount
to the Indemnitee. Any ruling or decision of the arbitrator may be enforced in
any court of competent jurisdiction. (h) Release of Escrow Fund. (i) Promptly
(and in any event within 10 Business Days) after the General Representation
Expiration Time, Purchaser will notify the Sellers’ Representative in writing of
the amount that Purchaser determines in good faith to be necessary to satisfy:
(A) all Unresolved §9.2(a) Claims as of the General Representation Expiration
Time (such amount being referred to as the “Unresolved §9.2(a) Claim Retained
Amount”); and (B) all Unresolved §9.2(b) Claims as of the General Representation
Expiration Time (each such amount applicable to a particular Seller being
referred to as such Seller’s “Unresolved §9.2(b) Claim Retained Amount”); and
(ii) Promptly after Purchaser provides the notification referred to in Section
9.6(h)(i), Purchaser and the Sellers’ Representative shall, subject to Section
9.6(j), instruct the Escrow Agent to release from the Escrow Fund in accordance
with the Escrow Agreement for distribution to each Seller, the amount, if any,
by which: (A) such Seller’s Pro 35



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea041.jpg]
Rata Portion of an amount equal to (1) the Remaining Available Escrow Amount as
of the General Representation Expiration Time minus (2) the Unresolved §9.2(a)
Claim Retained Amount; exceeds (B) such Seller’s Unresolved §9.2(b) Claim
Retained Amount. (i) Resolution of Unresolved §9.2(a) Claims and Unresolved
§9.2(b) Claims. Following the General Representation Expiration Time: (i) if an
Unresolved §9.2(a) Claim is finally resolved, then within 10 Business Days after
the final resolution of such Unresolved §9.2(a) Claim, Purchaser and the
Sellers’ Representative shall, subject to Section 9.6(j), instruct the Escrow
Agent to release from the Escrow Fund in accordance with the Escrow Agreement
for distribution to each Seller the amount, if any, by which: (A) such Seller’s
Pro Rata Portion of an amount equal to (1) the amount, if any, by which the
Unresolved §9.2(a) Claim Retained Amount exceeds the aggregate of all amounts
delivered to Purchaser following the General Representation Expiration Time upon
the resolution of Unresolved §9.2(a) Claims (such excess being referred to as
the “Remaining §9.2(a) Claim Retained Amount”); minus (2) the aggregate amount
of the Claimed Amounts associated with all remaining Unresolved §9.2(a) Claims;
exceeds (B) the aggregate amount of the Claimed Amounts associated with all
remaining Unresolved §9.2(b) Claims applicable to such Seller, if any; provided,
however, that if the Remaining §9.2(a) Claim Retained Amount is less than the
amount to be delivered to Purchaser with respect to such Unresolved §9.2(a)
Claim, then each Seller shall pay, subject to the limitations provided for in
Section 9.3(d), within 10 Business Days following the resolution of such
Unresolved §9.2(a) Claim, such Seller’s Pro Rata Portion of the amount of such
shortfall to the Indemnitee; and (ii) if an Unresolved §9.2(b) Claim is finally
resolved, then within 10 Business Days after the final resolution of such
Unresolved §9.2(b) Claim, Purchaser and the Sellers’ Representative shall,
subject to Section 9.6(j), instruct the Escrow Agent to release from the Escrow
Fund in accordance with the Escrow Agreement for distribution to such Seller,
the amount, if any, by which: (A) the amount, if any, by which such Seller’s
Unresolved §9.2(b) Claim Retained Amount exceeds the aggregate of all amounts
delivered to Purchaser following the General Representation Expiration Time upon
the resolution of Unresolved §9.2(b) Claims applicable to such Seller (such
excess being referred to as such Seller’s “Remaining §9.2(b) Claim Retained
Amount”); exceeds (B) the aggregate amount of the Claimed Amounts associated
with all Unresolved §9.2(b) Claims applicable to such Seller; provided, however,
that if such Seller’s Remaining §9.2(b) Claim Retained Amount is less than the
amount to be delivered to Purchaser with respect to such Unresolved §9.2(b)
Claim, then such Seller shall pay, subject to the limitations provided for in
Section 9.3(d), within 10 Business Days following the final resolution of such
Unresolved §9.2(b) Claim, the amount of such shortfall to the Indemnitee. (j)
Other Terms of Release of Escrow Fund. Notwithstanding anything in this
Agreement to the contrary: (i) if an Unresolved §9.2(b) Claim against any Seller
has been finally resolved but the amount determined to be owed to the applicable
Indemnitee has not been paid by such Seller in accordance with this Section 9.6
at the time that any amount is to be released from the Escrow Fund for
distribution to such Seller in accordance with Sections 9.6(h) or 9.6(i), then
Purchaser may, in its sole discretion, instruct the Escrow Agent to deduct from
the amount that would otherwise be distributed to such Seller, and pay to the
applicable Indemnitee, the aggregate amount owed by such Seller to such
Indemnitee; and 36



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea042.jpg]
(ii) each distribution to be made from the Escrow Fund to the Sellers shall be
effected in accordance with the payment delivery instructions set forth in the
Sellers’ Consideration Spreadsheet (unless the Sellers’ Representative provides
updated payment delivery instructions). (k) Conversion of Damages Amounts. For
purposes of determining (i) whether the limitations set forth in Section 9.3
have been satisfied and (ii) the amount of Damages suffered or incurred in
connection with any claim for indemnification, compensation or reimbursement
pursuant to this Section 9, any amount of Damages that is denominated in a
currency other than dollars shall be converted into dollars using the average of
the applicable daily exchange rates over the period of five consecutive Business
Days ending on the date that is two Business Days before the date that such
amount is determined to be owed to the applicable Indemnitee in accordance with
this Section 9.6, as such exchange rates are reported on the Financial Times
website at FT.com. (l) Transaction Taxes. Notwithstanding anything to the
contrary contained in this Agreement, any claim for indemnification,
compensation or reimbursement pursuant to Section 9.2(b)(iv) shall be brought
and resolved exclusively in accordance with Schedule 10. 9.7 Exclusive Remedy.
Subject to Section 10.3, except for equitable remedies, from and after the
Closing, the rights to indemnification, compensation and reimbursement set forth
in this Section 9 and in Section 9 of the Share Issuance Agreement shall be the
sole and exclusive post-Closing monetary remedy of the Indemnitees for any
Damages resulting from or arising out of any breach of this Agreement or the
Share Issuance Agreement by the Company or the Sellers. For clarity, this means
that the survival periods and liability limits set forth in this Section 9 and
in Section 9 of the Share Issuance Agreement shall control notwithstanding any
statutory or common law provisions or principles to the contrary; provided,
however, that nothing in this Section 9.7 shall limit the liability that any
Person may have at law or in equity based on such Person’s commission of or
participation in fraud. 9.8 Exercise of Remedies Other Than by Purchaser. No
Indemnitee (other than Purchaser or any successor thereto or assign thereof)
shall be permitted to assert any indemnification claim or exercise any other
remedy under this Agreement unless Purchaser (or any successor thereto or assign
thereof) shall have consented to the assertion of such claim for
indemnification, compensation or reimbursement or the exercise of such other
remedy. 9.9 Recoveries. (a) Subject to the next sentence, the parties
acknowledge the existence of a duty to mitigate damages under the common law of
the State of Delaware. Notwithstanding anything to the contrary contained in
this Section 9.9 or elsewhere in this Agreement, no Indemnitee shall have any
obligation to seek recovery under any insurance policy or against any third
party or to obtain insurance coverage or other third party protection with
respect to any matter. (b) In order to avoid a “windfall” double recovery on the
part of the Indemnitees, the parties agree that: (i) the Indemnitees shall not
be entitled to recover more than once for the same Damages under Section 9.2 (it
being understood that multiple Indemnitees may each suffer or incur separate
Damages in connection with the same event, facts or circumstances); and (ii)
subject to Section 9.9(a), in determining the amount of any Damages for which an
Indemnitee is entitled to assert a claim for indemnification, compensation or
reimbursement pursuant to this Section 9, the amount of any such Damages shall
be reduced by the net amount of any insurance proceeds or other third party
indemnification or contribution payments actually received by such Indemnitee as
a result of and with respect to such Damages under any insurance policy of the
Company or under any third party 37



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea043.jpg]
indemnification or contribution arrangement in favor of the Company in existence
as of the Closing (with the net amount of such Damages calculated after giving
effect to any applicable deductible or retention and any costs of recovery,
including premium increases (retroactive or otherwise), any reimbursement
obligation and any other cost related to the applicable insurance claim or third
party indemnification or contribution claim); provided, however, that if any
Indemnitee is indemnified, compensated or reimbursed pursuant to this Section 9
from the Escrow Fund or by a Seller with respect to any Damages and thereafter
receives a payment from any insurance policy or third party indemnification or
contribution arrangement referred to in this clause “(ii)” as a result of and
with respect to such Damages, then the amount recovered from such insurance
policy or third party (up to the amount recovered from the Escrow Fund or from
such Seller with respect to such Damages) shall be re-deposited in the Escrow
Fund or paid to such Seller, as applicable, by Purchaser. (c) §9.2(a) Claims by
an Indemnitee shall be recovered first from the Escrow Fund and, only after the
Escrow Fund has been exhausted, then directly from the Sellers. However, to the
extent that an Indemnitee receives an indemnification payment for any Uncapped
Matter from the Escrow Fund, the amount of such payment from the Escrow Fund
will not reduce the amount any Indemnitee may recover with respect to any
§9.2(a) Claim for which recovery is limited to the General Cap Amount pursuant
to Section 9.3. By way of illustration, assuming there are no other §9.2(a)
Claims, in the event that an indemnification payment for an Uncapped Matter is
received from the Escrow Fund and such payment fully depletes the Escrow Fund,
the maximum limit of a subsequent §9.2(a) Claim based on a breach of or
inaccuracy in a General Company Representation shall continue to be the General
Cap Amount, regardless of the fact that amounts held in the Escrow Fund were
used to satisfy an indemnification payment for an Uncapped Matter, and the
Indemnitees may proceed to recover the General Cap Amount from the Sellers
individually. 10. MISCELLANEOUS PROVISIONS 10.1 Sellers’ Representative. (a)
Appointment. Each Seller hereby irrevocably nominates, constitutes and appoints
Fortis Advisors LLC as the attorney in fact and true and lawful exclusive agent
of such Seller, with full power of substitution, to act in the name, place and
stead of such Seller for purposes of executing any document and taking any
action that the Sellers’ Representative may, in its sole discretion, determine
to be appropriate in connection with this Agreement, any other Transaction
Document, any of the Contemplated Transactions or any action contemplated by any
of the foregoing. Fortis Advisors LLC hereby accepts the Sellers’
Representative’s appointment as such exclusive agent. (b) Authority. Each Seller
hereby grants to the Sellers’ Representative the absolute and unrestricted
right, power and authority to execute, deliver, acknowledge, certify and file on
behalf of such Seller (in the name of such Seller or otherwise) any and all
documents that the Sellers’ Representative may, in the Sellers’ Representative’s
sole discretion, determine to be necessary, desirable or appropriate, in such
forms and containing such provisions as the Sellers’ Representative may, in the
Sellers’ Representative’s sole discretion, determine to be appropriate, in
performing the Sellers’ Representative’s duties and exercising the Sellers’
Representative’s authority as contemplated by this Section 10.1. Without
limiting the generality of the foregoing, each Seller hereby grants to the
Sellers’ Representative full authority to: (i) take all actions required by, and
exercise all rights granted to, the Sellers’ Representative in this Agreement;
38



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea044.jpg]
(ii) receive all notices or other documents given or to be given to such Seller
by Purchaser pursuant to this Agreement; (iii) negotiate, undertake, compromise,
defend, resolve and settle on behalf of such Seller any claim, dispute or Legal
Proceeding under this Agreement or any other Transaction Document, including any
arbitration proceeding conducted in accordance with the terms of this Agreement;
(iv) amend this Agreement pursuant to Section 10.14; (v) execute and deliver all
agreements, amendments, certificates and documents required or deemed
appropriate by the Sellers’ Representative in connection with any of the
Contemplated Transactions; and (vi) take such other action as the Sellers’
Representative may deem necessary or appropriate to carry out the intent and
purposes of this Agreement, the Escrow Agreement and the Sellers’ Representative
Engagement Agreement. Notwithstanding the foregoing, the Sellers’ Representative
shall have no obligation to act on behalf of the Sellers, except as expressly
provided herein, in the Escrow Agreement and in the Sellers’ Representative
Engagement Agreement, and for purposes of clarity, each of the Sellers
acknowledges and agrees that there are no obligations of the Sellers’
Representative in any ancillary agreement, schedule, exhibit or the Company
Disclosure Schedule. Purchaser shall be entitled to deal exclusively with the
Sellers’ Representative on all matters relating to this Agreement, any other
Transaction Document, any of the Contemplated Transactions and any action
contemplated by any of the foregoing (including all matters relating to any
notice to, or any Consent to be given or action to be taken by, any Seller) and
Purchaser shall be entitled to rely conclusively (without further evidence of
any kind whatsoever) on any document executed or purported to be executed on
behalf of any Seller by the Sellers’ Representative, and on any other action
taken or purported to be taken on behalf of any Seller by the Sellers’
Representative, as fully binding upon such Seller. (c) Agency. Each Seller
recognizes and intends that the powers, immunities and rights to indemnification
granted to the Sellers’ Representative Group in this Section 10: (i) coupled
with an interest and shall be irrevocable; (ii) may be delegated by the Sellers’
Representative; and (iii) shall survive the death, incapacity, dissolution,
liquidation, bankruptcy, insolvency or reorganization of such Seller and shall
be binding on any successor thereto. (d) Replacement. If the Sellers’
Representative shall die, resign, become disabled or otherwise be unable to
fulfill the Sellers’ Representative’s responsibilities hereunder, the Sellers
shall, by consent of Sellers whose Pro Rata Portions exceed one-half in the
aggregate, within 10 days after such death, resignation or disability, appoint a
successor to the Sellers’ Representative (who shall be reasonably satisfactory
to Purchaser) and immediately thereafter notify Purchaser of the identity of
such successor. Any such successor shall succeed the Sellers’ Representative as
Sellers’ Representative hereunder. Each of the Sellers agrees that the
immunities and rights to indemnification shall survive the resignation or
removal of the Sellers’ Representative or any member of the Advisory Group and
the Closing and/or any termination of this Agreement and the Escrow Agreement.
If for any reason there is no Sellers’ Representative at any time, all
references in this Agreement to the Sellers’ Representative shall be deemed to
refer to the Sellers. (e) Indemnification. Each Seller acknowledges and agrees
that neither the Sellers’ Representative nor its members, managers, directors,
officers, contractors, agents and employees nor any 39



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea045.jpg]
member of the Advisory Group (collectively, the “Sellers’ Representative Group”)
will incur any liability of any kind to such Seller with respect to any action
or omission by the Sellers’ Representative in connection with the Sellers’
Representative’s services pursuant to this Agreement, the Escrow Agreement or
the Sellers’ Representative Engagement Agreement, and any agreements ancillary
hereto, except in the event of liability directly resulting from the Sellers’
Representative’s gross negligence or willful misconduct. Each Seller
acknowledges and agrees that the Sellers’ Representative Group shall not be
liable to such Seller for any action or omission pursuant to the advice of
counsel. The Sellers will severally (based on each such Seller’s Pro Rata
Portion) and not jointly indemnify, defend and hold harmless the Sellers’
Representative Group from and against any and all losses, liabilities, damages,
claims, penalties, fines, forfeitures, actions, fees, costs and expenses
(including the fees and expenses of counsel and experts and their staffs and all
expense of document location, duplication and shipment and costs in connection
with seeking recovery from insurers) (collectively, “Sellers’ Representative
Expenses”) arising out of or in connection with the Sellers’ Representative’s
execution and performance of this Agreement, the Escrow Agreement or the
Sellers’ Representative Engagement Agreement and any agreements ancillary
hereto, in each case as such Sellers’ Representative Expense is suffered or
incurred; provided, however, that in the event that any such Sellers’
Representative Expense is finally adjudicated to have been directly caused by
the gross negligence or willful misconduct of the Sellers’ Representative, the
Sellers’ Representative will reimburse the Sellers for the amount of such
indemnified Sellers’ Representative Expense to the extent attributable to such
gross negligence or willful misconduct. In furtherance of the foregoing, each
Seller hereby authorizes the Disbursing Agent to withhold an aggregate amount of
$2,000,000 (the “Expense Fund Amount”) from the amounts otherwise payable by the
Disbursing Agent to the Sellers pursuant to Section 1.1(b), with the Disbursing
Agent to withhold from the consideration otherwise payable to each Seller and
distribute to the Sellers’ Representative an amount equal to each Seller’s Pro
Rata Portion of the Expense Fund Amount, and the Disbursing Agent shall promptly
pay the Expense Fund Amount to the Sellers’ Representative in immediately
available funds. In addition, each Seller hereby authorizes the Sellers’
Representative to instruct the Escrow Agent to deduct from any amounts to be
released from the Escrow Fund and distributed to such Seller in accordance with
Section 9.6 an amount equal to such Seller’s Pro Rata Portion of any amounts to
which the Sellers’ Representative is entitled pursuant to this Section 10.1(e).
Any Sellers’ Representative Expenses may be recovered by the Sellers’
Representative from (i) first, the Expense Fund, (ii) second, from any amount
otherwise distributable to each Seller from the Escrow Fund and (iii) third,
directly from the Sellers; provided, however, that while this section allows the
Sellers’ Representative to be paid from the aforementioned sources of funds,
this does not relieve the Sellers from their obligation to promptly pay such
Sellers’ Representative Expenses as they are suffered or incurred, nor does it
prevent the Sellers’ Representative from seeking any remedies available to it at
law or otherwise. Each Seller acknowledges and agrees that in no event will the
Sellers’ Representative be required to advance its own funds or otherwise incur
any financial liability on behalf of the Sellers in the exercise or performance
of any of its powers, rights, duties or privileges or pursuant to this
Agreement, the Escrow Agreement or the transactions contemplated hereby or
thereby. Furthermore, each of the Sellers agrees that the Sellers’
Representative shall not be required to take any action unless the Sellers’
Representative has been provided with funds, security or indemnities which, in
its determination, are sufficient to protect the Sellers’ Representative against
the costs, expenses and liabilities which may be incurred by the Sellers’
Representative in performing such actions. Notwithstanding anything in this
Agreement to the contrary, any restrictions or limitations on liability or
indemnification obligations of the Sellers set forth elsewhere in this Agreement
are not intended to be applicable to the indemnities provided to the Sellers’
Representative under this Section 10.1(e). The indemnities provided to the
Sellers’ Representative Group under this Section 10.1(e) will survive the
Closing, the resignation or removal of the Sellers’ Representative or the
termination of this Agreement. The Sellers’ Representative will hold the Expense
Fund Amount in a segregated client funds account and the Expense Fund will be
used (i) for the purposes of paying directly, or reimbursing the Sellers’
Representative for, any Sellers’ Representative Expenses pursuant to this
Agreement, the Escrow Agreement or the Sellers’ Representative Engagement
Agreement 40



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea046.jpg]
and the agreements ancillary hereto or (ii) as otherwise directed by the
Advisory Group. The Sellers will not receive any interest or earnings on the
Expense Fund and irrevocably transfer and assign to the Sellers’ Representative
any ownership right that they may otherwise have had in any such interest or
earnings. Each Seller acknowledges and agrees that the Sellers’ Representative
is not providing any investment supervision, recommendations or advice and will
not be liable to such Seller for any loss of principal of the Expense Fund other
than as a result of its gross negligence or willful misconduct. Each of the
Sellers agrees that the Sellers’ Representative is not acting as a withholding
agent or in any similar capacity in connection with the Expense Fund, and has no
tax reporting or income distribution obligations. The Sellers’ Representative
will hold these funds separate from its corporate funds, will not use these
funds for its operating expenses or any other corporate purposes and will not
voluntarily make these funds available to its creditors in the event of
bankruptcy. As soon as practicable following the completion of the Sellers’
Representative’s responsibilities, the Sellers’ Representative will deliver any
remaining balance of the Expense Fund to the Disbursing Agent for further
distribution to the Sellers (at the Sellers’ sole cost and expense). For tax
purposes, the Expense Fund Amount will be treated as having been received and
voluntarily set aside by the Sellers at the time of Closing. (f) Advisory Group.
Certain Sellers (the “Advisory Group”) have concurrently herewith entered into a
letter agreement (the “Sellers’ Representative Engagement Agreement”) with
Sellers’ Representative regarding direction to be provided by the Advisory Group
to Sellers’ Representative in connection with its services under this Agreement,
the Escrow Agreement and the Sellers’ Representative Engagement Agreement. Each
Seller acknowledges and agrees that the Advisory Group shall incur no liability
to the Sellers for any liability incurred by the members of the Advisory Group
while acting in good faith and arising out of or in connection with the
acceptance or administration of their duties (it being understood that any act
done or omitted pursuant to the advice of counsel shall be conclusive evidence
of such good faith), even if such act or omission constitutes negligence on the
part of the Advisory Group or one of its members. This indemnification and
exculpation shall survive the termination of this Agreement. (g) Each of the
Sellers agrees that all actions taken by the Sellers’ Representative under this
Agreement, the Escrow Agreement or the Sellers’ Representative Engagement
Agreement shall be binding upon each Seller and such Seller’s successors as if
expressly confirmed and ratified in writing by such Seller, and all defenses
which may be available to any Seller to contest, negate or disaffirm the action
of the Sellers’ Representative taken in good faith under this Agreement, the
Escrow Agreement or the Sellers’ Representative Engagement Agreement are waived.
(h) Each of the Sellers agrees that the Sellers’ Representative shall be
entitled to: (i) rely upon the Sellers’ Consideration Spreadsheet, (ii) rely
upon any signature believed by it to be genuine, and (iii) reasonably assume
that a signatory has proper authorization to sign on behalf of the applicable
Seller or other party. (i) The Sellers’ Representative may retain one copy of
the DVD or other digital media delivered to Purchaser by the Company pursuant to
Section 6.6(o) of the Share Issuance Agreement if the Sellers’ Representative
enters into a separate customary confidentiality agreement with Purchaser before
the Closing. (j) Notwithstanding anything to the contrary contained in this
Section 10.1 or elsewhere in this Agreement, all of the rights of the Sellers’
Representative and the Sellers’ Representative Group under this Section 10.1
relating to any portion of the Escrow Fund are subject, and subordinate, to the
rights of the Indemnitees under this Agreement. 41



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea047.jpg]
10.2 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (at or
after the Closing) for the purpose of carrying out or evidencing any of the
Contemplated Transactions. 10.3 No Waiver Relating to Claims for Fraud. The
liability of any Person under Section 9 will be in addition to, and not
exclusive of, any other liability that such Person may have at law or in equity
based on such Person’s commission of or participation in fraud. Notwithstanding
anything to the contrary contained in this Agreement, none of the provisions set
forth in this Agreement, including the provisions set forth in Section 9, shall
be deemed a waiver by any Indemnitee of any tort right or remedy which such
Indemnitee may have at law or in equity based on the commission of or
participation by such Person or any of such Person’s directors, officers,
employees or agents in fraud, nor will any such provision limit, or be deemed to
limit: (a) the amounts of recovery sought or awarded in any such claim for
fraud; (b) the time period during which a claim for fraud may be brought; or (c)
the recourse which any Indemnitee may seek against such Person with respect to
such a claim for fraud. 10.4 Fees and Expenses. (a) Singapore Stamp Duty on
Secondary Share Purchase. Notwithstanding anything to the contrary contained in
Section 10.4(b) or elsewhere in this Agreement, any Singapore Stamp Duty arising
from this Agreement or any other instrument effecting the Secondary Share
Purchase shall be borne equally by, and divided equally between, Purchaser and
the Sellers. Purchaser shall be responsible for the payment of the Singapore
Stamp Duty in connection with the Secondary Share Purchase to the relevant
Taxing Authority and each Seller shall provide Purchaser with all relevant
information and documentation relating to such payment, including a duly
completed Form E4A and Working Sheet E. Purchaser shall be entitled to be
reimbursed by each Seller for 50% of the Singapore Stamp Duty payable in
connection with the sale of such Seller’s Purchased Shares to Purchaser pursuant
to this Agreement through the deduction of the relevant amount from the
consideration to be paid to such Seller for such Seller’s Purchased Shares
pursuant to this Agreement. (b) Other Fees and Expenses. Subject to Sections 9
and 10.4(a), each party to this Agreement shall bear and pay all fees, costs and
expenses that have been incurred or that are incurred in the future by such
party in connection with the Contemplated Transactions, including all fees,
costs and expenses incurred by such party in connection with or by virtue of:
(a) the investigation and review conducted by Purchaser and its Representatives
with respect to the Acquired Companies’ businesses (and the furnishing of
information to Purchaser and its Representatives in connection with such
investigation and review); (b) the negotiation, preparation and review of this
Agreement and all agreements, certificates and other instruments and documents
delivered or to be delivered in connection with the Contemplated Transactions;
(c) the preparation and submission of any filing or notice required to be made
or given in connection with any of the Contemplated Transactions, and the
obtaining of any Consent required to be obtained in connection with any of such
transactions; and (d) the consummation of the Contemplated Transactions. No
fees, costs or expenses incurred by any Seller or any Representative of any
Seller shall be borne, paid or reimbursed by any Acquired Company. 10.5
Attorneys’ Fees. If any legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement (other than with respect to a
claim for indemnification, compensation or reimbursement pursuant to Section 9
that is brought and resolved in accordance with Section 9.6) is brought by any
Indemnitee against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled). 42



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea048.jpg]
10.6 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent on a Business Day by facsimile transmission before 5:00
p.m. (recipient’s time) on the day sent by facsimile transmission and receipt is
confirmed, on the date on which receipt is confirmed; (c) if sent by facsimile
transmission on a day other than a Business Day and receipt is confirmed, or if
sent by facsimile transmission after 5:00 p.m. (recipient’s time) on the day
sent by facsimile transmission and receipt is confirmed, on the Business Day
following the date on which receipt is confirmed; and (d) if sent via an
international courier service, three Business Days after being delivered to such
courier, in each case to the address set forth beneath the name of such party
below (or to such other address as such party shall have specified in a written
notice given to the other parties hereto); provided, however, that with respect
to any such notices deliverable to the Sellers’ Representative, such notices
shall be delivered solely via facsimile transmission or email (in either case
with confirmation of receipt): If to Purchaser or Parent: Wal-Mart International
Holdings, Inc. c/o Walmart Inc. 702 SW 8th Street, MS 0215 Bentonville, Arkansas
72716-0215 Attention: Senior Vice President – General Counsel, Walmart
International Facsimile: (479) 277-5991 with copies (which shall not constitute
notice) to: Walmart Inc. Unit 620, 6/F, 100 QRC, 100 Queen’s Road Central, Hong
Kong Attention: Senior Vice President – General Counsel, Walmart Asia Facsimile:
+852 25768900 Walmart Inc. 702 SW 8th Street, MS 0215 Bentonville, Arkansas
72716-0215 Attention: Vice President – General Counsel, Corporate Facsimile:
(479) 277-5991 Hogan Lovells US LLP 4085 Campbell Avenue, Suite 100 Menlo Park,
CA 94025 United States Attention: Richard E. Climan Christopher R. Moore
Facsimile: 650-463-4199 If to the Sellers or the Sellers’ Representative: Fortis
Advisors LLC Attention: Notices Department Facsimile: (858) 408-1843 43



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea049.jpg]
Email: notices@fortisrep.com with copies (which shall not constitute notice) to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP 220 West 42nd
Street, 17th Floor New York, NY 10036 United States Attention: Steven L. Baglio,
Andrew Y. Luh, Ferish P. Patel, Jonathan C. Pentzien and John H. Olson
Facsimile: 877-881-0530 10.7 Headings. The bold-faced headings and the
underlined headings contained in this Agreement are for convenience of reference
only, shall not be deemed to be a part of this Agreement and shall not be
referred to in connection with the construction or interpretation of this
Agreement. 10.8 Counterparts and Exchanges by Electronic Transmission or
Facsimile. This Agreement may be executed in several counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement. The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms of this
Agreement. 10.9 Governing Law; Dispute Resolution. (a) Governing Law. This
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the state of Delaware irrespective of the choice of laws principles
of the state of Delaware, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies and in respect of
the statute of limitations or any other limitations period applicable to any
claim, controversy or dispute. (b) Indemnification Claims. Any claim for
indemnification, compensation or reimbursement pursuant to Section 9 shall be
brought and resolved (and, at the option of any Indemnitee, any claim made after
the Closing based upon fraud relating to this Agreement or any of the
Contemplated Transactions may be brought and resolved) in accordance with
Section 9.6 (it being understood that, for the avoidance of doubt and without
limiting the effect of Section 10.9(c): (i) at the option of any Indemnitee, any
claim based upon fraud against a Person who committed or participated in such
fraud may be brought and resolved in accordance with Section 10.9(c) rather than
in accordance with Section 9.6; and (ii) nothing in this Section 10.9(b) or
elsewhere in this Agreement shall prevent any Indemnitee from seeking
preliminary injunctive relief or any other equitable remedy from a court of
competent jurisdiction). (c) Other Disputes. Except as otherwise provided in
Section 10.9(b), any action, suit or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement (including an
action, suit or other legal proceeding based upon fraud) may be brought or
otherwise commenced in any state or federal court located in the state of
Delaware. Each party to this Agreement: (i) expressly and irrevocably consents
and submits to the jurisdiction of each state and federal court located in the
state of Delaware (and each appellate court located in the state of Delaware) in
connection with any such action, suit or legal proceeding; (ii) agrees that each
state and federal court located in the state of Delaware shall be deemed to be a
convenient forum; and (iii) agrees not to assert (by way of motion, as a defense
or otherwise), in any such action, suit or legal proceeding commenced in any
state or federal court located in the state of Delaware, any claim that such
party is not subject 44



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea050.jpg]
personally to the jurisdiction of such court, that such action, suit or legal
proceeding has been brought in an inconvenient forum, that the venue of such
action, suit or legal proceeding is improper or that this Agreement or the
subject matter of this Agreement may not be enforced in or by such court. 10.10
Successors and Assigns. This Agreement shall be binding upon each of the parties
hereto and each of their respective heirs, executors, personal representatives,
successors and assigns, if any. This Agreement shall inure to the benefit of the
Sellers, Purchaser, the other Indemnitees and the respective successors and
assigns of the foregoing (if any). Purchaser may freely assign any or all of its
rights under this Agreement (including its rights under Section 9), in whole or
in part, to any other Person without obtaining the consent or approval of any
other party hereto or of any other Person. In connection with any such
assignment by Purchaser, Purchaser may specify the extent to which references to
Purchaser in this Agreement will be deemed to refer to the assignee. No Seller
shall be permitted (and the Sellers’ Representative shall not be permitted) to
assign any of such Seller’s (or the Sellers’ Representative’s) rights or
delegate any of such Seller’s (or the Sellers’ Representative’s) obligations
under this Agreement without Purchaser’s prior written consent. Any attempted
assignment or delegation by any Seller or by the Sellers’ Representative in
violation of this Section 10.10 shall be null and void. 10.11 Remedies
Cumulative; Specific Performance. The rights and remedies of the parties hereto
are not exclusive of or limited by any other rights or remedies which they may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights and remedies of Purchaser and the other Indemnitees under
this Agreement are in addition to their respective rights and remedies under the
Share Issuance Agreement. Nothing in this Agreement shall limit any of the
rights or remedies of Purchaser or any of the other Indemnitees under the Share
Issuance Agreement or any other Transaction Document (excluding the Company
Closing Certificate, the documents delivered pursuant to Section 6.5 and the
certificate contemplated by Section 6.6(d) of the Share Issuance Agreement); and
nothing in the Share Issuance Agreement or any other agreement, certificate or
document referred to in the Share Issuance Agreement or to be executed in
connection with any of the transactions contemplated by the Share Issuance
Agreement shall limit any Seller’s obligations, or any of the rights or remedies
of Purchaser or any of the other Indemnitees, under this Agreement. No breach on
the part of Purchaser or any other party of any covenant or obligation contained
in the Share Issuance Agreement or any other agreement shall limit or otherwise
affect any right or remedy of Purchaser or any of the other Indemnitees under
this Agreement. The parties to this Agreement agree that, in the event of any
breach or threatened breach by the Sellers’ Representative or any of the Sellers
of any covenant, obligation or other provision set forth in this Agreement: (a)
Purchaser shall be entitled, without proof of actual damages (and in addition to
any other remedy that may be available to it) to (i) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision and (ii) an injunction restraining
such breach or threatened breach; and (b) Purchaser shall not be required to
provide any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or legal proceeding.
Notwithstanding the foregoing, but subject to Section 10.3, for clarity,
following the Closing, Section 9.7 shall control exclusively on the topic of
monetary remedies for any breach of the Share Issuance Agreement by the Company
or for any breach of this Agreement by any of the Sellers. 10.12 Waiver. No
failure on the part of any Person to exercise any power, right, privilege or
remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set 45



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea051.jpg]
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given. 10.13 Waiver of Jury Trial. Each of
the parties hereto hereby irrevocably waives any and all right to trial by jury
in any legal proceeding arising out of or related to this Agreement or any of
the Contemplated Transactions. 10.14 Amendments. This Agreement may not be
amended, modified, altered or supplemented other than by means of a written
instrument duly executed and delivered on behalf of Purchaser and the Sellers’
Representative (acting exclusively for and on behalf of all of the Sellers);
provided, however, that this Agreement made be amended, on or before the Closing
Date, to add any Eligible Shareholder as a Seller, and to amend Schedule I,
pursuant to a joinder agreement duly executed on behalf of Purchaser and such
Eligible Shareholder, without the need for any Consent on the part of any
Seller, the Sellers’ Representative or any other Person. 10.15 Severability. Any
term or provision of this Agreement that is deemed or determined to be invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Sellers, the Sellers’ Representative and Purchaser
agree that the court making such determination shall have the power to limit the
term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and that such modified term or
provision of this Agreement shall be enforceable as so modified. In the event
such court does not exercise the power granted to it in the immediately
preceding sentence, the Sellers, the Sellers’ Representative and Purchaser agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
10.16 Parties in Interest. Except for the provisions of Section 9, which may be
enforced by the Indemnitees as set forth in Section 9, none of the provisions of
this Agreement are intended to provide any right or remedy to any employee,
creditor or other Person other than Purchaser, the Sellers and their respective
successors and assigns (if any). 10.17 Entire Agreement. This Agreement and the
other agreements referred to herein set forth the entire understanding of the
parties hereto relating to the subject matter hereof and thereof and supersede
all prior agreements and understandings among or between any of the parties
relating to the subject matter hereof and thereof. 10.18 Performance of
Purchaser Obligations. (a) To induce the Sellers to enter into this Agreement,
Parent, intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees to the Sellers the due and punctual payment and
performance of (i) Purchaser’s obligations under this Agreement and (ii)
Purchaser’s payment obligations (including for breach) under this Agreement
(collectively, the “Purchaser Guaranteed Obligations”), in each case, as and
when due pursuant to the terms of this Agreement. This guarantee may not be
revoked or terminated and shall remain in full force and effect without
interruption and shall be binding on Parent and its successors and assigns until
the Purchaser Guaranteed Obligations have been satisfied in full. All payments
pursuant to this Section 10.18 shall be made in lawful money of the United 46



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea052.jpg]
States, in immediately available funds. Parent promises and undertakes to make
all payments hereunder free and clear of any deduction, offset, defense, claim
or counterclaim of Parent of any kind. (b) The guarantee set forth in Section
10.18(a) (the “Purchaser Guarantee”) is an absolute, unconditional and
continuing guarantee of the full and punctual payment and performance by
Purchaser of the Purchaser Guaranteed Obligations and not of collection. Should
Purchaser default in the payment or performance of any of the Purchaser
Guaranteed Obligations, Parent’s obligations hereunder shall become immediately
due and payable to the Sellers. Claims hereunder may be made on one or more
occasions. If any payment in respect of any Purchaser Guaranteed Obligation is
rescinded or must otherwise be returned for any reason whatsoever, Parent shall
remain liable hereunder with respect to such Purchaser Guaranteed Obligation as
if such payment had not been made. (c) Parent agrees that the Purchaser
Guaranteed Obligations shall not be released or discharged, in whole or in part,
or otherwise affected by: (i) the failure or delay on the part of any Seller to
assert any claim or demand or to enforce any right or remedy against Purchaser;
(ii) any change in the time, place or manner of payment of the Purchaser
Guaranteed Obligations or amendment or modification of any of the terms or
provisions of this Agreement made in accordance with the terms of this
Agreement; (iii) the addition, substitution or release of any Person that
becomes a party to any of the Contemplated Transactions; (iv) any change in the
corporate existence, structure or ownership of Purchaser; (v) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Purchaser or
its assets; (vi) the adequacy of any means the Sellers may have of obtaining
payment related to the Purchaser Guaranteed Obligations; or (vii) the existence
of any claim, set-off or other right which Purchaser may have at any time
against the Sellers (other than rights of Purchaser pursuant to this Agreement),
whether in connection with the Purchaser Guaranteed Obligations or otherwise.
Parent waives promptness, diligence, notice of the acceptance of the Purchaser
Guarantee and of the Purchaser Guaranteed Obligations, presentment, demand for
payment, notice of non-performance, default, dishonor and protest, notice of the
Purchaser Guaranteed Obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of Purchaser or any other Person that becomes a party to
any of the Contemplated Transactions, all suretyship defenses generally, and all
defenses available to Parent under the Purchaser Guarantee (other than defenses
to the payment of the Purchaser Guaranteed Obligations that are available to
Purchaser under this Agreement). Parent acknowledges that it has received and
will receive substantial direct and indirect benefits from the Contemplated
Transactions and that the waivers set forth in this Section 10.18 are knowingly
made in contemplation of such benefits. (d) No Seller shall have any obligation
to proceed at any time or in any manner against, exhaust any or all of any
Seller’s rights against Purchaser or any other person liable for any Purchaser
Guaranteed Obligations prior to proceeding against Parent hereunder or resort to
any security or other means of collecting payment. The Purchaser Guarantee may
only be amended by a writing signed and delivered by Parent and the Sellers’
Representative. Parent hereby covenants and agrees that it shall not institute,
and shall cause its respective Affiliates not to institute, any action asserting
that the Purchaser Guarantee is illegal, invalid or unenforceable in accordance
with its terms, subject to the Enforceability Exception. (e) Parent hereby
represents and warrants to the Sellers that: (i) the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action and do not contravene any provision of Parent’s organizational
documents or any Legal Requirement or contractual restriction binding on Parent
or its assets; and (ii) this Agreement constitutes a legal, valid and binding
obligation of Parent enforceable against Parent in accordance with its terms,
subject to the Enforceability Exception. 47



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea053.jpg]
10.19 Construction. (a) Gender; Etc. For purposes of this Agreement, whenever
the context requires: the singular number shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders; the
feminine gender shall include the masculine and neuter genders; and the neuter
gender shall include the masculine and feminine genders. (b) Currencies;
Exchange Rate. All references in this Agreement to “dollars” or “$” shall mean
United States Dollars. All references in this Agreement to “rupees” or “₨” shall
mean Indian National Rupees. All references in this Agreement to “Singapore
dollars” or “S$” shall mean Singapore Dollars. Except as otherwise provided in
this Agreement, for the purpose of translating an amount denominated in a
currency other than dollars into dollars as of a specified date, such amount
shall be determined using the exchange rate between such currency and dollars on
the Business Day immediately preceding such date, as such exchange rate is
reported on the Financial Times website at FT.com (c) Ambiguities. The parties
hereto agree that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be applied in the construction
or interpretation of this Agreement. (d) Including. As used in this Agreement,
the words “include” and “including,” and variations thereof, shall not be deemed
to be terms of limitation, but rather shall be deemed to be followed by the
words “without limitation.” (e) References. Except as otherwise indicated, all
references in this Agreement to “Sections,” “Schedules” and “Exhibits” are
intended to refer to Sections of this Agreement and Schedules and Exhibits to
this Agreement. All “Schedules” and “Exhibits” annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any “Schedule” or “Exhibit”
but not otherwise defined therein shall be defined as set forth in this
Agreement. Any Contract, instrument or statute defined or referred to in this
Agreement or in Exhibit A means such Contract, instrument or statute, in each
case as from time to time amended, modified or supplemented, including (in the
case of Contracts or instruments) by waiver or consent and (in the case of
statutes) by succession or comparable successor statutes. Any Contract or
instrument defined or referred to in this Agreement or in Exhibit A shall
include all exhibits, schedules and other documents or Contracts attached
thereto. Any statute defined or referred to in this Agreement or in Exhibit A
shall include all rules and regulations promulgated thereunder. (f) Hereof. The
terms “hereof,” “herein,” “hereunder,” “hereby” and “herewith” and words of
similar import will, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement. (g)
Fraud. For purposes of this Agreement, the Company will be deemed to have
committed fraud relating to an inaccurate or misleading Company Representation
if the Company or any director, officer, employee, advisor or agent of the
Company, or any other Person acting on behalf of the Company, has or had the
requisite scienter under Delaware law. For purposes of this Agreement, a Seller
will be deemed to have committed fraud relating to an inaccurate or misleading
Personal Representation if such Seller or any director, officer, employee,
advisor or agent of such Seller, or any other Person acting on behalf of such
Seller, has or had the requisite scienter under Delaware law. 10.20 Waiver of
Conflict; Attorney-Client Privilege. 48



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea054.jpg]
(a) Purchaser, the Sellers’ Representative and each of the Sellers acknowledge
that the Acquired Companies have been clients of Gunderson Dettmer Stough
Villeneuve Franklin & Hachigian LLP (“Gunderson”), that Gunderson has received
confidential information pertaining to the Acquired Companies in connection with
such representation and that Gunderson has not represented Purchaser in
connection with the preparation, negotiation or execution of this Agreement.
Purchaser agrees that, from and after the Closing, Purchaser will not rely on
Gunderson’s past receipt of confidential information or past representation of
the Company in the Contemplated Transactions to cause the Company to disqualify
Gunderson from representing one or more of the Sellers, or the Sellers’
Representative acting on their behalf, after the Closing in connection with any
negotiation, transaction or dispute (including any litigation, arbitration or
other adversary proceeding) between the Sellers, or the Sellers’ Representative
acting on their behalf, and Purchaser arising under this Agreement, including
with respect to any dispute regarding any indemnification claim by Purchaser or
any other Indemnitee under this Agreement. Except as specifically set forth in
this Section 10.20(a), Purchaser is not waiving any right it may have to cause
the Company to assert any conflict of interest in connection with Gunderson’s
actual or requested representation of any Person in any matter involving
Purchaser or any Acquired Company. (b) Purchaser, the Sellers’ Representative
and each of the Sellers agree that, from and after the Closing, if, absent this
sentence, any attorney-client privilege, attorney work product protection or
other similar privilege or protection would have applied to (i) any written
communication between Gunderson, on the one hand, and the Acquired Companies or
the Sellers, on the other hand, during the representation by Gunderson of the
Company with respect to the Contemplated Transactions that is in the possession
of any of the Acquired Companies or (ii) any advice given to the Sellers by
Gunderson during the representation by Gunderson of the Company with respect to
the Contemplated Transactions, then Purchaser shall not use any such
communication or advice against the Sellers in any legal proceeding commenced at
any time after the Closing between the Sellers, or the Sellers’ Representative
acting on their behalf, and Purchaser with respect to the Contemplated
Transactions; provided, however, that if (a) any Indemnitee asserts a claim
against the Company or any Seller that is based in whole or in part on an
allegation of fraud on the part of an Acquired Company, any Seller or any
officer, director, employee, advisor or agent of any Acquired Company or such
Seller on behalf of such Acquired Company or such Seller, as applicable, and (b)
such Indemnitee, based on independent evidence, has a good faith belief that
such fraud has been committed, then the restriction contained in this Section
10.20(b) shall not apply to any such communication or advice in the possession
of any Acquired Company that reflects or demonstrates any scienter of the
Company, any Seller or any officer, director, employee, advisor or agent of any
Acquired Company or such Seller in connection with such claim. [THE REMAINDER OF
THIS PAGE IS INTENTIONALLY LEFT BLANK] 49



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea055.jpg]
CONFIDENTIAL The parties hereto have caused this Agreement to be duly executed
and delivered as of the date first written above. Purchaser: WAL-MART
INTERNATIONAL HOLDINGS, INC. a Delaware corporation By: ��� ����� ������� _
Name: ����� ������� Title: ������ ���� ���������� ������������� � �������� �
�������� ����������� Parent: WALMART INC., a Delaware corporation, for purposes
of Section 10.18 only By� ��� ����� ������ Name: ����� ������ Title: ����
���������� ��������� ���������� Sellers’ Representative FORTIS ADVISORS LLC, a
Delaware limited liability company By____________________________________ Name:
Title: The Sellers: ____________________________________ Sachin Bansal MAXIMUM
NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company Shares
to Sell Company Shares* (on an as-converted to Ordinary Shares or basis) All of
my Company Shares [SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea056.jpg]
____________________________________ Binny Bansal MAXIMUM NUMBER OF COMPANY
SHARES TO BE SOLD __________________ Number of Company Shares to Sell Company
Shares* (on an as-converted to Ordinary Shares or basis) All of my Company
Shares _____________________________________ Authorised Representative of
Erasmic Venture Fund Limited MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Accel India
Venture II (Mauritius) Ltd MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares [SIGNATURE
PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea057.jpg]
_____________________________________ Authorised Representative of Accel Growth
FII (Mauritius) Ltd MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Accel Growth
III Holdings (Mauritius) Ltd MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Scottish Mortgage Investment Trust PLC,
acting through its agent, Baillie Gifford & Co. MAXIMUM NUMBER OF COMPANY SHARES
TO BE SOLD __________________ Number of Company Shares to Sell Company Shares*
(on an as-converted to Ordinary Shares or basis) All of my Company Shares
[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea058.jpg]
_____________________________________ Vanguard World Fund, on behalf of its
Series Vanguard International Growth Fund, acting through its agent, Baillie
Gifford Overseas Limited MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Vanguard Variable Insurance Funds, on
behalf of its series of shares known as the International Portfolio, acting
through its agent Baillie Gifford Overseas Limited MAXIMUM NUMBER OF COMPANY
SHARES TO BE SOLD __________________ Number of Company Shares to Sell Company
Shares* (on an as-converted to Ordinary Shares or basis) All of my Company
Shares _____________________________________ Authorised Representative of DGF
Bravo, Ltd. MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD [SIGNATURE PAGE TO SHARE
PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea059.jpg]
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of DST Asia III
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of DST Asia III-B MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of DST Asia IV
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD [SIGNATURE PAGE TO SHARE PURCHASE
AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea060.jpg]
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of DST Asia X
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of FKT Mauritius Investment Limited MAXIMUM NUMBER OF COMPANY
SHARES TO BE SOLD __________________ Number of Company Shares to Sell Company
Shares* (on an as-converted to Ordinary Shares or basis) All of my Company
Shares _____________________________________ Authorised Representative of eBay
Singapore Services Private Limited MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea061.jpg]
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Lathe
Investment Pte Ltd MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Greenoaks FKT
LLC MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of
Company Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or
basis) All of my Company Shares _____________________________________ Authorised
Representative of ICQ Investments I, LP [SIGNATURE PAGE TO SHARE PURCHASE
AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea062.jpg]
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of Iconiq Strategic Partners, L.P. MAXIMUM NUMBER OF COMPANY
SHARES TO BE SOLD __________________ Number of Company Shares to Sell Company
Shares* (on an as-converted to Ordinary Shares or basis) All of my Company
Shares _____________________________________ Authorised Representative of Iconiq
Strategic Partners-B, L.P. MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Iconiq
Strategic Partners Co-Invest, L.P., Series F [SIGNATURE PAGE TO SHARE PURCHASE
AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea063.jpg]
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of Iconiq Strategic Partners Co-Invest, L.P., Series FK - G
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of Iconiq Strategic Partners II, L.P. MAXIMUM NUMBER OF COMPANY
SHARES TO BE SOLD __________________ Number of Company Shares to Sell Company
Shares* (on an as-converted to Ordinary Shares or basis) All of my Company
Shares _____________________________________ Authorised Representative of Iconiq
Strategic [SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea064.jpg]
Partners II-B, L.P. MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Iconiq
Strategic Partners II Co-Invest, L.P., Series FK - H MAXIMUM NUMBER OF COMPANY
SHARES TO BE SOLD __________________ Number of Company Shares to Sell Company
Shares* (on an as-converted to Ordinary Shares or basis) All of my Company
Shares _____________________________________ Authorised Representative of IDG
Ventures India I LLC MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ [SIGNATURE PAGE TO SHARE PURCHASE
AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea065.jpg]
Authorised Representative of Morgan Stanley Institutional Fund, Inc. - Global
Discovery Portfolio, by Morgan Stanley Investment Management Inc. acting as
investment adviser to the listed portfolio MAXIMUM NUMBER OF COMPANY SHARES TO
BE SOLD __________________ Number of Company Shares to Sell Company Shares* (on
an as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Brighthouse
Funds Trust I - Morgan Stanley Mid Cap Growth Portfolio, by Morgan Stanley
Investment Management Inc. acting as investment adviser to the listed portfolio
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares ____________________________________ Authorised
Representative of Morgan Stanley Institutional Fund, Inc. - Growth Portfolio, by
Morgan Stanley Investment Management Inc. acting as investment adviser to the
listed portfolio MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD [SIGNATURE PAGE TO
SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea066.jpg]
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of MVP
Opportunity Fund II LLC MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of MIH B2C
Holdings B.V. MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________
Number of Company Shares to Sell Company Shares* (on an as-converted to Ordinary
Shares or basis) All of my Company Shares _____________________________________
Authorised Representative of New Enterprise Associates - IndoUS Ventures, LLC
[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea067.jpg]
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of PI Opportunities Fund I MAXIMUM NUMBER OF COMPANY SHARES TO BE
SOLD __________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of INQ Holding
LLC MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of
Company Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or
basis) All of my Company Shares _____________________________________ Authorised
Representative of Sofina S.A. [SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea068.jpg]
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of Steadview Capital I MAXIMUM NUMBER OF COMPANY SHARES TO BE
SOLD __________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of SVF Holdings
(Jersey) L.P., acting through its general partner SVF Holdings GP (Jersey)
Limited MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of
Company Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or
basis) All of my Company Shares _____________________________________ Authorised
Representative of Vulcan Capital Growth Equity LLC, as the Vice President of
Cougar Investment Holdings LLC, the [SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea069.jpg]
Managing Member of Vulcan Capital Growth Equity Management LLC, its Manager
MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company
Shares to Sell Company Shares* (on an as-converted to Ordinary Shares or basis)
All of my Company Shares _____________________________________ Authorised
Representative of Internet Fund II Pte. Ltd. MAXIMUM NUMBER OF COMPANY SHARES TO
BE SOLD __________________ Number of Company Shares to Sell Company Shares* (on
an as-converted to Ordinary Shares or basis) All of my Company Shares
_____________________________________ Authorised Representative of Internet Fund
III Pte. Ltd. MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________
Number of Company Shares to Sell Company Shares* (on an as-converted to Ordinary
Shares or basis) All of my Company Shares [SIGNATURE PAGE TO SHARE PURCHASE
AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea070.jpg]
_____________________________________ Authorised Representative of Internet Fund
IIIa Pte. Ltd MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD __________________
Number of Company Shares to Sell Company Shares* (on an as-converted to Ordinary
Shares or basis) All of my Company Shares _____________________________________
Authorised Representative of Tiger Global International II Holdings MAXIMUM
NUMBER OF COMPANY SHARES TO BE SOLD __________________ Number of Company Shares
to Sell Company Shares* (on an as-converted to Ordinary Shares or basis) All of
my Company Shares _____________________________________ Authorised
Representative of Tiger Global International IV Holdings MAXIMUM NUMBER OF
COMPANY SHARES TO BE SOLD __________________ Number of Company Shares to Sell
Company Shares* (on an as-converted to Ordinary Shares or basis) All of my
Company Shares [SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea071.jpg]
_____________________________________ Authorised Representative of Tiger Global
International III Holdings MAXIMUM NUMBER OF COMPANY SHARES TO BE SOLD
__________________ Number of Company Shares to Sell Company Shares* (on an
as-converted to Ordinary Shares or basis) All of my Company Shares * If you wish
to sell only a portion of your Company Shares, please enter a whole number of
Shares that you wish to sell, on an as-converted to Ordinary Shares basis,
specifically giving effect to the adjusted conversion rates of the Company’s
Series G Shares and Series H Shares. Each Series G Share will be deemed to
represent 1.359156088 Company Shares and each Series H Share will be deemed to
represent 1.61428158 Company Shares for purposes of this Offer. You should fill
in the above number of Company Shares assuming that each Series G Share is
actually 1.359156088 Company Shares and each Series H Share is actually
1.61428158 Company Shares. Purchaser shall have the authority to round down the
number of shares accepted for purchase if it would result in any fractional
shares. [SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea072.jpg]
EXHIBIT A CERTAIN DEFINITIONS For purposes of the Agreement (including this
Exhibit A): “§9.2(a) Claim” has the meaning assigned to such term in Section
9.6(a). “§9.2(b) Claim” has the meaning assigned to such term in Section 9.6(a).
“Acquired Company” means: (a) the Company; (b) each Subsidiary of the Company;
and (c) for purposes of the Company Representations, each corporation or other
Entity that has been merged into, or that has been combined, amalgamated or
consolidated with (including pursuant to a plan or scheme of arrangement) any of
the Entities identified in clauses “(a)” and “(b)” above. “Acquired Company
Option” has the meaning assigned to such term in the Share Issuance Agreement.
“Acquired Company Warrant” has the meaning assigned to such term in the Share
Issuance Agreement. “Acquisition Transaction” means any transaction or series of
transactions involving: (a) the sale, license, sublicense or disposition of all
or a material portion of any Acquired Company’s business or assets, including
Intellectual Property; (b) the grant, issuance, disposition or acquisition of
(i) any share in the capital of any Acquired Company or other equity security of
any Acquired Company, other than Company Shares issued upon the exercise or
conversion of any Acquired Company Option, Acquired Company Warrant or Company
Preference Share that is outstanding on the Agreement Date and identified in
Part 2.3(a), Part 2.3(b), Part 2.3(c)-1, Part 2.3(c)-2, Part 2.3(d)-1 or Part
2.3(d)-2 of the Company Disclosure Schedule, (ii) any option, call, warrant or
right (whether or not immediately exercisable) to acquire any share in the
capital of any Acquired Company or other equity security of any Acquired Company
or (iii) any security, instrument or obligation that is or may become
convertible into or exchangeable for any share in the capital of any Acquired
Company or other equity security of any Acquired Company; or (c) any merger,
demerger, amalgamation, plan or scheme of arrangement, consolidation, business
combination, reorganization, restructuring or similar transaction involving any
Acquired Company. “Adjusted Pre-Money Company Equity Value” means an amount
equal to $20,000,000,000, minus the sum of: (a) the Aggregate Repurchase Price;
plus (b) the Deductible Company Transaction Expense Amount; plus (c) the Closing
Debt Amount; plus (d) the Deductible Transaction Bonus Amount; plus (e) the
Specified Warrant Cancelation Payment Amount. “Advisory Group” has the meaning
assigned to such term in Section 10.1(f). “Affiliate” means, with respect to any
Person, any other Person controlling, controlled by or under common control with
such Person. For purposes of this definition and the Agreement, the term
“control” (and correlative terms) means the power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person. In
addition, a natural person’s spouse and other members A-1



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea073.jpg]
of such natural person’s immediate family shall be deemed “Affiliates” of such
natural person. The term “Affiliate” shall be deemed to include current and
future “Affiliates.” “Aggregate Repurchase Price” means the aggregate dollar
amount paid or payable by or on behalf of the Company to Persons that are or
were shareholders of the Company in connection with the Repurchase Transactions.
“Agreed Amount” has the meaning assigned to such term in Section 9.6(d).
“Agreement” has the meaning assigned to such term in the Preamble to the
Agreement. “Agreement Date” has the meaning assigned to such term in the
Preamble to the Agreement. “AML Laws” has the meaning assigned to such term in
Section 2.5. “Anti-Corruption Law” means the United States Foreign Corrupt
Practices Act of 1977, as amended, the United Kingdom Bribery Act 2010, as
amended, the Indian Prevention of Corruption Act, 1988, as amended, or any other
law or regulation that prohibits the conferring of any gift, payment, thing of
value or other benefit on any person or any officer, employee, agent or advisor
of such person, or which has as its objective the prevention of corruption
and/or bribery. “API” means application program interface. “Apportioned
Litigation Reserve Amount” has the meaning assigned to such term in Section
9.3(c)(i). “Arbitrable Indemnification Dispute” has the meaning assigned to such
term in Section 9.6(f). “Attachment Notice” has the meaning assigned to such
term in paragraph 4.2 of Schedule 10. “Attachment Order” has the meaning
assigned to such term in paragraph 4.2 of Schedule 10. “Award Amount” has the
meaning assigned to such term in Section 9.6(f)(v). “Big Four Accounting Firm”
means any of: (a) Deloitte Touche Tohmatsu or any of its Indian Affiliates or
associates; (b) KPMG or any of its Indian Affiliates or associates; (c)
PricewaterhouseCoopers or any of its Indian Affiliates or associates; and (d) EY
or any of its Indian Affiliates or associates. “Burdensome Condition” means any
condition, remedy or action that Purchaser is not obligated to accept or take
pursuant to Section 5.1(d). “Business Day” means any day other than a Saturday,
Sunday or public holiday in India, Singapore or the state of Arkansas, USA.
“CCI” means the Competition Commission of India. “CCI Approval” has the meaning
assigned to such term in Section 6.3(a). “CCI Regulations” means the Competition
Act 2002 read with The Competition Commission of India (Procedure in regard to
the transaction of business relating to combinations) Regulations, 2011. A-2



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea074.jpg]
“Charter Document” means, with respect to any Entity, the constitution, articles
of association, bylaws and/or any other applicable organizational document of
such Entity. “Claimed Amount” has the meaning assigned to such term in Section
9.6(a). “Closing” has the meaning assigned to such term in Section 1.2. “Closing
Date” has the meaning assigned to such term in Section 1.2. “Closing Debt
Amount” means the amount (denominated in dollars and determined using the
Specified Exchange Rate, as applicable), if any, by which (a) the aggregate
amount of Company Indebtedness (on a consolidated basis) as of the Closing,
other than Company Indebtedness for borrowed money incurred for working capital
purposes and secured by cash or inventory of the Acquired Companies, exceeds (b)
$5,000,000. For clarity, if the aggregate amount of the Company Indebtedness
referred to in clause “(a)” is less than or equal to $5,000,000, then the
Closing Debt Amount shall be zero. “Code” means the U.S. Internal Revenue Code
of 1986, as amended. All references to the Code, the Treasury Regulations or
other governmental pronouncements shall be deemed to include references to any
applicable successor regulations or amending pronouncement. “Company” has the
meaning assigned to such term in the Preamble to the Agreement. “Company Closing
Certificate” has the meaning assigned to such term in the Share Issuance
Agreement. “Company Compliance Representations” means: (a) the representations
and warranties made by the Company in Section 2.4(c) (Internal Controls) and
Section 2.12 (other than Sections 2.12(a) and 2.12(j)) (Compliance with Legal
Requirements) of the Share Issuance Agreement; (b) all statements and other
items of information set forth in the Company Disclosure Schedule relating to
any of the representations and warranties specified in clause “(a)” above; and
(c) the representations and warranties set forth in the Company Closing
Certificate, to the extent such representations and warranties relate to any of
the matters addressed in any of the representations and warranties specified in
clause “(a)” above. “Company Consideration Spreadsheet” has the meaning assigned
to such term in the Share Issuance Agreement. “Company Disclosure Schedule”
means the schedule (dated as of the Agreement Date) delivered to Purchaser on
behalf of the Company and prepared in accordance with Section 10.17 of the Share
Issuance Agreement. “Company Employee” means any current or former director,
officer, employee, secondee, agent, independent contractor or consultant of any
Acquired Company. “Company Indebtedness” means any Indebtedness of any Acquired
Company (including any Indebtedness with respect to which any Acquired Company
is or may become subject to any obligation or other Liability). “Company Option”
means an option to purchase Company Ordinary Shares from the Company, including,
for the avoidance of doubt, any stock option unit issued under the Flipkart 2015
Stock Option Unit Sub-Plan, but excluding any Company Warrant. A-3



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea075.jpg]
“Company Ordinary Shares” means, collectively, the ordinary shares in the
capital of the Company. “Company Preference Shares” means preference shares in
the capital of the Company, including the Series A Shares, the Series B Shares,
the Series C Shares, the Series D Shares, the Series E Shares, the Series F
Shares, the Series G Shares, the Series H Shares and the Series I Shares.
“Company Representations” means, collectively, the Company Compliance
Representations, the Company Tax Representations, the General Company
Representations and the Fundamental Company Representations. “Company Shares”
means, collectively, the Company Ordinary Shares and the Company Preference
Shares. “Company Tax Representations” means: (a) the representations and
warranties made by the Company in Section 2.14 (Tax Matters) of the Share
Issuance Agreement; (b) all statements and other items of information set forth
in the Company Disclosure Schedule relating to any of the representations and
warranties specified in clause “(a)” above; and (c) the representations and
warranties set forth in the Company Closing Certificate, to the extent such
representations and warranties relate to any of the matters addressed in any of
the representations and warranties specified in clause “(a)” above. “Company
Transaction Expense” means each of the following Expenses (whether or not
incurred on or before the Agreement Date, during the Pre-Closing Period or at or
after the Closing, whether or not invoiced before the Closing and whether or not
paid before the Closing) incurred by or on behalf of any Acquired Company, or to
or for which any Acquired Company was, is or becomes subject or liable, in
connection with or relating to the Agreement, the Share Issuance Agreement or
any of the Contemplated Transactions or the process resulting in such
transactions: (a) Expenses described in Section 10.4(b); (b) any Expense paid or
payable to outside legal counsel or to any financial advisor, investment banker,
consultant, broker, accountant or other Person who performed services for or on
behalf of, or provided advice to, any Acquired Company or any Representative of
any Acquired Company, or who is otherwise entitled to any compensation or
payment from any Acquired Company, in connection with or relating to the
Agreement, the Share Issuance Agreement or any of the Contemplated Transactions
or the process resulting in such transactions; and (c) any Expense incurred by
or on behalf of any securityholder or Representative of any Acquired Company in
connection with or relating to the Agreement, the Share Issuance Agreement or
any of the Contemplated Transactions or the process resulting in such
transactions that any Acquired Company paid or pays, or reimbursed or
reimburses, or was, is or will be obligated to pay or reimburse. For clarity,
the term “Company Transaction Expense” shall not be deemed to include any
payment required to be made to the counterparty to a Material Contract (as such
term is defined in the Share Issuance Agreement) for the purpose of inducing
such counterparty to grant to the Company a Consent required to be obtained in
connection with the Contemplated Transactions or any payment required to be made
to a Governmental Entity for the purpose of inducing such Governmental Entity to
grant a Governmental Authorization required to be obtained in connection with
the Contemplated Transactions. “Company Warrant” means a warrant to purchase
Company Shares from the Company. “Computer Software” means computer software,
data files, source and object codes, APIs, tools, user interfaces, manuals and
other specifications and documentation and all know-how relating thereto.
“Confidential Information” includes: (a) any information that is owned, used or
possessed by any Acquired Company as of the Closing in connection with its
business, held in any form, and any related A-4



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea076.jpg]
goodwill, including (i) all Intellectual Property and Intellectual Property
Rights, (ii) all information contained in or derived from Computer Software,
databases, drawings, data, formulae, specifications, component lists,
instructions, manuals, brochures, catalogues and process descriptions and (iii)
all financial and other commercial information, including any information
concerning (A) the marketing of goods or services, including customer names and
lists and other details of customers, cost of materials and labor, pricing and
commission structures, sales targets, sales statistics, market research reports
and surveys, and advertising or other promotional materials or (B) future
projects, business development or planning, budgets and targets, commercial
relationships and related negotiations; (b) any information that is owned, used
or possessed by Purchaser or any of Purchaser’s Affiliates as of the Closing in
connection the business of Purchaser and its Affiliates, held in any form, and
any related goodwill; and (c) Transaction-Related Confidential Information.
“Consent” means any approval, consent, ratification, permission, waiver, order
or authorization (including any Governmental Authorization). “Contemplated
Transactions” means all transactions and actions contemplated by the Agreement
(including the Secondary Share Purchase and the Share Issuance) and all
transactions and actions contemplated by the agreements, plans and other
documents entered into or delivered in connection with, or referred to in, the
Agreement. “Contested Amount” has the meaning assigned to such term in Section
9.6(b). “Contract” means any legally binding written, oral or other agreement,
contract, license, sublicense, subcontract, settlement agreement, deed, lease,
power of attorney, instrument, note, purchase order, warranty, insurance policy,
benefit plan or other legally binding commitment, understanding, arrangement or
undertaking of any nature. “Conversion Event” has the meaning assigned to such
term in the Recitals to the Agreement. “Conversion Factor” means: (a) with
respect to each Company Share (other than a Series G Share or a Series H Share),
1; (b) with respect to each Series G Share, 1.359156088; and (c) with respect to
each Series H Share, 1.61428158. “Damages” means any loss, damage, injury,
liability, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including costs of investigation) or
expense of any nature; provided, however, that “Damages” shall not include any
punitive damages or exemplary damages unless such damages are awarded to a third
party by a Governmental Entity in connection with any Legal Proceeding.
“Deductible Company Transaction Expense Amount” means an amount denominated in
dollars (determined using the Specified Exchange Rate, as applicable) equal to
the product of: (a) an amount equal to (i) the aggregate amount of Company
Transaction Expenses; multiplied by (b) a fraction having (i) a numerator equal
to the Fully Diluted Share Number and (ii) a denominator equal to the sum of (A)
the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis), plus (B) the aggregate number of
Issued Shares. “Deductible Transaction Bonus Amount’ means an amount equal to
the product of (a) the Transaction Bonus Amount, multiplied by (b) the fraction
having (i) a numerator equal to the Fully Diluted Share Number; and (ii) a
denominator equal to the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis). A-5



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea077.jpg]
“Designated Personal Representations” means the representations and warranties
set forth in Section 2.1 (other than Section 2.1(c)) (Capacity and Authority)
and Section 2.3 (Title and Ownership). “Disbursing Agent” means a bank or trust
company selected by Purchaser to act as disbursing agent in connection with the
Contemplated Transactions. “Dispute Period” has the meaning assigned to such
term in Section 9.6(b). “DTAA” means any Double Taxation Avoidance Agreement
entered into between India and any country where a Seller is resident. “Eligible
Shareholders” means any shareholder of the Company who is not a party to this
Agreement on the Agreement Date. “Encumbrance” means any lien, pledge,
hypothecation, charge, mortgage, security interest, encumbrance, license,
possessory interest, conditional sale or other title retention arrangement,
intangible property right, claim, infringement, option, right of first refusal,
preemptive right, community property interest or restriction of any similar
nature (including any restriction on the voting of any security or the receipt
of any income derived from any asset, or any restriction on the transfer, use,
possession or ownership of any security or other asset). For clarity, the
provisions of the Constitution of the Company shall not be deemed to be an
Encumbrance with respect to any Company Shares. “End Date” has the meaning
assigned to such term in Section 8.1(b). “Enforceability Exception” means the
effect, if any, of: (a) applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally; and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.
“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company, joint stock
company, company limited by shares or company limited by guarantee, whether
public or private), firm, body corporate or incorporate (whether or not having
separate legal personality) or other enterprise, association, organization or
entity. “Escrow Agent” has the meaning assigned to such term in Section 1.1(b).
“Escrow Agreement” means an escrow agreement in a form mutually agreed among
Purchaser, the Escrow Agent and the Sellers’ Representative before the Closing.
“Escrow Amount” means an amount equal to ****% of the Price Per Secondary Share
multiplied by the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis) sold by the Sellers to Purchaser
pursuant to the Agreement. “Escrow Fund” means, at any time, the aggregate funds
and other assets then held in the escrow account established by depositing the
Escrow Amount with the Escrow Agent in accordance with the Escrow Agreement to
partially secure the indemnification obligations of the Sellers to the
Indemnitees. “Exclusion Option” has the meaning assigned to such term in Section
1.1(a). Confidential Information has been omitted from this page and replaced by
the asterisks appearing on this page. Such Confidential Information has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information under Rule
406 under the Securities Act of 1933, as amended, and Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. A-6



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea078.jpg]
“Existing Registration Rights Agreement” means the Amended and Restated
Registration Rights Agreement dated as of September 20, 2017, by and among the
Company and the shareholders of the Company that are parties thereto. “Existing
Shareholders’ Agreement” means the Amended and Restated Shareholders Agreement
dated as of September 20, 2017, by and among the Company and the shareholders of
the Company that are parties thereto, disregarding any amendments made during
the Pre-Closing Period. “Expense” means any fee, cost, expense, payment,
expenditure or similar liability. “Expense Fund” means, at any time, the
aggregate funds and other assets then held by the Sellers’ Representative in a
segregated client funds account in accordance with Section 10.1(e). “Expense
Fund Amount” has the meaning assigned to such term in Section 10.1(e). “Export
Controls” has the meaning assigned to such term in Section 2.5. “Form E4A” means
the Form E4A (Requisition Form for Share Transfer) prescribed by the Inland
Revenue Authority of Singapore. “fraud” means fraud within the meaning of
Delaware law, with scienter, as defined in accordance with Delaware law. “Fully
Diluted Share Number” means an amount equal to the sum of, without duplication:
(a) the aggregate number of Company Ordinary Shares issued and outstanding
immediately prior to the Closing; plus (b) the aggregate number of Company
Ordinary Shares that would be issuable upon the conversion of the Company
Preference Shares that are issued and outstanding immediately prior to the
Closing; plus (c) the aggregate number of Company Ordinary Shares purchasable
under or otherwise subject to Company Options or Company Warrants outstanding
immediately prior to the Closing; plus (d) the aggregate number of Company
Ordinary Shares issuable upon the conversion of Company Preference Shares
purchasable under or otherwise subject to Company Warrants outstanding
immediately prior to the Closing; plus (e) the aggregate number of Company
Ordinary Shares purchasable under or otherwise subject to any right (other than
a Company Option or a Company Warrant) to acquire Company Shares (whether or not
immediately exercisable) outstanding immediately prior to the Closing (in each
case, determined on an as-converted-to- Company Ordinary Shares basis); plus (f)
the aggregate number of Company Ordinary Shares that would be issuable upon the
conversion of any convertible securities of the Company (other than Company
Preference Shares) outstanding immediately prior to the Closing. “Fundamental
Company Representations” means: (a) the representations and warranties made by
the Company in Sections 2.1(a) (Due Organization; Etc.), 2.3 (Capitalization),
2.10(t) (Intellectual Property), 2.20 (Authority; Binding Nature of Agreements)
and 2.22 (Brokers) of the Share Issuance Agreement; (b) all statements and other
items of information set forth in the Company Disclosure Schedule relating to
any of the representations and warranties specified in clause “(a)” above; (c)
the representations and warranties set forth in the Company Closing Certificate,
to the extent such representations and warranties relate to any of the matters
addressed in any of the representations and warranties specified in clause “(a)”
above; and (d) the representations, warranties, certifications and other
statements and information set forth in the Company Consideration Spreadsheet
and the Sellers’ Consideration Spreadsheet. “General Cap Amount” has the meaning
assigned to such term in Section 9.3(d)(i). A-7



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea079.jpg]
“General Company Representations” means: (a) the representations and warranties
made by the Company in the Share Issuance Agreement, other than the Company
Compliance Representations, the Company Tax Representations and the Fundamental
Company Representations, and all statements and other items of information set
forth in the Company Disclosure Schedule relating to any of such representations
and warranties; and (b) the representations and warranties set forth in the
Company Closing Certificate, to the extent such representations and warranties
relate to any of the matters addressed in any of the representations and
warranties specified in clause “(a)” above. “General Representation Expiration
Time” has the meaning assigned to such term in Section 9.1(a). “Government
Official” means any person qualifying as a public official under any Legal
Requirement of any relevant jurisdiction, and also includes: (c) a person who
holds a legislative, judicial, or managerial position in or with a Governmental
Entity; (d) a person holding an official position, such as an employee, officer
or director, in or with any Governmental Entity or state-owned or controlled
commercial or other enterprise that has supervisory or regulatory oversight over
any of the Acquired Companies, or which is, or is likely to become, a customer
of any Acquired Company; (e) other than in or with those Governmental Entities
described in clause “(b)” above, a person holding an official position, such as
an officer or director, in or with any Governmental Entity or state-owned or
controlled commercial or other enterprise; (f) an individual “acting in an
official capacity,” such as pursuant to a delegation of authority, from a
Governmental Entity to carry out official responsibilities; (g) an official of a
public international organization such as the United Nations, the World Bank,
the International Monetary Fund or a regional development bank; (h) an official
of a political party or a candidate for political office; (i) an immediate
family member, such as a parent, spouse, sibling or child of a person referred
to in any of clauses “(a)” through “(f)” above; and (j) an agent or intermediary
of any person referred to in any of clauses “(a)” through “(g)” above.
“Governmental Authorization” means any: (a) permit, license, approval,
certificate, franchise, permission, clearance, Consent, registration, variance,
sanction, exemption, order, qualification or authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Entity or pursuant to any applicable Legal Requirement; or (b) right under any
Contract with any Governmental Entity. “Governmental Entity” means any: (a)
nation, multinational, supranational, state, commonwealth, province, territory,
county, municipality, district or other jurisdiction of any nature; (b) federal,
state, provincial, local, municipal, foreign or other government; (c)
instrumentality, public sector undertaking, state-owned enterprise, subdivision,
department, ministry, board, court, administrative agency or commission, or
other governmental entity, authority or instrumentality or political subdivision
thereof; or A-8



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea080.jpg]
(d) quasi-governmental body exercising any executive, legislative, judicial,
regulatory, taxing, importing or other governmental functions or any stock
exchange or self-regulatory organization, including the Securities Industry
Council of Singapore. “Gunderson” has the meaning assigned to such term in
Section 10.20(a). “Identified Seller” means each of Sachin Binsal, Binny Binsal
and PI Opportunities Fund I. “IFRS” means the International Financial Reporting
Standards. “Indebtedness” of a Person means, without duplication: (a) any
obligation (including the principal amount thereof and, if applicable, the
accreted amount thereof and the amount of accrued and unpaid interest thereon)
of such Person, whether long-term or short-term, whether or not represented by a
bond, debenture, note or other security or instrument and whether or not
convertible into any other security or instrument, for the repayment of money
borrowed, whether owing to a bank, to another financial institution, to a
Governmental Entity, on an equipment lease or otherwise; (b) any deferred
obligation of such Person for the payment of the purchase price of any property
or other asset purchased (other than current accounts payable that were incurred
in the ordinary course of business); (c) any obligation of such Person to pay
rent or other amounts under a lease which is required to be classified as a
capital lease or a capitalized liability on a balance sheet prepared in
accordance with IFRS or generally accepted accounting principles and best
practices in India; (d) any outstanding reimbursement obligation of such Person
with respect to any letter of credit, bankers’ acceptance or similar facility
issued for the account of such Person that has been drawn upon; (e) any
obligation of such Person under any agreement with respect to any swap, forward,
future or derivative transaction or any option or similar agreement involving,
or settled by reference to, any rate, currency, commodity, price of any equity
or debt security or instrument or any economic, financial or pricing index or
measure of economic, financial or pricing risk or value, or any similar
transaction or combination of the foregoing transactions; (f) any obligation
secured by any Encumbrance existing on any property or other asset owned by such
Person, whether or not indebtedness secured thereby has been assumed; (g) any
guaranty, endorsement, assumption or other similar contingent obligation of such
Person in respect of, or to purchase or to otherwise acquire, any indebtedness
of another Person; and (h) any premium, penalty, fee, expense, breakage cost or
change of control payment required to be paid or offered in respect of any of
the foregoing on prepayment, as a result of the consummation of any of the
Contemplated Transactions or any transaction in connection with any lender
Consent. For clarity, in no event shall Indebtedness include any intercompany
indebtedness among the Acquired Companies. “Indemnitees” means the following
Persons: (a) Purchaser; (b) Purchaser’s Affiliates; (c) the respective
Representatives of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a),” “(b)” and “(c)” above; provided, however, that neither the Sellers nor
the Acquired Companies shall be deemed to be “Indemnitees.” “Indian Tax Year”
means the 12-month period commencing on April 1st of a particular calendar year
and ending on March 31st of the following calendar year. “Injunctive Order” has
the meaning assigned to such term in paragraph 6 of Schedule 10. “Insider
Receivable” means any amount (including any loan, advance or other amount) owed
to any Acquired Company by a director, executive officer or shareholder of any
Acquired Company, other than any such amount owed to the Company by an employee
of any Acquired Company in the ordinary course of the Acquired Companies’
business. A-9



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea081.jpg]
“Intellectual Property” means algorithms, APIs, apparatus, data, data
collections and databases, diagrams, designs, formulae, inventions (whether or
not patentable), know-how, logos, marks (including brand names, product names,
logos, domain names, and slogans), methods, network configurations and
architectures, processes, proprietary information, protocols, schematics,
specifications, software, software code (in any form, including source code and
executable or object code), subroutines, techniques, user interfaces, URLs, web
sites, works of authorship (including presentations and all other written
materials) and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, laboratory notebooks, prototypes, samples, studies and
summaries). “Intellectual Property Rights” means all rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world, in each case whether registered or unregistered: (a) rights associated
with works of authorship, including exclusive exploitation rights, design
rights, and copyrights; (b) Trademark rights, rights in domain names, and
similar rights; (c) Trade Secret rights and similar rights; (d) Patent and
industrial property rights and similar rights; (e) other proprietary rights in
Intellectual Property; (f) database rights and similar rights; and (g) rights in
or relating to registrations, renewals, extensions, reversions, combinations,
divisions, and reissues of, and applications for, any of the rights referred to
in clauses “(a)” through “(f)” above. “Issued Shares” has the meaning assigned
to such term in the Share Issuance Agreement. “IT Act” means the (Indian) Income
Tax Act, 1961, together with any statutory modifications or re-enactment thereof
and with all applicable bye-laws, rules, regulations, orders, circulars,
notifications, ordinances and the like issued thereunder. “JAMS Rules” means
JAMS’ Comprehensive Arbitration Rules and Procedures. An individual shall be
deemed to have “Knowledge” of a particular fact or other matter if: (a) such
individual is actually aware of such fact or other matter; or (b) a prudent
individual could reasonably be expected to have discovered or otherwise become
aware of such fact or other matter after having conducted a reasonable inquiry
under the circumstances with respect thereto. Further, a Seller that is an
Entity shall be deemed to have “Knowledge” of a particular fact or other matter
if such Seller or any officer, director, general partner or manager (director
equivalent only) of such Seller has or had Knowledge of such fact or other
matter. Purchaser shall be deemed to have “Knowledge” of a particular fact or
other matter if any officer or director of Purchaser has or had Knowledge of
such fact or other matter. “Legal Proceeding” means any action, suit,
litigation, arbitration, application, claim, proceeding (including any civil,
criminal, administrative, investigative or appellate proceeding), hearing,
inquiry, audit, examination, review or investigation commenced, brought,
conducted or heard by or before any court or other Governmental Entity
(including any Taxing Authority) or any arbitrator or arbitration panel. “Legal
Requirement” means any national, federal, state, provincial, local, municipal,
foreign, supranational or other law, statute, constitution, treaty, controlling
principle of common law, directive, resolution, ordinance, code, edict, Order,
rule, regulation or requirement issued, enacted, adopted, promulgated, entered,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity. “Liability” means any debt, obligation, duty or liability
of any nature (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, A-10



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea082.jpg]
derivative, joint, several or secondary liability), regardless of whether such
debt, obligation, duty or liability would be required to be disclosed on a
balance sheet prepared in accordance with IFRS and regardless of whether such
debt, obligation, duty or liability is immediately due and payable. “Liquidation
Event Waiver” has the meaning assigned to such term in the Recitals to the
Agreement. “Material Adverse Effect” means any change, event, effect, claim,
circumstance or matter (each, an “Effect”) that (considered together with all
other Effects) is, or could reasonably be expected to be or to become,
materially adverse to: (a) the business, condition, assets, liabilities,
operations or results of operations of the Acquired Companies, taken as a whole;
or (b) Purchaser’s right to own, transfer or exercise voting rights with respect
to, or to receive dividends or other distributions with respect to, any Company
Shares following the Closing; provided, however, that, for purposes of clause
“(a)” only, none of the following shall, either alone or in combination, be
taken into account in determining whether a Material Adverse Effect has occurred
(unless, in the case of each of clauses “(i),” “(ii),” “(iii),” “(iv)” and “(v)”
below, it has a disproportionate effect on any Acquired Company as compared to
the other companies in the industry in which such Acquired Company operates, in
which case, only the extent of such disproportionate effect shall be taken into
account when determining whether a Material Adverse Effect has occurred): (i)
adverse changes in general economic conditions, adverse changes affecting the
industry in which the Acquired Companies operate or adverse changes in global
capital or global financial markets generally, in each case, occurring after the
Agreement Date; (ii) acts of war, sabotage or terrorism or military actions (or
any escalation or worsening thereof), in each case, occurring after the
Agreement Date; (iii) earthquakes, hurricanes, tornadoes, floods or other
natural disasters, in each case, occurring after the Agreement Date; (iv)
changes after the Agreement Date in Legal Requirements (or the interpretation
thereof), excluding (A) any change in the (Indian) Foreign Exchange Management
Act, 1999 or any rule, regulation or circular promulgated, made or issued
thereunder or the interpretation of any of the foregoing and (B) any change in
any Legal Requirement directly relating to the (Indian) Foreign Exchange
Management Act, 1999 or any rule, regulation or circular promulgated, made or
issued thereunder or the interpretation of any of the foregoing; (v) changes
after the Agreement Date in IFRS (or the interpretation thereof); (vi) any loss
of, or adverse change in the Acquired Companies’ relationships with, employees,
customers, suppliers or business partners of the Acquired Companies after the
Agreement Date that has arisen from the announcement or pendency of the
Agreement; (vii) any failure to take a specifically identified action requested
by the Company that is prohibited by the terms of Section 4.2 (other than
Sections 4.2(a), 4.2(b) and 4.2(c)) of the Share Issuance Agreement for which
such specifically identified action Purchaser has not provided its consent
following receipt of a written request therefor from the Company; or (viii) any
failure, in and of itself, of the Company to meet financial projections,
estimates or forecasts after the Agreement Date (it being understood that any
fact or circumstance giving rise to such failure may constitute a Material
Adverse Effect and may be taken into account in determining whether a Material
Adverse Effect has occurred). “New Shareholders’ Agreement” has the meaning
assigned to such term in Section 4.7. “Notice of Claim” has the meaning assigned
to such term in Section 9.6(a). “Order” means any order, writ, injunction,
judgment, edict, decree, ruling or award of any arbitrator or any court or other
Governmental Entity. “PAN Substitute” means, with respect to any Seller: (a) the
name, e-mail id and contact number of such Seller; (b) the address of such
Seller in such Seller’s country of residence; (c) a certified copy of a valid
tax residence certificate issued by the relevant Governmental Entity to such
Seller in such Seller’s country of residence covering the entire Indian Tax Year
in which the Closing occurs; (d) a certified copy A-11



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea083.jpg]
of a tax identification number of such Seller in such Seller’s country of
residence or, if no such number is available, the unique number assigned to such
Seller by the relevant Governmental Entity in such Seller’s country of residence
for purposes of identifying such Seller; or (e) a certified copy of the unique
number on the basis of which such Seller is identified by the relevant
Government Entity of the country where such Seller is a resident. “Parent” has
the meaning assigned to such term in the Preamble to the Agreement. “Parties”
has the meaning assigned to such term in paragraph 1 of Schedule 10. “Patents”
means patents (including utility, utility model, plant and design patents, and
certificates of invention), patent applications (including additions,
provisional, national, regional and international applications, as well as
original, continuation, continuation-in-part, divisional, and continued
prosecution applications, and all patents issuing thereon), reissues,
reexaminations, substitutes, and extensions of any of the foregoing, patent or
invention disclosures, registrations, applications for registrations and any
term extension or other governmental action which provides rights beyond the
original expiration date of any of the foregoing. “Permitted Residual
Information” means information that: (a) is retained in the unaided memories of
natural persons who are a Seller’s employees or general partners who properly
have had access to Confidential Information (for clarity, a natural person’s
memory is unaided if such natural person has not intentionally memorized
Confidential Information for the purpose of retaining and subsequently using or
disclosing it and has not reviewed, referenced or consulted any written or
otherwise recorded Confidential Information after it was first disclosed to such
natural person); and (b) consists of general, high-level business or operational
know how regarding the industries in which the Acquired Companies operate;
provided, however, that under no circumstances will any confidential or
proprietary information (including any product, service or technology) that
specifically relates to the business of any of the Acquired Companies be
considered “Permitted Residual Information.” “Person” means any individual,
Entity or Governmental Entity. “Personal Representations” means the
representations and warranties set forth in Section 2. “Personal Tax
Representations” means the representations and warranties set forth in Section
2.4. “POEM” has the meaning assigned to such term in Section 2.4(a).
“Pre-Closing Period” means the period commencing on the Agreement Date and
continuing until the earlier of the termination of the Agreement pursuant to
Section 8 and the Closing. “Price Per Secondary Share” means an amount
denominated in dollars equal to the Adjusted Pre- Money Company Equity Value
divided by the Fully Diluted Share Number. “Pro Rata Portion” means, for any
Seller, the fraction having: (a) a numerator equal to the aggregate number of
Purchased Shares (determined on an as-converted-to-Company Ordinary Shares
basis) sold by such Seller to Purchaser pursuant to this Agreement; and (b) a
denominator equal to the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis). A-12



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea084.jpg]
“Purchased Shares” means the Company Shares to be sold by the Sellers to
Purchaser pursuant to the Agreement, excluding any Company Shares with respect
to which Purchaser has exercised the Exclusion Option. “Purchaser” has the
meaning assigned to such term in the Preamble to the Agreement. “Purchaser Cure
Period” has the meaning assigned to such term in Section 8.1(g). “Purchaser
Derivative Damages” means Damages deemed to be incurred by Purchaser by
operation of Section 9.2(c)(i) as a result of Damages that an Acquired Company
has suffered, incurred or otherwise become subject to. “Purchaser Guarantee” has
the meaning assigned to such term in Section 10.18(b). “Purchaser Guaranteed
Obligations” has the meaning assigned to such term in Section 10.18(a).
“Purchaser Secondary Ownership Percentage” means the fraction having: (a) a
numerator equal to the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis); and (b) a denominator equal to
the Fully Diluted Share Number. “Remaining Available Escrow Amount” means, at
any time, the aggregate amount available in the Escrow Fund (after deducting the
aggregate dollar amount of all Claimed Amounts under pending Notices of Claim)
as of such time. “Remaining §9.2(a) Claim Retained Amount” has the meaning
assigned to such term in Section 9.6(i)(i). “Remaining §9.2(b) Claim Retained
Amount” has the meaning assigned to such term in Section 9.6(i)(ii).
“Representatives” means officers, directors, employees, secondees, agents,
attorneys, accountants, advisors and representatives. The term “Representatives”
shall be deemed to include current and future “Representatives.” “Repurchase
Transactions” has the meaning assigned to such term in the Recitals to the
Agreement. “Required Sellers” means Sellers whose collective ownership of the
Company Shares referred to in Column D of Schedule I, when taken together with
the Issued Shares, represent 51% or more of the total number of Company Shares
outstanding immediately after the Closing (after giving effect to the Conversion
Event and the Share Issuance). “Response Notice” has the meaning assigned to
such term in Section 9.6(b). “ROFR Waiver” has the meaning assigned to such term
in the Recitals to the Agreement. “Secondary Allocation Gross-Up Factor” means
the fraction having: (a) a numerator equal to the sum of (i) the aggregate
number of Purchased Shares (determined on an as-converted-to-Company Ordinary
Shares basis) plus (ii) the aggregate number of Issued Shares; and (b) having a
denominator equal to the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis). A-13



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea085.jpg]
“Secondary Share Purchase” has the meaning assigned to such term in the Recitals
to the Agreement. “Secondary Specified Fraction” means a fraction having: (a) a
numerator equal to the aggregate number of Purchased Shares (determined on an
as-converted-to-Company Ordinary Shares basis); and (b) a denominator equal to
the sum of (i) the aggregate number of Purchased Shares (determined on an as-
converted-to-Company Ordinary Shares basis), plus (ii) the aggregate number of
Issued Shares. “Seller Conduct Notice” has the meaning assigned to such term in
paragraph 3.1 of Schedule 10. “Seller Covenant Expiration Date” has the meaning
assigned to such term in Section 9.1(f)(ii). “Seller Cure Period” has the
meaning assigned to such term in Section 8.1(f). “Seller Material Adverse
Effect” means any Effect that (considered together with all other Effects) is,
or could reasonably be expected to be or to become, materially adverse to the
ability of any Seller to perform any of its material covenants or obligations
under the Agreement or under any other Transaction Document. “Sellers” has the
meaning assigned to such term in the Preamble to the Agreement. “Sellers’
Consideration Spreadsheet” has the meaning assigned to such term in Section
6.5(c). “Sellers’ Representative” has the meaning assigned to such term in the
Preamble to the Agreement. “Sellers’ Representative Engagement Agreement” has
the meaning assigned to such term in Section 10.1(f). “Sellers’ Representative
Expenses” has the meaning assigned to such term in Section 10.1(e). “Sellers’
Representative Group” has the meaning assigned to such term in Section 10.1(e).
“Sellers’ Tax Withholding Spreadsheet” has the meaning assigned to such term in
Section 6.5(c)(ii)(E). “Series A Shares” means, collectively, the compulsorily
convertible preference shares in the capital of the Company issued pursuant to
the terms of Regulation 6A of the Constitution of the Company. “Series B Shares”
means, collectively, the preference shares in the capital of the Company issued
pursuant to the terms of Regulation 6B of the Constitution of the Company.
“Series C Shares” means, collectively, the preference shares in the capital of
the Company issued pursuant to the terms of Regulation 6C of the Constitution of
the Company. “Series D Shares” means, collectively, the preference shares in the
capital of the Company issued pursuant to the terms of Regulation 6D of the
Constitution of the Company. “Series Deeds” means, collectively, (a) the October
2011 Subscription Agreement (as such term is defined in the Existing
Shareholders’ Agreement), (b) the November 2011 Subscription Agreement (as such
term is defined in the Existing Shareholders’ Agreement), (c) the January 2012
Subscription Deed A-14



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea086.jpg]
(as such term is defined in the Existing Shareholders’ Agreement), (d) the March
2012 Subscription Deed (as such term is defined in the Existing Shareholders’
Agreement), (e) the August 2012 Subscription Deed (as such term is defined in
the Existing Shareholders’ Agreement), (f) the June 2013 Subscription Deed (as
such term is defined in the Existing Shareholders’ Agreement), (g) the September
2013 Supplemental Agreement (as such term is defined in the Existing
Shareholders’ Agreement), (h) the October 2013 Supplemental Agreement (as such
term is defined in the Existing Shareholders’ Agreement), (i) the April 2014
Subscription Deed (as such term is defined in the Existing Shareholders’
Agreement), (j) the June 2014 Investment Deed (as such term is defined in the
Existing Shareholders’ Agreement), (k) the July 2014 Investment Deed (as such
term is defined in the Existing Shareholders’ Agreement), (l) the December 3,
2014 Subscription Deed (as such term is defined in the Existing Shareholders’
Agreement), (m) the Series G Supplemental Deed (as such term is defined in the
Existing Shareholders’ Agreement), (n) the Series H Subscription Deed (as such
term is defined in the Existing Shareholders’ Agreement), (o) the Series H
Supplemental Deed (as such term is defined in the Existing Shareholders’
Agreement), (p) the Series I Subscription Deed (as such term is defined in the
Existing Shareholders’ Agreement), (q) the Supplemental Agreement, dated July 8,
2013, by and between Tiger Global International II Holdings, Intervision
(Services) Holdings BV, Accel Growth FII (Mauritius) LTD and the Company and (r)
the Investment Deed, dated October 15, 2014, by and among the Company, Next
Generation Payments Private Limited and Mr. Sourabh Jain. “Series E Shares”
means, collectively, the preference shares in the capital of the Company issued
pursuant to the terms of Regulation 6E of the Constitution of the Company.
“Series F Shares” means, collectively, the preference shares in the capital of
the Company issued pursuant to the terms of Regulation 6F of the Constitution of
the Company. “Series G Shares” means, collectively, the preference shares in the
capital of the Company issued pursuant to the terms of Regulation 6G of the
Constitution of the Company. “Series H Shares” means, collectively, the
preference shares in the capital of the Company issued pursuant to the terms of
Regulation 6H of the Constitution of the Company. “Series I Shares” means,
collectively, the preference shares in the capital of the Company issued
pursuant to the terms of Regulation 6I of the Constitution of the Company.
“Series I Warrants” has the meaning assigned to such term in the Constitution of
the Company. “Share Issuance” has the meaning assigned to such term in the
Recitals to the Agreement. “Share Issuance Agreement” has the meaning assigned
to such term in the Recitals to the Agreement. “Side Letter” means that certain
letter agreement dated as of September 20, 2017, among Aceville Pte. Ltd.,
Microsoft Global Finance, eBay Singapore Services Private Limited, SVF Holdings
(Jersey) L.P. and the Company. “Singapore Stamp Duty” means stamp duty charged
in accordance with the Stamp Duties Act, Chapter 312, of Singapore. “Small
Shareholder” means any Seller that holds: (a) less than 5% of the voting power
of each of the Acquired Companies; (b) less than 5% of the share capital in each
of the Acquired Companies; and (c) less than 5% of the interests in each of the
Acquired Companies. A-15



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea087.jpg]
“Specified Exchange Rate” means, for the purpose of translating an amount
denominated in a currency other than dollars into dollars, the average daily
exchange rate between such currency and dollars for the five consecutive
Business Days immediately preceding the Closing Date, as such exchange rates are
reported on the Financial Times website at FT.com. “Specified Seller” means MIH
B2C Holdings B.V. “Specified Tax Proceeding” means any Legal Proceeding
identified on Part 2.14(c) or Part 2.19(a)-1 of the Company Disclosure Schedule
(including any appeal with respect to such Legal Proceeding): (a) that was
commenced against an Acquired Company by a Taxing Authority and involves the
assertion by such Taxing Authority of a failure by such Acquired Company to
comply with any Tax Legal Requirement; and (b) for which a reserve has been
established on the Most Recent Balance Sheet (as such term is defined in the
Share Issuance Agreement) in accordance with IFRS. “Specified Warrant
Cancelation Payment Amount” has the meaning assigned to such term in the Share
Issuance Agreement. “Stipulated Amount” has the meaning assigned to such term in
Section 9.6(e). An Entity shall be deemed to be a “Subsidiary” of another Person
if such Person directly or indirectly owns or purports to own, beneficially or
of record: (a) an amount of voting securities of or other interests in such
Entity that is sufficient to enable such Person to elect at least a majority of
the members of such Entity’s board of directors or other governing body; or (b)
at least 50% of the outstanding equity, voting, beneficial or ownership
interests in such Entity. “Tax” includes all forms of taxation and statutory,
governmental, supra-governmental, supranational, state, principal, local
government or municipal impositions, duties, contributions, charges and levies,
whenever imposed, and all penalties, charges, surcharges, costs, expenses and
interest relating thereto, including: (a) income, gross receipts, net proceeds,
profits, corporation, turnover, excise, real property, personal property
(tangible and intangible), stamp duty, sales, use, leasing, license,
registration, transfer, franchise, payroll, social security, occupational,
premium, employment, unemployment, severance, disability, transfer pricing,
value added, escheat, ad valorem, environmental, capital stock, capital duty,
estimated, gains, wealth, welfare, and any deductions or withholdings or other
similar taxes (including any duty, fee, assessment, impost or other charge in
the nature of or in lieu of any tax); (b) all penalties, charges, surcharges,
costs, expenses and interest relating thereto; and (c) any liability for the
payment of amounts described in clauses “(a)” and “(b)” above as a result of any
Tax sharing, Tax indemnity or Tax allocation agreement or any other express or
implied agreement to pay or indemnify any other Person whether by contract or
otherwise, regardless of whether any such taxes, impositions, duties,
contributions, charges and levies are chargeable directly or primarily against
or attributable directly or primarily to any Acquired Company (including taxes
imposed on the Company as a transferee or successor, or by reason of Contract,
assumption, operation of Legal Requirement or otherwise) or any other Person and
regardless of whether any amount in respect of any of them is recoverable from
any other Person. “Tax Deposit” has the meaning assigned to such term in
paragraph 5.2 of Schedule 10. “Tax Deposit Period” has the meaning assigned to
such term in paragraph 5.2 of Schedule 10. “Tax Return” means any return
(including any information return), report, statement, declaration,
self-assessment, estimate, schedule, notice, notification, form, election,
certificate or other document or information filed with or submitted to, or
required to be filed with or submitted to, any Governmental A-16



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea088.jpg]
Entity in connection with the determination, assessment, collection or payment
of any Tax or in connection with the administration, implementation or
enforcement of or compliance with any applicable Legal Requirement relating to
any Tax. “Taxing Authority” means, with respect to any Tax, any Governmental
Entity or political subdivision thereof that is competent to impose, administer,
levy or assess such Tax, and the agency (if any) charged with the collection of
such Tax for such Governmental Entity or subdivision, including any governmental
or quasi-Governmental Entity or agency that is competent to impose, administer,
levy or assess, or is charged with collecting, social security or similar
charges or premiums. “Threshold Amount” has the meaning assigned to such term in
Section 9.3(a). “Trade Secrets” means trade secrets (as defined by applicable
law) and confidential information, including all source code, documentation,
know how, processes, technology, formulae, customer lists, business and
marketing plans, inventions (whether or not patentable) and marketing
information. “Trademarks” means trademarks, service marks, trade names, trade
dress, logos, corporate names, rights in business and get-up and other source or
business identifiers (in each case whether or not registered) and any
registrations, applications, renewals and extensions of each of the foregoing
and all goodwill associated with each of the foregoing. “Transaction Bonus”
means any cash severance compensation, bonus, incentive or benefit paid or
payable by or on behalf of any Acquired Company to any Company Employee or any
other Person in connection with any of the Contemplated Transactions (for
clarity, excluding any “double-trigger” obligations). “Transaction Bonus Amount”
means an amount denominated in dollars (determined using the Specified Exchange
Rate, as applicable) equal to the aggregate amount of all Transaction Bonuses
paid or payable. “Transaction Documents” means, collectively, the Agreement, the
Share Issuance Agreement, the Sellers’ Consideration Spreadsheet and each other
agreement, certificate or document referred to in the Agreement or to be
executed in connection with any of the Contemplated Transactions.
“Transaction-Related Confidential Information” means the terms of the Agreement
and the other Transaction Documents, and all information relating to the
discussions and negotiations among any of the Sellers, the Acquired Companies,
Purchaser and their respective Representatives in connection with the
Contemplated Transactions. “Transaction Tax” means: (a) any Tax (including
minimum alternate tax, surcharge, cess) levied, imposed, claimed or assessed
under the IT Act, in respect of the Secondary Share Purchase (including any Tax
resulting from any change in any applicable Legal Requirement or any
retrospective amendment to any applicable Legal Requirement), which is levied
upon or recoverable from any the Indemnitees and/or any of the Acquired
Companies as a payer and/or in its capacity as an agent or a representative
assessee (as defined in the IT Act) of any Seller or otherwise under the
Agreement; and (b) any penalty or interest imposed with respect to any amount
described in clause “(a)” above. “Transaction Tax Claim” means any enquiry,
notice, demand, assessment, claim, discussion or other written communication
from any Taxing Authority related to any Transaction Tax that is or may be
levied against any of the Indemnitees or any of the Acquired Companies by any
Taxing Authority, including all claims or demands for any deposit, interest,
penalty, interim payment, advance payment or A-17



--------------------------------------------------------------------------------



 
[exhibit102sharepurchasea089.jpg]
issuance of security or bank guarantee for payment of any such claim, regardless
of whether such claim or demand arises out of any Order, whether interim or
final, and regardless of any further right of appeal against such an Order,
including any claim arising pursuant to any Transaction Tax Proceeding.
“Transaction Tax Indemnifying Notice” has the meaning assigned to such term in
paragraph 2 of Schedule 10. “Transaction Tax Proceeding” means any notice, show
cause notice, inquiry, writ, suit, recovery proceeding, demand, claim, notice,
representative assessee related proceeding, assessment proceeding, tax deduction
at source related proceeding, re-assessment proceeding, interest related
proceeding, penalty related proceeding, rectification, stay of demand related
proceeding, appeal (at any level) or any other similar or incidental action
related to any Transaction Tax arising out of or relating to the Secondary Share
Purchase and/or payment for any Purchased Share. “TRC Residual Period” has the
meaning assigned to such term in Section 4.10. “Uncapped Matters” has the
meaning assigned to such term in Section 9.3(d)(i). “Unresolved §9.2(a) Claim”
means, at any time, any §9.2(a) Claim that has been asserted by any Indemnitee
against the Sellers, but which has not been fully and finally resolved as of
such time in accordance with Section 9.6. Any such claim shall be deemed for all
purposes of the Agreement to remain unresolved until all amounts owing to such
Indemnitee with respect to such claim, as determined pursuant to Section 9.6,
are paid in full. “Unresolved §9.2(a) Claim Retained Amount” has the meaning
assigned to such term in Section 9.6(h)(i). “Unresolved §9.2(b) Claim” means, at
any time, any §9.2(b) Claim that has been asserted by any Indemnitee against any
Seller, but which has not been fully and finally resolved as of such time in
accordance with Section 9.6. Any such claim shall be deemed for all purposes of
the Agreement to remain unresolved until all amounts owing to such Indemnitee
with respect to such claim, as determined pursuant to Section 9.6, are paid in
full. “Unresolved §9.2(b) Claim Retained Amount” has the meaning assigned to
such term in Section 9.6(h)(i). “Withholding Tax Indemnity” has the meaning
assigned to such term in Schedule 10. “Working Sheet E” means the Working Sheet
E (For Transfer Shares) prescribed by the Inland Revenue Authority of Singapore.
A-18



--------------------------------------------------------------------------------



 